Exhibit 10.1

LICENSE, TRANSFER, AND DEVELOPMENT AGREEMENT

 

 

BY AND AMONG

 

 

SERENITY PHARMACEUTICALS LLC

 

AND

 

ALLERGAN SALES, LLC,

ALLERGAN USA, INC., AND

ALLERGAN, INC.

MARCH 31, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             

Page

1.  

DEFINITIONS

   2.  

ASSIGNMENTS AND LICENSES

     2.1    Assignments to Allergan      2.2    License to Allergan      2.3   
Allergan Sublicense Rights      2.4    Licenses to Serenity      2.5    Right of
First Negotiation and Refusal      2.6    Disclosure      2.7    No Implied
Rights or Licenses    3.   COMMITTEES      3.1    Generally      3.2   
Governance of Each Committee      3.3    Joint Development Committee      3.4   
Joint Supply Committee      3.5    Escalation Procedure      3.6    Alliance
Managers    4.   DEVELOPMENT AND SUPPLY      4.1    Development Activities     
4.2    Nocturia Development and Supply Plan      4.3    Development Costs     
4.4    Efforts      4.5    Standard of Performance      4.6    Technology
Transfer      4.7    Subcontracting of Development Work      4.8    Development
Reports      4.9    Records      4.10      Manufacturing    5.   REGULATORY
MATTERS      5.1    Obligations of the Parties Relating to Regulatory
Submissions      5.2    Regulatory Inspection or Audit      5.3    Audits     
5.4    Regulatory Authority Communications Received by a Party   



--------------------------------------------------------------------------------

  5.5    No Harmful Actions      5.6    Adverse Event Reporting and Safety Data
Exchange      5.7    Remedial Actions    6.   COMMERCIALIZATION      6.1   
Efforts      6.2    Trademarks    7.   PAYMENT OBLIGATIONS      7.1   
Intellectual Property Assignment and License Fee      7.2    Development
Milestone Payments      7.3    Net Sales Milestone Payments      7.4   
Royalties; Sublicense Income; Other Product Consideration      7.5    CPEX
License      7.6    Reports and Payments      7.7    Currency of Payment     
7.8    Accounting      7.9    Withholding Tax      7.10      Books and Records;
Audit Request      7.11    Blocked Currency      7.12    Interest    8.  
INTELLECTUAL PROPERTY      8.1    Existing Intellectual Property      8.2   
Inventions      8.3    Infringement by Third Parties      8.4    Infringement of
Third Party Rights    9.   REPRESENTATIONS, WARRANTIES, AND COVENANTS      9.1
   The Parties’ Representations and Warranties      9.2    Additional
Representations, Warranties, and Covenants of Serenity      9.3    Additional
Representations, Warranties, and Covenants of Allergan      9.4    Inaccuracies
   10.   INDEMNIFICATION AND INSURANCE      10.1    Indemnification by Serenity
     10.2    Indemnification by Allergan      10.3    Process for
Indemnification      10.4    Insurance    11.   LIMITATION OF LIABILITY AND
DISCLAIMER OF WARRANTY      11.1    LIMITATION OF LIABILITY   



--------------------------------------------------------------------------------

  11.2    DISCLAIMER OF WARRANTY    12.   CONFIDENTIALITY      12.1   
Confidentiality; Exceptions      12.2    Degree of Care      12.3    Permitted
Disclosures      12.4    Irreparable Injury      12.5    Return of Confidential
Information      12.6    Public Disclosure    13.   TERM AND TERMINATION     
13.1    Term      13.2    Termination by Allergan      13.3    Termination for
Material Breach      13.4    Termination upon Insolvency      13.5   
Consequences of Expiration or Termination      13.6    General Surviving
Obligations      13.7    Rights in Bankruptcy    14.   MISCELLANEOUS      14.1
   Agency      14.2    Assignment      14.3    Further Actions      14.4   
Notices      14.5    Amendment      14.6    Waiver      14.7    Counterparts;
Electronic Delivery      14.8    Construction      14.9    Governing Law;
Dispute Resolution      14.10      Severability      14.11    Compliance with
Applicable Laws      14.12    Remedies      14.13    Force Majeure      14.14   
Interpretation      14.15    Entire Agreement of the Parties   

 

Exhibits

 

Exhibit 1.8    Assigned Reprise Patent Rights Exhibit 1.9    Assigned Serenity
Patent Rights Exhibit 1.18    Compound Exhibit 1.26    Development Safety
Triggers Exhibit 1.27    Devices



--------------------------------------------------------------------------------

Exhibit 1.45    Licensed Patent Rights Exhibit 1.49    Nocturia Development and
Supply Plan Exhibit 2.1(a)(i)    Form of Patent Assignment Agreement Exhibit 3.3
   Membership of the Joint Development Committee Exhibit 3.4    Membership of
the Joint Supply Committee Exhibit 4.1(d)    Key Development Personnel Exhibit
4.3(a)(iv)    Non-Shared Activities Exhibit 4.7    Permitted Subcontractors
Exhibit 4.10(b)    Serenity Manufacturers as of the Effective Date Exhibit
4.10(d)    Specifications Exhibit 4.10(i)    Unit Transfer Price Cap Exhibit 9.2
   Exceptions to Serenity’s Representations Exhibit 12.6    Press Release

 



--------------------------------------------------------------------------------

LICENSE, TRANSFER, AND DEVELOPMENT AGREEMENT

THIS LICENSE, TRANSFER, AND DEVELOPMENT AGREEMENT (the “Agreement”) is made and
entered into as of March 31, 2010 (the “Effective Date”) by and among SERENITY
PHARMACEUTICALS LLC, a Delaware limited liability company with a principal place
of business at 105 Hawk Court, Milford, PA 18337 (“Serenity”), and ALLERGAN
SALES, LLC, a Delaware corporation with its principal place of business at 2525
Dupont Drive, Irvine, California 92612 (“Allergan Sales”), ALLERGAN USA, INC., a
Delaware corporation with its principal place of business at 2525 Dupont Drive,
Irvine, California 92612 (“Allergan USA”), and ALLERGAN, INC., a Delaware
corporation with its principal place of business at 2525 Dupont Drive, Irvine,
California 92612 (“Allergan, Inc.” and, collectively with Allergan Sales and
Allergan USA, “Allergan”). Serenity and Allergan are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Serenity is engaged in the development of products consisting of low
dosage formulations of desmopressin for treatment of urologic diseases and
conditions, including, but not limited to, nasal spray formulations of
desmopressin;

WHEREAS, Allergan has substantial expertise in the research, development,
manufacture, distribution, sales, and marketing of urologic products;

WHEREAS, Serenity has proprietary rights in such formulations of desmopressin;
and

WHEREAS, Allergan desires to obtain, and Serenity is willing to grant to
Allergan, a license under Serenity’s proprietary rights to develop, make, use,
offer for sale, sell, and import products consisting of low dosage formulations
of desmopressin, on the terms and conditions provided in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement and intending to be legally bound, the Parties agree
as follows:

1.           DEFINITIONS.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

As used herein, the following terms shall have the following meanings:

1.1        “Acceptance” means with respect to an NDA for seeking Regulatory
Approval for a Product, receipt by a Party (or its Affiliate or Sublicensee) of
written notice from the FDA that such NDA has been deemed acceptable for filing
and filed by the FDA pursuant to 21 C.F.R. 314.101, or any successor regulation.

1.2        “Affiliate” means a corporation, partnership, trust, or other entity
that directly, or indirectly through one or more intermediates, controls, is
controlled by, or is under common control with a specified Party or another
entity but only for so long as such relationship exists. For such purposes,
“control,” “controlled by,” and “under common control with” shall mean the
possession of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting equity, voting
member or partnership interests, control of a majority of the board of directors
or other similar body, by contract, or otherwise. In the case of a corporation
or other entity, the direct or indirect ownership of fifty percent (50%) or more
of its outstanding voting shares or the ability otherwise to elect a majority of
the board of directors or other managing authority of the entity shall in any
event be presumptively deemed to confer control, it being understood that the
direct or indirect ownership of a lesser percentage of such shares shall not
necessarily preclude the existence of control.

1.3        “Allergan Know-How” means all Information other than Licensed
Know-How that is (a) Controlled by Allergan as of the Effective Date or during
the term of this Agreement that is not publicly known, even though parts thereof
may be publicly known, and (b) useful or necessary to Develop, make, use, sell,
offer for sale, import, or export Products, and (c) is developed in the course
of the activities performed under or contemplated by this Agreement. “Allergan
Know-How” does not include Allergan Patent Rights.

1.4        “Allergan Patent Rights” means any Patent and/or Patent Application
other than an Assigned Patent Right or Licensed Patent Right that (a) is
Controlled by Allergan as of the Effective Date or during the term of this
Agreement, and (b) Covers any Invention that is useful or necessary to Develop,
make, use, sell, offer for sale, import, or export Products.

1.5        “Alliance Manager” has the meaning set forth in Section 3.6.

1.6        “Applicable Laws” means all applicable laws, rules, and regulations,
including without limitation any rules, regulations, guidelines, or other
requirements of the Regulatory Authorities or other Governmental Authorities
that may be in effect from time to time in any relevant legal jurisdiction in
the Territory.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.7        “Assigned Patent Rights” means the Assigned Reprise Patent Rights and
the Assigned Serenity Patent Rights.

1.8        “Assigned Reprise Patent Rights” means (a) the Patents set forth on
Exhibit 1.8, including without limitation any extension, substitution,
registration, confirmation, reissue, re-examination or renewal thereof, (b) the
Patent Applications set forth on Exhibit 1.8 and all Patents which may be
granted thereon, including without limitation a reissue application, a
re-examination application, a continuation application, a continued prosecution
application, a continuation-in-part application, a divisional application, or
any equivalent thereof, and (c) all foreign or international equivalents of any
of the foregoing in any country in the Territory.

1.9        “Assigned Serenity Patent Rights” means (a) the Patents set forth on
Exhibit 1.9, including without limitation any extension, substitution,
registration, confirmation, reissue, re-examination or renewal thereof, (b) the
Patent Applications set forth on Exhibit 1.9 and all Patents which may be
granted thereon, including without limitation a reissue application, a
re-examination application, a continuation application, a continued prosecution
application, a continuation-in-part application, a divisional application, or
any equivalent thereof, and (c) all foreign or international equivalents of any
of the foregoing in any country in the Territory.

1.10        “Business Days” means any day (other than Saturday, Sunday or
federal or state legal holiday) on which banks generally are open in New York,
New York, U.S.A.

1.11        “Calendar Quarter” means the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30, and
December 31; provided, however, that (a) the first Calendar Quarter of the term
of this Agreement will extend from the Effective Date to the end of the first
complete Calendar Quarter thereafter; and (b) the last Calendar Quarter of the
term of this Agreement will end upon the expiration or termination of this
Agreement.

1.12        “Calendar Year” means (a) for the first Calendar Year of the term of
this Agreement, the period beginning on the Effective Date and ending on
December 31, 2010, (b) for each Calendar Year of the term of this Agreement
thereafter, each successive period beginning on January 1 and ending twelve
(12) consecutive calendar months later on December 31, and (c) for the last
Calendar Year of the term of this Agreement, the period beginning on January 1
of the Calendar Year in which the Agreement expires or terminates and ending on
the effective date of expiration or termination of this Agreement.

1.13        “Change of Control” means the occurrence of any of the following:

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a)        A Party enters into a merger, consolidation, stock sale or sale or
transfer of all or substantially all of its assets to which this Agreement
relates, or other similar transaction or series of transactions with a Third
Party, unless, following such transaction or transactions, (i) the individuals
and entities who were the beneficial owners of the outstanding voting securities
of such Party immediately prior to such transaction beneficially own, directly
or indirectly, at least fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or similar governing persons of the corporation or other entity
resulting from such transaction (“Successor”) in substantially the same
proportions as their ownership immediately prior to such transaction of such
outstanding voting securities, (ii) at least fifty percent (50%) of the members
of the Board of Directors or similar governing body of the Successor were
members of the Board of Directors of such Party at the time of the execution of
the initial agreement, or the action of the Board of Directors of such Party,
providing for such transaction, (iii) such Party retains title ownership after
the transaction or transactions to properties and assets (x) representing more
than fifty percent (50%) of such Third Party’s consolidated total assets or
(y) from which more than fifty percent (50%) of such Third Party’s consolidated
operating income for its most recent fiscal year was derived, and (iv) such
Party is the surviving entity in such transaction or transactions; or

(b)        any transaction or series of related transactions in which any Third
Party or group of Third Parties acquires beneficial ownership of securities of a
Party representing more than fifty percent (50%) of the combined voting power of
the then outstanding securities of such Party.

Notwithstanding subsection (a) or (b), above, a stock sale to underwriters of a
public offering of such Party’s capital stock shall not constitute a Change of
Control.

1.14        “Clinical Studies” means (a) Phase I Clinical Studies, Phase II
Clinical Studies, and Phase III Clinical Studies, (b) variations of such studies
and/or trials (e.g., phase II/III), as such terms are defined and understood by
the FDA, and (c) such other tests and studies in human patients that are
required by Applicable Law, or otherwise recommended by the applicable
Regulatory Authorities, to obtain or maintain Regulatory Approvals, but
excluding post-Regulatory Approval studies.

1.15        “Commercialization” means any and all activities directed to the
manufacture, distribution, marketing, detailing, promotion, selling and securing
of reimbursement of any product after Regulatory Approval has been obtained
(including without limitation making, using, importing, selling and offering for
sale any product), and shall include post-Regulatory Approval studies,
post-launch marketing, promoting, detailing, marketing research, distributing,
customer service, and selling a product, importing, exporting or transporting a
product for sale, and regulatory compliance with respect to the foregoing. When
used as a verb, “Commercialize” shall mean to engage in Commercialization, and
when used as an adjective, “Commercial” shall mean that the corresponding noun
is for the purposes of Commercialization.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.16        “Commercially Reasonable Efforts” means, with respect to each Party,
commercially reasonable efforts in accordance with the business, legal, medical,
and scientific judgment of a similarly situated company, and in accordance with
the efforts and resources a similarly situated company would use for a product
owned by it or to which it has rights, which is of similar market potential, at
a similar stage in its product life, taking into account the competitiveness of
the marketplace, the proprietary position of the product, the regulatory
structure involved, the profitability of the product, and other relevant
factors.

1.17        “Completion” means, when used with respect to a Clinical Study, the
date on which the Party conducting such Clinical Study completes the statistical
analysis and delivers a report of such statistical analysis for such Clinical
Study.

1.18        “Compound” has the meaning set forth on Exhibit 1.18.

1.19        “Confidential Information” has the meaning set forth in
Section 12.1.

1.20        “Control” means, with respect to any item of Information, Patent,
Patent Application, or other intellectual property right, the right to grant a
license or sublicense with respect thereto as provided for in this Agreement
without violating the terms of any agreement or other arrangement with, or any
legal rights of, or without requiring the consent of, or payments to, any Third
Party. For clarity, the intellectual property rights licensed to Allergan under
the CPEX License shall be deemed to be Controlled by Allergan.

1.21        “Covers” or “Covered by”, with reference to a Patent or Patent
Application, shall mean that the making, using, selling, offering for sale or
importing of a composition of matter, formulation or method would, in the
absence of a right or license under such Patent or Patent Application, infringe
a claim of such Patent or Patent Application in the country in which such
activity occurs.

1.22        “CPEX License” means the Development and License Agreement between
CPEX Pharmaceuticals, Inc. (formerly Bentley Pharmaceuticals, Inc.) and Serenity
Pharmaceuticals LLC (successor in interest to Serenity Pharmaceuticals
Corporation), dated February 4, 2008, as may be amended from time to time.

1.23        “CTD” means the Common Technical Document for use in Regulatory
Filings pursuant to rules developed under the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.24        “Develop” or “Development” means all activities relating to
obtaining Regulatory Approval for a product and all manufacturing activities
undertaken prior to Commercialization that are necessary for Regulatory Approval
and for Commercial launch of such product, including without limitation those
activities reasonably required for development of CMC processes and the scale-up
of manufacturing processes or equipment in preparation for commercial supply of
such product. This includes, for example, (a) preclinical testing, toxicology,
formulation, Clinical Studies, and regulatory affairs required for Regulatory
Approval and (b) manufacturing process development for commercial supply of bulk
and finished forms of products and components thereof, as applicable, production
of clinical supply of bulk and finished forms of products and components
thereof, and manufacturing and quality assurance technical support activities
prior to the commencement of Commercialization of such product that are
necessary for Regulatory Approval and for Commercial launch of such product.

1.25        “Development and Supply Plan” means any plan mutually agreed upon by
the Parties for Serenity’s conduct of Development and manufacturing and supply
activities under this Agreement with respect to the Products, other than
Products for the PNE Indication Developed or Commercialized by or on behalf of
Serenity, and shall include the Nocturia Development and Supply Plan and the
Development and Supply Plan for the *** Field, as applicable.

1.26        “Development Safety Trigger” means those events set forth on
Exhibit 1.26.

1.27        “Device” means any item set forth on Exhibit 1.27.

1.28        “Dollar” means a U.S. dollar, and “$” shall be interpreted
accordingly.

1.29        “DPT” means DPT Laboratories, Ltd.

1.30        “DPT Commercial Supply Agreement” has the meaning set forth in
Section 4.7(b).

1.31        “*** Field” means ***, which means the use of a Product to *** in a
person age *** during a defined period of *** or during a defined period of ***.

1.32        “Existing Clinical Trial Agreement” has the meaning set forth in
Section 4.7(a).

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.33        “FDA” means the United States Food and Drug Administration, or any
successor thereto, having the administrative authority to regulate the marketing
of human pharmaceutical products or biological therapeutic products, delivery
systems, and devices in the United States.

1.34        “FD&C Act” means the United States Federal Food, Drug and Cosmetics
Act, as amended from time to time, and the regulations promulgated thereunder.

1.35        “Field” means the diagnosis, prevention, palliation, amelioration,
and/or treatment of human diseases and conditions.

1.36        “First Commercial Sale” means, with respect to each Product, the
first sale of such Product by a Party or its Affiliates or Sublicensees for
consumption or use in any country in the Territory after all applicable required
Regulatory Approvals have been granted by the applicable Regulatory Authority in
such country. For the purposes of this Agreement, Products shall be considered
“sold” when invoiced.

1.37        “GAAP” means United States generally accepted accounting principles,
applied on a consistent basis.

1.38        “Governmental Authority” means any legislative, executive, judicial,
regulatory, or administrative unit of any governmental entity (multinational,
foreign, federal, state, or local) or any department, commission, board, agency,
bureau, ministry, official, arbitrator (public), or other similar body
exercising executive, legislative, regulatory, administrative, or judicial
authority or functions of or pertaining to government, including without
limitation any authority or other quasi-governmental entity established by any
of the foregoing to perform any such functions.

1.39        “IND” means an Investigational New Drug application for a product,
which must be in effect pursuant to the requirements of 21 C.F.R. Part 312
before shipment of such product intended for administration to humans, or
foreign equivalents thereof.

1.40        “Indication” means any disease or condition for which a product can
be used to diagnose, prevent, or treat, which use is the subject of a separate
Regulatory Filing to support a Regulatory Approval for such use. For the purpose
of clarification only, “Indication” shall not include label expansion or other
extension into a different segment of the same disease or condition, including,
for example, if Regulatory Approval is secured for such disease or condition by
submitting a supplemental NDA.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.41        “Information” means ideas, inventions, discoveries, concepts,
formulas, practices, procedures, processes, methods, knowledge, know-how, trade
secrets, technology, designs, drawings, computer programs, skill, experience,
documents, apparatus, results, clinical and regulatory strategies, test data,
including without limitation pharmacological, toxicological and clinical data,
analytical and quality control data, manufacturing data and descriptions, patent
and legal data, market data, financial data or descriptions, devices, assays,
chemical formulations, specifications, compositions of matter, product samples
and other samples, physical, chemical and biological materials and compounds,
and the like, in written, electronic or other form, now known or hereafter
developed, whether or not patentable.

1.42        “Inventions” means any and all inventions made, conceived, or
discovered solely by employees, independent contractors, or agents of either
Party, or their respective Affiliates or the PNE Development Entity, or jointly
by employees, independent contractors, or agents of each of the Parties, or
their respective Affiliates or the PNE Development Entity, in the course of
activities performed under or contemplated by this Agreement.

1.43        “Less Favorable to Serenity” means, with respect to a Term Sheet for
a PNE License offered by a Third Party to Serenity compared to the most recent
Term Sheet for a PNE License offered by Serenity to Allergan or by Allergan to
Serenity, that such Third Party Term Sheet contains terms, which, taken as a
whole, are less favorable to Serenity than terms set forth in the last Term
Sheet offered to Allergan by Serenity or by Allergan to Serenity.

1.44        “Licensed Know-How” means all Information that is (a) Controlled by
Serenity as of the Effective Date or during the term of this Agreement that is
not publicly known, even though parts thereof may be publicly known, and
(b) useful or necessary to develop, make, use, sell, offer for sale, import, or
export Products. “Licensed Know-How” does not include Licensed Patent Rights.

1.45        “Licensed Patent Rights” means (a) the Patents set forth on Exhibit
1.45, including without limitation any extension, substitution, registration,
confirmation, reissue, re-examination or renewal thereof, (b) the Patent
Applications set forth on Exhibit 1.45 and all Patents which may be granted
thereon, including without limitation a reissue application, a re-examination
application, a continuation application, a continued prosecution application, a
continuation-in-part application, a divisional application, or any equivalent
thereof, (c) all foreign or international equivalents of any of the foregoing in
any country in the Territory, and/or (d) any other Patent and/or Patent
Application Controlled by Serenity and/or its Affiliates as of the Effective
Date or during the term of this Agreement that Covers the development,
manufacture, use, sale, offer for sale, import, or export of a Product.
“Licensed Patent Rights” does not include Assigned Patent Rights or Licensed
Know-How.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.46        “Low Dosage” means use of Compound at a dose that *** equal to or
less than ***.

1.47        “Net Sales” means, with respect to a given period of time, gross
sales of Products in such period, less the following deductions which are
actually incurred, allowed, paid, accrued, or specifically allocated to such
gross sales amounts of Products:

(a)        credits or allowances actually granted for damaged Product, returns
or rejections of Product, price adjustments, and billing errors;

(b)        governmental and other rebates (or equivalents thereof) granted to
managed health care organizations; pharmacy benefit managers (or equivalents
thereof); federal, state/provincial, local and other governments, their agencies
and purchasers and reimbursers; or to trade customers;

(c)        normal and customary trade, cash and quantity discounts, allowances
and credits;

(d)        distribution services agreement fees allowed or paid to Third Party
distributors;

(e)        transportation costs, including without limitation insurance, for
outbound freight related to delivery of Products to the extent included in the
gross amount invoiced;

(f)        sales taxes, value added taxes, and other taxes applied to the sale
of a Product to the extent included in the gross amount invoiced; and

(g)        any other items that reduce gross sales amounts as required by GAAP.

Sales of Products between or among a Party and its Affiliates shall be excluded
from the computation of Net Sales, but the subsequent final sales of Products to
Third Parties by such Affiliates shall be included in the computation of Net
Sales.

1.48        “New Drug Application” or “NDA” means (a) the single application or
set of applications for each Product for approval to make and sell Commercially
such Product, filed with the FDA, and (b) any related registrations with or
notifications to the FDA.

1.49        “Nocturia Development and Supply Plan” means the plan for Serenity’s
conduct of Development and manufacturing and supply activities under this
Agreement with respect to the Products for the Nocturia Indication (which is
comprised of a Gantt chart) set forth on Exhibit 1.49, as may be modified by the
Parties from time to time as set forth herein.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.50        “Nocturia Indication” means an Indication characterized by *** in a
human aged *** wherein, during a defined period of *** during such period ***,
each such *** following *** and, thereafter, followed by ***.

1.51        “Non-Shared Activities” has the meaning set forth in
Section 4.3(a)(iv).

1.52        “Other Product Consideration” has the meaning set forth in
Section 7.4(a)(iii).

1.53        “Patent” means (a) an issued letters patent (or other equivalent
legal instrument), including without limitation utility and design patents, and
including without limitation any extension, substitution, registration,
confirmation, reissue, re-examination, or renewal thereof, and (b) all foreign
or international equivalents of any of the foregoing in any country in the
Territory.

1.54        “Patent Application” means (a) an application for letters patent,
including without limitation a reissue application, a re-examination
application, a continuation application, a continued prosecution application, a
continuation-in-part application, a divisional application, or any equivalent
thereof that is pending at any time during the term of this Agreement before a
government patent agency, and (b) all foreign or international equivalents of
any of the foregoing in any country in the Territory.

1.55        “Payee” has the meaning set forth in Section 7.6.

1.56        “Payor” has the meaning set forth in Section 7.6.

1.57        “Phase I Clinical Study” means a human clinical study of a Product,
the principal purpose of which is a preliminary determination of safety in
healthy individuals or patients, as described in 21 C.F.R. 312.21(a), or a
similar clinical study prescribed by the Regulatory Authorities in a foreign
country.

1.58        “Phase II Clinical Study” means a human clinical study of a Product
in any country that would satisfy the requirements of 21 C.F.R. 312.21(b) and is
intended to explore a variety of doses, dose response, and duration of effect,
and to generate initial evidence of clinical safety and efficacy in a target
patient population.

1.59        “Phase III Clinical Study” means a human clinical study of a Product
performed after evidence suggesting effectiveness of such Product has been
obtained pursuant to

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

one (1) or more Phase II Clinical Study(ies), conducted for inclusion in:
(a) that portion of an FDA submission and approval process which provides for
the continued clinical studies of a such Product on sufficient numbers of human
patients to confirm with statistical significance the safety and efficacy of
such Product sufficient to support a Regulatory Approval for the proposed
Indication, as more fully described in 21 C.F.R. 312.21(c), or (b) equivalent
Regulatory Filings with similar requirements in a country other than the United
States.

1.60        “PNE Development Entity” has the meaning set forth in
Section 2.4(d)(iii).

1.61        “PNE Development Plan” has the meaning set forth in Section 4.1(c).

1.62        “PNE Indication” means Primary Nocturnal Enuresis, which means an
Indication characterized by *** occurring during *** in a person under the age
of *** years.

1.63        “Product” means any product that contains the Compound in all forms,
presentations, formulations and dosage forms, and (a) is Covered by a Patent or
Patent Application within the Assigned Patent Rights or the Licensed Patent
Rights or (b) is formulated to deliver a Low Dosage of the Compound, or (c) the
manufacture, use or sale of which ***.

1.64        “Product Trademark” has the meaning set forth in Section 6.2(a).

1.65        “Regulatory Approval” means (a) in the United States, approval by
the FDA of an NDA or other applicable filing and satisfaction of related
applicable FDA registration and notification requirements, if any, and (b) in
any country other than the United States, approval by Regulatory Authorities
having jurisdiction in such country of a single application or set of
applications comparable to an NDA or other applicable filing and satisfaction of
related applicable regulatory and notification requirements, if any, together
with any other approval of any Regulatory Authority necessary to make and sell a
product Commercially in such country.

1.66        “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities,
including without limitation the FDA, regulating or otherwise exercising
authority with respect to products in the Territory.

1.67        “Regulatory Filings” means any and all regulatory applications,
filings, and associated correspondence and supporting documents relating to
Product(s) useful or required to Develop, manufacture, market, sell, and import
such Product(s) in, or into, each country or jurisdiction in the Territory, and
contained in any of the foregoing.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.68        “Reprise” has the meaning set forth in Section 2.1(a)(ii).

1.69        “Reprise-Serenity-Allergan Agreement” has the meaning set forth in
Section 2.1(a)(ii).

1.70        “Royalty-Bearing Sales” means, for each Product and each country in
the Territory, Net Sales of such Product in such country during the Royalty Term
for such Product in such country.

1.71        “Royalty Term” has the meaning set forth in Section 7.4(d).

1.72        “Serenity Product Marks” has the meaning set forth in
Section 6.2(d).

1.73        “Specifications” has the meaning set forth in Section 4.10(d).

1.74        “Sublicensee” means any person or entity, other than Affiliates of a
Party, to which such Party grants a license or a sublicense with respect to
Products under and in accordance with the terms and conditions of this Agreement
(other than the other Party or its Affiliates).

1.75        “Successor” has the meaning set forth in Section 1.13.

1.76        “Term Sheet” means a term sheet summarizing the key terms and
conditions on which a party would be willing to enter into negotiations with a
view to finalizing a mutually acceptable definitive PNE License that includes
the terms contained in such term sheet. It is understood that a Term Sheet need
not specify all material terms, and as is customary, may provide a summary of
only certain of the most significant terms, provided that a Term Sheet shall
include, at a minimum, the *** to which such Term Sheet relates, in such detail
so as to reasonably enable the Independent Evaluator to perform the
determination set forth in Section 2.5(d).

1.77        “Territory” means worldwide.

1.78        “Third Party” means any person or entity other than Allergan,
Serenity, or an Affiliate of either of them.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.79        “Trademark” means any word, name, symbol, color, designation or
device, or any combination thereof, whether registered or unregistered,
including without limitation any trademark, trade dress, service mark, service
name, brand mark, trade name, brand name, logo, or business symbol.

1.80        “Valid Claim” means, with respect to a particular country, a claim
within an issued Patent or Patent Application that has not expired, lapsed, or
been abandoned, and that has not been held unenforceable, invalid, or been
cancelled by a court or administrative agency of competent jurisdiction in an
order or decision from which no appeal has been or can be taken, including
without limitation through opposition, re-examination, reissue, or disclaimer,
provided that if a claim of a pending Patent Application shall not have issued
within *** years after the Effective Date, such claim shall not constitute a
Valid Claim for the purposes of this Agreement unless and until a Patent issues
with such claim.

2.           ASSIGNMENTS AND LICENSES.

2.1          Assignments to Allergan.

(a)        Assigned Patent Rights.

(i)        Serenity and its Affiliates hereby assign, and shall assign, to
Allergan, Inc. all of their right, title, and interest in, to, and under the
Assigned Serenity Patent Rights, pursuant to a patent assignment agreement
between Serenity, its Affiliates and Allergan, Inc. dated as of the Effective
Date identical to the form agreement attached hereto as Exhibit 2.1(a)(i).
Serenity and its Affiliates will, and Serenity and its Affiliates will, to the
extent they have the contractual rights to do so, cause their respective
employees, independent contractors, and agents to, at Allergan’s expense,
testify in any legal proceeding, sign all lawful papers, execute all divisional,
continuing, reissue and foreign applications, make all rightful oaths, and
generally do everything possible to aid Allergan, its successors, legal
representatives and assigns, to obtain and enforce proper protection for the
invention in all countries.

(ii)        Effective as of the Effective Date, Allergan, Serenity and its
Affiliates, and Reprise Biopharmaceutics, LLC (“Reprise”) have entered into the
Agreement pursuant to which Reprise has assigned to Allergan, Inc. all of its
right, title, and interest in, to, and under the Assigned Reprise Patent Rights
(the “Reprise-Serenity-Allergan Agreement”).

(b)        Assignment of CPEX License. Effective as of the Effective Date,
pursuant to the Assignment and Assumption Agreement between the Parties,
Serenity and its Affiliates have assigned to Allergan, Inc. the CPEX License.
Serenity has obtained any and all consents from CPEX required for such
assignment.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.2          License to Allergan. Subject to the terms and conditions of this
Agreement, Serenity and its Affiliates hereby grant to Allergan and its
Affiliates, under Serenity’s rights in the Licensed Know-How and Licensed Patent
Rights, a non-transferable (except in accordance with Section 14.2),
sublicenseable (subject to Section 2.3), royalty-bearing, exclusive (even as to
Serenity, but subject to Section 2.4) license to Develop, make, have made, use,
sell, offer to sell, and import Products in the Field throughout the Territory.

2.3          Allergan Sublicense Rights. Subject to this Section 2.3, Allergan
shall have the right to grant licenses and sublicenses, through multiple tiers
of licenses and sublicenses, under the rights assigned or licensed to Allergan
pursuant to Section 2.1, 2.2 or 8.2(c) to Third Parties. Allergan hereby
covenants that Allergan will ***. Each license or sublicense agreement shall
include such provisions as are necessary to ensure Allergan’s ability to perform
its obligations under this Agreement, including reporting and audit requirements
and diligence obligations. Allergan shall be solely responsible for the
performance of its Sublicensees hereunder. Allergan shall provide Serenity with
a copy of the license or sublicense agreement for its Sublicensees within thirty
(30) days after execution, which copy may be redacted to exclude financial and
other sensitive terms (to the extent such terms are not relevant or applicable
to Serenity) and shall be treated as Confidential Information of Allergan
hereunder. Each license or sublicense granted by Allergan to any rights licensed
or assigned to it hereunder shall terminate immediately upon the termination of
this Agreement, unless (a) such Sublicensee is not in material breach of its
obligations under its license or sublicense agreement, (b) if this Agreement was
terminated for Allergan’s material breach, such Sublicensee cures such material
breach by Allergan within thirty (30) days after such termination, and (c) such
Sublicensee agrees in writing to be bound directly to Serenity under a license
agreement substantially similar to this Agreement with respect to the rights
assigned or licensed hereunder, substituting such Sublicensee for Allergan.

2.4          Licenses to Serenity.

(a)        Development License. Subject to the terms and conditions of this
Agreement, Allergan (on behalf of itself and its Affiliates), hereby grants to
Serenity and its Affiliates, under Allergan’s rights in the Assigned Patent
Rights, the Licensed Patent Rights, the Licensed Know-How, the Allergan Patent
Rights and the Allergan Know-How, a non-exclusive, royalty-free and fully
paid-up, worldwide, non-transferable (except in accordance with Section 14.2)
license to perform Serenity’s Development obligations under the Nocturia
Development and Supply Plan.

(b)        Supply License. Subject to the terms and conditions of this
Agreement, Allergan (on behalf of itself and its Affiliates), hereby grants to
Serenity and its Affiliates, under Allergan’s rights in the Assigned Patent
Rights, the Licensed Patent Rights, the Licensed Know-How, the Allergan Patent
Rights and the Allergan Know-How, a non-exclusive, worldwide, royalty-free and
fully paid-up, non-transferable (except in accordance with Section

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.2) license to perform Serenity’s obligations to manufacture or have
manufactured Products for the sole purpose of supplying Products in accordance
with the terms and conditions of this Agreement, including without limitation
the Nocturia Development and Supply Plan.

(c)        License for the PNE Indication.

(i)        Subject to the terms and conditions of this Agreement, including
without limitation Sections 2.4(c)(ii) and 2.5, Allergan (on behalf of itself
and its Affiliates), hereby grants to Serenity and its Affiliates, under
Allergan’s rights in the Assigned Patent Rights, the Licensed Patent Rights, the
Licensed Know-How, the Allergan Patent Rights and the Allergan Know-How, an
exclusive (subject to Section 2.5), sublicenseable (subject to Section 2.4(d)),
non-transferable (except in accordance with Section 14.2), royalty-bearing (in
accordance with Section 7.4(b)) license to Develop, make, have made, sell, offer
to sell, and import Products solely for the PNE Indication throughout the
Territory; provided that this Section 2.4(c)(i) does not grant Serenity the
right to, and Serenity shall not, promote, market, sell, or distribute any such
Product for any Indication or use other than for the PNE Indication, including
without limitation any Indication for the *** Field, or to any physicians or
other health service providers who are not ***. For as long as the foregoing
license is in effect, Serenity and its Affiliates shall have a *** worldwide
right to use and reference the Regulatory Approvals and Regulatory Filings
Controlled by Allergan or its Affiliates and all documentation in connection
therewith with respect to Products and any data included or referenced therein
for the purposes of Developing and Commercializing Product in the PNE Indication
in accordance with the terms of this Agreement.

(ii)         The license granted in Section 2.4(c)(i) shall be subject to the
following terms and conditions:

(A)        Prior to *** for a Product for the ***, Serenity, its Affiliates, and
its Sublicensees shall not have the right to, and shall not, submit an IND
and/or conduct any testing in humans, including without limitation any Clinical
Studies, with respect to the Product for the PNE Indication, except as otherwise
agreed in writing by Allergan. After ***, any and all such Development
activities shall be subject to the JDC’s right to review and provide comments
relating to the PNE Development Plan pursuant to Section 3.3 and to receive
information regarding such Development activities on a quarterly basis. In the
event Serenity submits an IND and/or conducts any Clinical Studies for the PNE
Indication in accordance with the foregoing, Serenity shall be solely
responsible for any and all Regulatory Filings with respect thereto;

(B)        Upon the occurrence of a Development Safety Trigger, Allergan, in its
discretion, effective upon written notice to Serenity, shall have the right to
(1) terminate the rights granted to Serenity under Section 2.4(c)(i) or
(2) require that the conduct of any Development activities with respect to the
PNE Indication be subject to the same oversight

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

and approval of the JDC as the Development activities under the Nocturia
Development and Supply Plan as set forth in Section 3.3, provided that ***; and

(C)        Neither Serenity nor any Affiliate or Sublicensee of Serenity shall
use any Trademark that is the same as, or confusingly similar to, the Product
Trademarks or any other Trademark used by Allergan or its Affiliates, in
Serenity’s Development or Commercialization of such Product, without the prior
written consent of Allergan, or package such Product in a manner that will be
confused with Products Developed and Commercialized by Allergan under this
Agreement.

(d)        Sublicensing.

(i)          Other than with respect to subcontractor agreements entered into in
accordance with Section 4.10(e), Serenity shall not sublicense the rights
granted under Sections 2.4(a) or 2.4(b) without the prior written consent of
Allergan. For clarification, an agreement with a contractor, contract research
organization, contract manufacturer or other Third Party performing contracted
services related to Development of a Product shall not be a Sublicensee thereof,
provided such agreement is a fee-for-service arrangement and does not grant the
Third Party the right to sell or promote such Product, and Serenity shall not
enter into any such agreement except in accordance with Section 4.7 and 4.10(b),
respectively.

(ii)          Subject to Section 2.5, Serenity shall have the right to grant
sublicenses, through multiple tiers of sublicenses, under the license in
Sections 2.4(c) to Third Parties, ***. Each sublicense agreement shall include
such provisions as are necessary to ensure Serenity’s ability to perform its
obligations under this Agreement, including reporting and audit requirements and
diligence obligations. Serenity shall be responsible for the performance of its
Sublicensees hereunder. Serenity shall provide Allergan with a copy of the
sublicense agreement for its Sublicensees within thirty (30) days after
execution, which copy may be redacted to exclude financial and other sensitive
terms (to the extent such terms are not relevant or applicable to Allergan) and
shall be treated as Confidential Information of Serenity hereunder. Each
sublicense granted by Serenity to any rights licensed to it hereunder shall
terminate immediately upon the termination of the license from Allergan to
Serenity with respect to such rights, unless (A) such Sublicensee is not in
material breach of its obligations under its sublicense agreement, (B) if this
Agreement was terminated for Serenity’s material breach, such Sublicensee cures
such material breach by Serenity within thirty (30) days after such termination,
and (C) such Sublicensee agrees in writing to be bound directly to Allergan
under a license agreement substantially similar to this Agreement with respect
to the rights sublicensed hereunder, substituting such Sublicensee for Serenity.

(iii)        In the event Serenity would like to grant a sublicense for the
Development or Commercialization of the Product for the PNE Indication, under
the licenses in Sections 2.4(c), to an entity that is *** (the “PNE Development
Entity”), Serenity shall notify Allergan and disclose the material terms and
conditions of any such sublicense agreement prior to entering into such
sublicense agreement. For clarity, any sublicense agreement between

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Serenity and the PNE Development Entity shall include without limitation terms
and conditions reasonably acceptable to Allergan, including without limitation
terms giving Allergan the same audit and inspection rights as those provided in
Section 5.3, setting forth quality standards that are no less stringent than
those determined by the JSC pursuant to Section 4.10(d), and obligating such PNE
Development Entity to comply with all applicable regulatory obligations and
other Applicable Laws, to assign all Inventions to Allergan, to maintain the
confidentiality of Confidential Information, to provide Information to Serenity
for disclosure to Allergan, to provide to Allergan the right of first
negotiation and refusal set forth in Section 2.5, and to indemnify Allergan,
each such term to be consistent with the terms and conditions contained in this
Agreement. If Allergan consents in writing to Serenity’s grant of such
sublicense, ***, such PNE Development Entity ***. For the avoidance of doubt,
*** as set forth in this Agreement. For clarity, in the event of any ***.

2.5          Right of First Negotiation and Refusal. Serenity hereby grants
Allergan a right of first negotiation and a right of first refusal to obtain an
exclusive, royalty-bearing, sublicenseable (subject to Section 2.3),
non-transferable (except in accordance with Section 14.2) sublicense, under the
rights licensed to Serenity under Section 2.4(c), to Develop, make, use, sell,
offer to sell, and import Products for the PNE Indication throughout the
Territory in accordance with this Section 2.5, below. For purposes of this
Section 2.5, instances of ***.

(a)        Serenity shall not approach a Third Party for purposes of partnering
discussions involving licensing, sublicensing, or any other form of Development
or Commercialization partnership of Products for the PNE Indication (any of the
foregoing, a “PNE License”) prior to ***. For clarity, *** for the purposes of
this Section 2.5. Following such Completion, if Serenity desires to enter into a
discussion with a Third Party regarding a PNE License, Serenity will notify
Allergan (the “Notice Receipt Date”) and disclose to Allergan a summary of the
terms and conditions offered by a Third Party or terms and conditions proposed
to be offered to any Third Party, as applicable. For the avoidance of doubt,
(i) any discussions or agreements between Serenity *** and any Third Party
contract research organization regarding Development work performed pursuant to
Section 4.7 or for the PNE Indication on behalf of Serenity, its Affiliates or
its Sublicensees *** in accordance with the terms of this Agreement, or between
Serenity and a potential Successor in accordance with Section 14.2, or between
Serenity ***, shall not be included within the scope of this Section 2.5,
(ii) any PNE License by *** shall be within the scope of this Section 2.5, and
(iii) any *** shall be within the scope of this Section 2.5.

(b)        If Allergan is interested in obtaining a PNE License, Allergan shall
notify Serenity in writing within *** days after the Notice Receipt Date. If
Allergan does not notify Serenity of Allergan’s election to pursue a PNE License
within such *** day period, Serenity will then be free to enter into
negotiations with any Third Party pursuant to Section 2.5(d), and Serenity shall
have the right to enter into a PNE License with a Third Party, but in addition
will negotiate with Allergan at Allergan’s discretion. Serenity shall not
discuss or

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

negotiate the terms of a PNE License with any Third Party prior to the earlier
of (i) receipt of notice from Allergan of Allergan’s election not to negotiate
such an agreement with Serenity or (ii) the expiration of such *** day period if
Allergan does not provide any notice within such period.

(c)        If Allergan notifies Serenity that it is interested in obtaining a
PNE License within the *** day period following the Notice Receipt Date,
Serenity will negotiate the terms of an agreement for a PNE License exclusively
with Allergan for a period of *** days after the Notice Receipt Date (the
“Negotiation Period”). During the Negotiation Period, Allergan shall make a Term
Sheet proposal of terms and conditions with respect to such agreement for a PNE
License within *** days following the start of such Negotiation Period. If
Allergan has not provided Serenity with such written Term Sheet proposal within
such *** day period, the Negotiation Period will terminate effective on such ***
day, and Serenity thereafter shall have the right to enter into a PNE License
with a Third Party pursuant to Section 2.5(d), but in addition will continue to
negotiate with Allergan at Allergan’s discretion. If Allergan has provided
Serenity with such written Term Sheet proposal within such *** day period,
Serenity will either agree to such proposal and the Parties will move forward to
negotiate a definitive agreement based on such Term Sheet, or Serenity shall
promptly provide a counter offer Term Sheet to Allergan and Allergan will either
agree to such proposal or the Parties will continue to negotiate the terms of a
Term Sheet during the Negotiation Period. Such Negotiation Period shall be
extended by an additional *** days for diligent good faith negotiations if
(i) Serenity and Allergan reach agreement in principle with respect to a Term
Sheet with for such agreement and (ii) the Parties receive necessary internal
approvals to proceed with completing a definitive agreement based on such Term
Sheet. If Allergan and Serenity have not reached agreement on the terms of such
agreement within the Negotiation Period, as extended if applicable, where such
agreement is in writing and may be either a definitive agreement or a binding
Term Sheet, Serenity shall be free to negotiate with Third Parties, subject to
Section 2.5(d), but in addition will continue to negotiate with Allergan at
Allergan’s discretion.

(d)        If (i) Allergan does not provide Serenity with notice of Allergan’s
election to pursue a PNE License within the *** day period following the Notice
Receipt Date or (ii) the Negotiation Period, as extended if applicable, has
expired or terminated: Serenity, at its discretion, may negotiate and enter into
a binding bona fide PNE License agreement with finalized terms with a Third
Party, where such agreement is in writing and may be either a definitive
agreement or a binding Term Sheet and includes the restrictions and conditions
set forth in Section 2.4(c)(ii); provided that Serenity shall not enter into any
PNE License with any Third Party under terms and conditions that are Less
Favorable to Serenity than the terms and conditions set forth in the Term Sheet
last offered by Serenity to Allergan or by Allergan to Serenity, except in
accordance with the procedure set forth in this Section 2.5(d) below:

(i)        If Serenity intends to enter into a PNE License with a Third Party,
Serenity shall notify Allergan and shall notify an Independent Evaluator for the
purposes

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

of this Section 2.5(d). Serenity shall bear the costs of engaging the
Independent Evaluator. Serenity shall provide the Independent Evaluator with a
Term Sheet containing the terms and conditions of the proposed PNE License with
such Third Party (the “Third Party Term Sheet”), without revealing the identity
of the Third Party, and shall also provide the Independent Evaluator with a copy
of the last Term Sheet offered by Serenity to Allergan or by Allergan to
Serenity. Allergan shall have no right to receive the Third Party Term Sheet
from Serenity or the Independent Evaluator.

(ii)          The Independent Evaluator shall promptly make a determination of
whether the terms and conditions of the Third Party Term Sheet are Less
Favorable to Serenity than the terms and conditions of the last Term Sheet
offered by Serenity to Allergan or by Allergan to Serenity under Section 2.5(c),
in accordance with this Section 2.5(d)(ii), below. The determination by the
Independent Evaluator as to whether such a Third Party Term Sheet is Less
Favorable to Serenity than the last Term Sheet offered by Serenity to Allergan
or by Allergan to Serenity shall be based upon material financial terms and
conditions, the scope, extent of exclusivity, and territory of licenses granted,
and the allocation of material responsibilities and costs with respect to the
Development and Commercialization of the Products for the PNE Indication to
which such Term Sheet relates, with methods and assumptions being applied in the
same manner to both the Third Party Term Sheet and the last Term Sheet offered
by Serenity to Allergan or by Allergan to Serenity. In such evaluation, payments
in equity shall be valued taking into consideration liquidity and other relevant
factors. Unless the Parties mutually agree otherwise, such determination shall
be made by the Independent Evaluator within *** Business Days after receipt by
the Independent Evaluator of the relevant Term Sheets from Serenity, and the
Independent Evaluator shall promptly notify the Parties of such determination.
The Independent Evaluator shall be required to make a definite determination
based on the information provided to it as to whether or not the Third Party
Term Sheet is Less Favorable to Serenity than the last Term Sheet offered by
Serenity to Allergan or by Allergan to Serenity. The Independent Evaluator shall
not have the authority to render any other determination or to respond without a
decision, and the Parties agree (A) that the Independent Evaluator shall have no
liability in any way by reason of its decision and (B) to be bound by such
determination.

(iii)         If the Independent Evaluator determines that the Third Party Term
Sheet is not Less Favorable to Serenity than the last term sheet offered by
Serenity to Allergan or by Allergan to Serenity, Serenity will be free to enter
into a PNE License with such Third Party having the terms and conditions set
forth in the Third Party Term Sheet (or terms and conditions that are not Less
Favorable to Serenity than the terms and conditions set forth in the Third Party
Term Sheet) and such other terms and conditions as Serenity and the Third Party
agree, provided that Serenity shall not have the right to enter into an
agreement with respect to such PNE License with such Third Party having terms
and conditions that are Less Favorable to Serenity than the terms and conditions
set forth in the Third Party Term Sheet presented to the Independent Evaluator.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv)         If the Independent Evaluator determines that the terms and
conditions set forth in the Third Party Term Sheet are Less Favorable to
Serenity than the terms and conditions last offered by Serenity to Allergan,
Serenity shall offer such terms and conditions set out in such Less Favorable
Third Party Term Sheet to Allergan (or Serenity may offer Allergan terms and
conditions that are Less Favorable to Serenity than those set out in such Third
Party Term Sheet) (the “New Term Sheet”). Allergan will notify Serenity within
*** Business days after receipt of such New Term Sheet whether Allergan desires
to enter into an agreement with Serenity on substantially the same terms and
conditions as set out in such New Term Sheet (an “Acceptance Notice”). If an
Acceptance Notice is provided by Allergan, the Parties will work diligently to
expeditiously execute a definitive PNE License. If an Acceptance Notice is not
provided by Allergan within such *** Business Day period, or if Serenity and
Allergan do not execute a binding definitive PNE License within *** days after
receipt of such Acceptance Notice, Serenity will be free to enter into an
agreement with such Third Party having the terms and conditions not Less
Favorable to Serenity than those set forth in the New Term Sheet.

(e)         If Serenity obtains the right to negotiate and enter into a binding
PNE License agreement with a Third Party pursuant to Section 2.5(d), and has not
entered into a binding PNE License with such Third Party within *** months after
obtaining such right, then thereafter, if Serenity desires to enter into a PNE
License with a Third Party other than such original Third Party, the procedures
set forth in Section 2.5(a) through 2.5(d) above shall apply with respect to
such PNE License.

2.6          Disclosure.

(a)         Serenity shall promptly disclose, in writing, to Allergan all
Information and intellectual property rights relevant to the Product, the
Assigned Patent Rights, and/or the license grants set forth herein that are
developed, conceived, or reduced to practice in the course of the activities
performed under or contemplated by this Agreement by Serenity and its Affiliates
and Sublicensees, whether solely or jointly with Allergan, and shall make
reasonably available to Allergan all independent contractors, employees, and
agents of Serenity, its Affiliates, or its Sublicensees involved in the
development of such intellectual property rights, during normal business hours,
as may be reasonably requested by Allergan.

(b)         Allergan shall promptly disclose, in writing, to Serenity all
Information and intellectual property rights relevant to the Product for the PNE
Indication that are developed, conceived, or reduced to practice in the course
of the activities performed under or contemplated by this Agreement by Allergan
and its Affiliates and Sublicensees, whether solely or jointly with Allergan.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.7          No Implied Rights or Licenses. Neither Party grants to the other
Party any rights or licenses in or to any Patent, Patent Application, or other
intellectual property right, whether by implication, estoppel, or otherwise,
except to the extent expressly provided in this Agreement.

3.          COMMITTEES.

3.1          Generally. The Parties shall form a Joint Development Committee, as
described in Section 3.3, and a Joint Supply Committee, as described in
Section 3.4, to assist in *** for, the Development, Regulatory Approvals, and
manufacture and supply of the Products in the Field in the Territory, other than
Products for the PNE Indication unless Allergan, its Affiliates or Sublicensees
are Developing or Commercializing such Products. Each committee shall have only
such powers as are specifically delegated to it in this Agreement, and such
powers shall be subject to the terms and conditions set forth in this Agreement.
Without limiting the generality of the foregoing, neither of the committees, nor
any subcommittee formed by either such committee, if applicable, shall have any
power to amend this Agreement or bind or incur liability on behalf of either
Party without both Parties’ express prior written authorization. Each Party
shall comply with the decisions of the applicable committee, to the extent such
decisions fall within the applicable committee’s role and their delineated
powers and responsibilities, except in areas where such Party has sole
responsibility for performance as set forth herein.

3.2          Governance of Each Committee. The JDC and the JSC each shall be
comprised of three (3) members of each Party, or such other number as the
Parties may agree (each, a “Member”). Two (2) of each Party’s Members on the JDC
and the JSC shall have voting power, and one (1) of each Party’s Members on the
JDC and the JSC shall not have voting power. The following shall apply to each
committee and its Members:

(a)          each committee shall meet at least once each Calendar Quarter or as
otherwise agreed upon by the Parties, in person, by teleconference, or by
video-teleconference. In-person meetings shall alternate between Serenity and
Allergan locations whenever possible unless otherwise agreed by the Parties. The
first such meeting of each committee shall be within sixty (60) days after the
Effective Date;

(b)          the presence of at least one (1) voting Serenity Member and one
(1) voting Allergan Member for each committee shall be required to constitute a
quorum at any meeting of such committee. No business shall be transacted at any
meeting of a committee unless a quorum of such committee’s Members is present at
the time when the meeting proceeds to business;

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)          each Party may replace its Members with other of its
representatives, for any reason at any time, upon prior written notice to the
other Party;

(d)          any Member may designate a substitute to attend with prior written
notice to the other Party;

(e)          ad hoc guests who are employees of neither Allergan nor Serenity
but who are subject to written obligations of confidentiality and restrictions
on use of Confidential Information that are no less restrictive than the
obligations in Article 12 may be invited to the committee meetings subject to
the other Party’s prior consent (such consent not to be unreasonably withheld or
delayed);

(f)          there will be an annually rotating chairperson of each committee
with the first chairperson of each committee to be designated by Allergan. The
applicable chairperson shall designate a secretary of each committee who will be
responsible for calling meetings, preparing and circulating an agenda in advance
of each meeting, and preparing and circulating minutes within thirty (30) days
after each meeting of such committee setting forth, among other things, a
description, in reasonable detail, of the discussions at the meeting and a list
of any actions, decisions or determinations approved by such committee. Such
minutes shall be effective only after being approved by both Parties. Definitive
minutes of all committee meetings shall be finalized no later than sixty
(60) days after the meeting to which the minutes pertain;

(g)          except as otherwise expressly provided in this Agreement, decisions
of each committee shall be made by unanimous agreement of the applicable
committee’s voting Members, with each Party’s voting Members having collectively
one (1) vote, subject to Section 3.5; and

(h)          The JDC shall continue to exist until the completion of each
Party’s activities as set forth in each Development and Supply Plan, or earlier
if the Parties mutually agree to disband such committee. The JSC shall continue
to exist until such time as supply obligations for the Product for the Nocturia
Indication are fully transferred to Allergan, or earlier if the Parties mutually
agree to disband such committee.

3.3          Joint Development Committee.

(a)          Effective as of the Effective Date, the Parties shall establish a
joint development committee (the “Joint Development Committee” or “JDC”). The
Members of the JDC as of the Effective Date shall be as set forth on Exhibit
3.3. The voting Members of the

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

JDC shall include representation from each Party’s global drug development,
clinical development, and/or regulatory affairs departments, and the non-voting
Members of the JDC shall include representation from each Party’s global drug
development project management and U.S. medical affairs departments and/or such
other departments as the JDC may deem appropriate. The JDC shall review and
provide comments relating to each Development and Supply Plan and the PNE
Development Plan, as applicable, and any modifications thereof, and shall be
briefed by the Parties regarding the content, execution, and results thereunder.
The JDC’s sole role shall be to (i) assist in *** for the Development of,
Clinical Studies for, and preparation and submission of Regulatory Filings for
obtaining Regulatory Approval for the Product in the Field, other than Products
for the PNE Indication unless Allergan is Developing and Commercializing Product
for the PNE Indication, for the United States, including without limitation
review of any relevant documents necessary or useful to perform the foregoing
role, and (ii) provide a forum for sharing advice, progress, and results and
documents, including without limitation the PNE Development Plan, Clinical Study
designs, protocols, study reports, and any other material information with
respect to Development of the Product, including without limitation for the PNE
Indication, and reviewing the foregoing (“JDC Role”).

(b)          In performing the JDC Role, the powers and responsibilities of the
JDC are limited to the matters set forth in this Section 3.3. Each Party shall
retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers, or discretion shall be delegated to or vested in the JDC
unless such delegation or vesting of rights is expressly provided for in this
Agreement or the Parties expressly so agree in writing. The JDC shall not have
the power to amend, modify or waive compliance with this Agreement, including
without limitation any Development and Supply Plan or the PNE Development Plan.
The JDC shall coordinate with the respective Party to meet its responsibilities
hereunder. The JDC shall also provide a forum for sharing advice, progress, and
results and documents for review relating to such activities and activities. The
JDC shall attempt to facilitate the resolution of any disputes between the
Parties, as described in Section 3.5. In particular and Subject to Section 3.5,
the JDC shall be responsible for overseeing and making decisions regarding:

(i)             preclinical activities and Clinical Studies, including but not
limited to clinical and registration strategy, Clinical Study designs, review of
essential documents (such as clinical study protocols, Clinical Study reports,
statistical analysis plans, and CTD documents) for such Clinical Studies, as
described in any Development and Supply Plan, to support the NDA for the Product
in the Field;

(ii)            clinical data go/no-go decisions through the Development and
registration process as described in any Development and Supply Plan;

(iii)           review all materials that will be included in the eCTD (as
defined in Section 5.1(a)(iii)) for Product other than Product for the PNE
Indication

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

unless Allergan is Developing and Commercializing Product for the PNE Indication
for compliance with Applicable Laws, including without limitation regulatory
requirements for Regulatory Approval;

(iv)             review quality control procedures and plans with respect to all
Clinical Trials for Product other than Product for the PNE Indication unless
Allergan is Developing and Commercializing Product for the PNE Indication for
compliance with Applicable Laws, including without limitation regulatory
requirements for Regulatory Approval; and

(v)              other Development of the Product, other than Product for the
PNE Indication unless Allergan is Developing and Commercializing Product for the
PNE Indication, in the Field in the United States as described in any
Development and Supply Plan.

3.4          Joint Supply Committee.

(a)          Effective as of the Effective Date, the Parties shall establish a
joint supply committee (“Joint Supply Committee” or “JSC”). The Members of the
JSC as of the Effective Date shall be as set forth on Exhibit 3.4. Membership of
the JSC shall include representation from each Party’s manufacturing department
and/or such other departments as the JSC may deem appropriate. The JSC’s sole
role shall be to assist in *** for the manufacture and supply of Products
required for Development and Commercialization in the Field in the Territory as
set forth in the Nocturia Development and Supply Plan (“JSC Role”).

(b)          In performing the JSC Role, the powers and responsibilities of the
JSC are limited to the matters set forth in this Section 3.4. Each Party shall
retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers, or discretion shall be delegated to or vested in the JSC
unless such delegation or vesting of rights is expressly provided for in this
Agreement or the Parties expressly so agree in writing. The JSC shall not have
the power to amend, modify or waive compliance with this Agreement, including
without limitation the Nocturia Development and Supply Plan or the PNE
Development Plan. The JSC shall coordinate with the respective Party to meet its
responsibilities hereunder. In particular and Subject to Section 3.5, the JSC
shall be responsible for overseeing and making decisions regarding Products,
excluding Products for the PNE Indication unless Allergan, its Affiliates or
Sublicensees are then Commercializing Products for the PNE Indication:

(i)         the Chemistry, Manufacturing, and Control (“CMC”) processes required
for Development of the Product in the Field pursuant to the Nocturia Development
and Supply Plan;

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii)         the clinical Compound and Device supply to meet requirements of the
Nocturia Development and Supply Plan, as applicable;

(iii)        developing and ensuring a robust and validated supply process for
the Compound, the Device, and required for Development and Commercialization of
Product in the Field in the Territory pursuant to the Nocturia Development and
Supply Plan, including without limitation through Third Party Commercial
supplier(s);

(iv)        ensuring final Product in the Field in the Territory Developed
pursuant to the Nocturia Development and Supply Plan meet Applicable Laws,
including without limitation applicable Regulatory Authority standards and
applicable Specifications;

(v)         ensuring components of the Product Developed pursuant to the
Nocturia Development and Supply Plan, including without limitation the Compound
and the Device(s), comply with Specifications therefor; and

(vi)        ensuring the required reports, data, and other CMC information
included in the Regulatory Filings meet standards expected for final Regulatory
Approval and the timelines set forth in the Nocturia Development and Supply
Plan.

3.5          Escalation Procedure.

(a)        In the event that the JDC or JSC cannot agree on matters falling
within the scope of its JDC Role or JSC Role, respectively, and its powers and
responsibilities as set forth in Sections 3.3 and 3.4, respectively (whether due
to failure to agree or failure to have a quorum present at a designated meeting
time), then either Party or either Party’s Members of any committee may notify
the Parties’ Alliance Managers. The Alliance Managers shall discuss in such
matter in good faith. If the Alliance Managers are unable to resolve such
matter, either Party may refer the matter to the Chief Executive Officer of
Serenity (or a designee thereof) and either the Executive Vice President,
Research & Development of Allergan (or a designee thereof for research and
development matters) or the Vice President of Global Technical Operations of
Allergan, at Allergan’s election, who shall meet at an agreed location or by
telephone to resolve the disagreement within *** days after the meeting at which
such disagreement occurred. If such officers of the Parties (or their designees)
are unable to resolve the disagreement within an additional *** day period,
then: (i) ***, and (ii) ***.

(b)        Notwithstanding anything to the contrary in this Agreement, each
Party shall be required to perform the activities set forth in the Nocturia
Development and Supply Plan with respect to such Party in accordance with the
timelines and requirements set

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

forth therein, and no such activities shall be subject to the dispute resolution
procedure set forth in this Section 3.5.

3.6          Alliance Managers.

(a)        Each Party shall appoint a single individual to act as such Party’s
point of contact for communications between the Parties relating to the
activities conducted under this Agreement (each, an “Alliance Manager”). Each
Party may change its designated Alliance Manager from time to time upon written
notice to the other Party. The Alliance Manager of a Party may designate a
substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.

(b)        Each Alliance Manager shall be charged with creating and maintaining
a collaborative work environment between the Parties and within the JDC and the
JSC. Each Alliance Manager will also: (i) be the point of first referral in all
matters of conflict resolution; (ii) identify and bring disputes to the
attention of the JDC and the JSC, as applicable, in a timely manner; (iii) plan
and coordinate cooperative efforts and internal and external communications; and
(iv) take responsibility for ensuring that governance activities, such as the
conduct of required JDC and JSC meetings and production of meeting minutes occur
as set forth in this Agreement, and that relevant action items resulting from
such meetings are appropriately carried out or otherwise addressed.

4.           DEVELOPMENT AND SUPPLY.

4.1          Development Activities.

(a)        The Parties shall Develop the Product for the Nocturia Indication for
use in the Field in the United States in accordance with Articles 3, 4 and 5
pursuant to the Nocturia Development and Supply Plan. The Nocturia Development
and Supply Plan shall be the governing document directing Development activities
for the Nocturia Indication, and neither Party shall conduct Development
activities for the Nocturia Indication except as set forth in the Nocturia
Development and Supply Plan. Serenity shall have primary responsibility for the
clinical Development of the Products for the United States as set forth in the
Nocturia Development and Supply Plan, and shall be solely responsible for
day-to-day clinical and supply operations and completion of activities as
defined in the Nocturia Development and Supply Plan, subject to oversight by and
control of the JDC and the JSC, as applicable. For clarity, Regulatory Filings
for the Products Developed pursuant to the Nocturia Development and Supply Plan
in the United States shall be prepared and filed as set forth in Article 5.
Allergan will be Serenity’s authorized agent for the Nocturia Indication in all
interactions with the FDA after preparation and submission of all formal
Regulatory Filings by Serenity as set forth in Article 5. Notwithstanding the
foregoing, (i) Serenity shall conduct all Development activities

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

with respect to the Products for the Nocturia Indication as set forth in the
Nocturia Development and Supply Plan; (ii) the JDC shall determine when any and
all Development activities shall commence and the regulatory strategy for
seeking (if and when appropriate) Regulatory Approvals for Products in the
Territory other than Products for the PNE Indication unless Allergan is
Developing or Commercializing such Products, and, if the JDC so decides,
Serenity shall seek and (if appropriate) file for such Regulatory Approvals in
the United States; and (iii) the JDC shall have the responsibility for
determining such strategy. Allergan shall have sole responsibility for the
clinical Development of, and shall be solely responsible for day-to-day clinical
and supply operations and completion of Development activities for, the Products
other than Products for the PNE Indication, outside of the United States,
provided that Allergan shall consult with the JDC and Serenity.

(b)        The Parties acknowledge that the initial Nocturia Development and
Supply Plan activities shall focus on Development of the Product for the
Nocturia Indication in the United States and NDA approval for the Nocturia
Indication, and that, following receipt of such NDA approval, *** and the
Parties shall enter into a subsequent Development and Supply Plan for the ***
Field accordingly. Any and all subsequent Development and Supply Plans will be
structured and governed as set forth above with the exception that Allergan
shall have final approval rights over any matter in dispute. Other than with
respect to Product for the PNE Indication Developed or Commercialized by or on
behalf of Serenity, Serenity shall not, and shall not have the right to, conduct
any Product Development activities outside of the Nocturia Development and
Supply Plan, or subsequent Development and Supply Plan, without the prior
written consent of Allergan. If Allergan, in its sole discretion elects to ***,
then Serenity shall have the right but not the obligation ***, or portion
thereof; provided that Serenity has and will ***. Prior to commencing any such
activities, the Parties shall ***. Without limiting the foregoing, prior to
beginning the conduct of any ***, Serenity shall demonstrate to Allergan that it
has and will ***. For clarity, if prior to ***, Serenity has *** that Serenity
has on the Effective Date, Serenity shall be deemed to have the ***.

(c)        Prior to commencing any Clinical Studies for the PNE Indication in
accordance with Section 2.4(c), Serenity will provide Allergan with a plan that
includes the general timelines for Serenity’s conduct of Development activities
with respect to the Products for the PNE Indication, and descriptions of all
such Clinical Studies proposed to be conducted for the PNE Indication, which may
be updated from time to time by Serenity (the “PNE Development Plan”).

(d)        Without limiting Allergan’s rights and remedies hereunder, Serenity
shall devote and maintain the personnel and other resources necessary to conduct
and complete the Development activities set forth in the applicable Development
and Supply Plan using Commercially Reasonable Efforts to meet the timetables set
forth in such applicable Development and Supply Plan, including without
limitation the filing of any *** update and the response to any and all
questions or requests, including without limitation any additional tasks,

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

analyses, or Clinical Studies if required by the Regulatory Agencies during any
applicable review period. Without limiting the foregoing obligation, Serenity
agrees that, for as long as it has the responsibility to carry out such
Development activities: (i) it will use commercially reasonable efforts to
retain each of the individuals specified in Exhibit 4.1(d) to continue to
perform services for Serenity for the applicable term set forth in Exhibit
4.1(d), as either an employee or independent contractor (collectively, the “Key
Development Personnel”); and (ii) it will use commercially reasonable efforts to
replace any Key Development Personnel who leave Serenity during the applicable
term set forth in Exhibit 4.1(d) for any reason, with a person or persons of
comparable skill and experience in the industry for such term. For purposes of
clarity, Serenity shall be able to cure any material breach of (i) above by
complying with (ii) above. All Key Development Personnel shall allocate their
time to performing Development services under this Agreement in accordance with
the applicable Development and Supply Plan until Acceptance by the FDA of the
NDA for the Product for the applicable Indication. Without limiting the
foregoing, Allergan shall have the right to include within any applicable
Development and Supply Plan, for any given Calendar Year, activities relating to
Development of the Product that will require Serenity to devote the time
(determined on an annual basis) of Key Development Personnel (or a person or
persons of comparable skill and experience in the industry, if any of the Key
Development Personnel is no longer an employee of Serenity) that is consistent
with such Key Development Personnel’s customary past practices with Serenity,
provided that such Key Employees will devote no less than the time that is
required to perform activities set forth in any applicable Development and
Supply Plan in accordance with the timelines and requirements set forth therein.

(e)        The Parties agree to seek a waiver from the FDA from any requirement
to Develop a Product for a pediatric use, including without limitation pursuant
to 21 C.F.R. 314.55. If the FDA requires or requests the Parties to conduct
studies relating to the Product for a pediatric use, the Parties shall use
commercially reasonable efforts to cause the FDA to rescind such requirement or
request. In the event the Parties are unsuccessful in causing the FDA to rescind
such requirement or request within a commercially reasonable period of time, the
Parties shall agree in good faith upon a plan for Development of a Product for
such pediatric use, which plan shall satisfy the requirements of the FDA and
shall be incorporated in to the applicable Development and Supply Plan. In such
event the license grant in Section 2.4(c) shall terminate and be of no effect,
and any and all activities under any PNE Development Plan shall be terminated.
*** shall bear *** of *** costs and expenses incurred by the Parties in
connection with the conduct of Development activities required by the FDA
pursuant to this Section 4.1(e), including without limitation Clinical Studies,
for a Product for such pediatric use. The allocation of any such Development
activities between the Parties shall be as set forth in this Articles 4 and 5
with respect to the applicable Development and Supply Plan. If any Development
activities requested by the FDA pursuant to this Section 4.1(e), including
without limitation Clinical Studies for pediatric use, results in Regulatory
Approval of the Product for a new pediatric use, including, but not limited to,
the PNE Indication, Allergan shall use Commercially Reasonable Efforts to
Commercialize such Product for such pediatric use and for the PNE Indication.
Notwithstanding any other provision of this Agreement to the contrary, if
Serenity’s rights to Develop and Commercialize Product for the PNE Indication
are terminated pursuant to this

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 4.1(e), none of the restrictions or exclusions imposed on Allergan
herein with respect to the PNE Indication shall have any force or effect, and
Allergan shall have the same rights to Develop and Commercialize Products for
the PNE Indication as Allergan has with respect to all other Indications in the
Field.

4.2          Nocturia Development and Supply Plan. The Parties have agreed upon
a general allocation of the Parties’ responsibilities for Development of
Products as set forth in this Article 4, and a specific allocation of Serenity’s
responsibilities for the activities under this Agreement as set forth in the
Nocturia Development and Supply Plan. The goal of the Nocturia Development and
Supply Plan is to prepare an NDA for the Product for the Nocturia Indication and
seek approval by the FDA and to establish a fully validated and approved supply
process for the manufacture of Commercial supplies of such Product meeting the
Specifications therefor. Neither Party shall conduct Development, including
without limitation manufacture or supply, of Products in the Field other than in
accordance with the Nocturia Development and Supply Plan or the PNE Development
Plan, as applicable, unless pursuant to a separate Development and Supply Plan
established pursuant to and containing the terms set forth herein. The Parties
may amend the Nocturia Development and Supply Plan upon mutual written
agreement, subject to review by and approval of the JDC. Each Party, through its
representatives on the JDC, shall be permitted to provide advice and commentary
with respect to the Nocturia Development and Supply Plan and each Party shall
consider such advice and commentary in good faith. All Development and Supply
Plans and the PNE Development Plan shall be consistent with and shall not
contradict the terms of this Agreement without the written consent of the
Parties, and in the event of any inconsistency between any Development and
Supply Plan and this Agreement, or the PNE Development Plan and this Agreement,
the terms of this Agreement shall prevail.

4.3          Development Costs.

(a)        Serenity shall be *** responsible for ***:

(i)          remaining Development costs associated with the Product for the
Nocturia Indication for the United States, including without limitation any and
all Development costs incurred by the Parties to (A) develop and seek Regulatory
Approval of the Product for the Nocturia Indication in the United States and
(B) complete all items set forth in the Nocturia Development and Supply Plan,
including without limitation the successful establishment of a fully validated
and approved supply process for the manufacture of Commercial supplies of such
Product meeting the Specifications therefor, but only to the extent such
Development items are set forth in the Nocturia Development and Supply Plan and
this Agreement in effect on the Effective Date.

(ii)          If an FDA request leads to the need to conduct additional Clinical
Studies or non–Clinical Studies for the Nocturia Indication prior to Regulatory
Approval

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

is obtained for the Nocturia Indication in the United States, the Parties shall
update the Nocturia Development and Supply Plan to include such additional
Clinical Studies or non–Clinical Studies, Serenity shall perform such Clinical
Studies or non–Clinical Studies, and, subject to Section 4.3(a)(iv), *** the
costs and expenses of such additional activities.

(iii)         In the event that the JSC recommends (subject to Section 3.5), or
the Parties agree that Serenity perform any Development before Regulatory
Approval is obtained for the Nocturia Indication in the United States, including
without limitation manufacture or supply activities, items that are not
specified in the Nocturia Development and Supply Plan in effect as of the
Effective Date, Serenity shall perform such manufacture and supply activities,
and *** the costs and expenses of such additional activities. For clarity, in
the event that the performance of any item, other than Clinical Trials, set
forth in the Nocturia Development and Supply Plan in effect as of the Effective
Date is unsuccessful, Serenity shall conduct additional Development activities
in order to successfully complete such item *** cost and expense.

(iv)         Notwithstanding Sections 4.3(a)(i) and 4.3(a)(ii), *** costs and
expenses with respect to the performance of any Clinical Studies, non–Clinical
Studies or other activities described on Exhibit 4.3(a)(iv) (“Non-Shared
Activities”).

(v)          Development costs associated with Serenity’s activities for
Development of the Product for the PNE Indication, including without limitation
any and all such Development costs incurred to develop and support Regulatory
Approvals of the Products for the PNE Indication.

(vi)         To the extent either Party incurs costs or expenses for Development
activities that are in excess of the share for which it is responsible as set
forth in this Section 4.3, such Party shall provide the other Party with a
reasonably detailed accounting and invoice for such costs or expenses, including
without limitation details of out-of-pocket expenses and allocated FTE costs,
and the other Party shall promptly reimburse such Party for all undisputed
amounts set forth in such invoice.

(b)        *** responsible for *** Development costs associated with the Product
for the *** Field if the Parties agree to conduct Development and regulatory
activities for the *** Field, including without limitation any and all
Development costs incurred by the Parties to develop and support Regulatory
Approvals of the Products for the *** Field; provided that if Serenity has
agreed to perform Development activities pursuant to the Development and Supply
Plan for the *** Field pursuant to Section 4.1(b), *** of any costs and expenses
incurred by the Parties with respect to such Development and regulatory
activities in the *** Field as set forth in the Development and Supply Plan for
the *** Field in excess of *** Dollars ($***),

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

which costs and expenses shall exclude, and shall not be marked-up to include,
any of either Party’s overhead or general and administrative costs.

4.4          Efforts.

(a)        Serenity, and its Affiliates and its Sublicensees, shall use
Commercially Reasonable Efforts to Develop and supply the Products, other than
Products for the PNE Indication, in the Field in the United States in accordance
with the terms of this Agreement, and all applicable Development and Supply
Plans, including without limitation by using Commercially Reasonable Efforts to
prepare, obtain, and maintain all Regulatory Filings and Regulatory Approvals
covering the Products in the Field in the United States as set forth in the
applicable Development and Supply Plan, including without limitation compiling
and submitting the CTD for the NDA and conducting all activities for the
Regulatory Approval of the NDA as set forth in the applicable Development and
Supply Plan. Without limiting Allergan’s rights and remedies hereunder, Serenity
shall devote the resources necessary to conduct and complete all Clinical
Studies described in the applicable Development and Supply Plan using
Commercially Reasonable Efforts to meet the timetables set forth in such
Development and Supply Plan. Serenity shall, ***, reasonably expand its
Development, manufacturing, and Clinical Study staff for performance of the
services set forth in this Article 4 as set forth in the applicable Development
and Supply Plan.

(b)        Allergan shall use Commercially Reasonable Efforts to Develop the
Products, other than Product for the PNE Indication unless Allergan is
Developing such Product in the PNE Indication in accordance with the terms and
conditions of this Agreement, in the Field in ***, including without limitation
by using Commercially Reasonable Efforts to prepare, obtain, and maintain all
Regulatory Filings and Regulatory Approvals covering the Products, other than
Product for the PNE Indication unless Allergan is Developing such Product in the
PNE Indication in accordance with the terms and conditions of this Agreement, in
the Field in the Territory outside of the United States.

4.5          Standard of Performance. Each Party, in performing its activities
in connection with the Development of the Products, shall comply with all
Applicable Laws, and shall conduct its Development activities in good scientific
manner. Serenity may not conduct any material Development, manufacturing, and
supply activities with respect to any Product that are inconsistent with this
Agreement, without Allergan’s prior written consent.

4.6          Technology Transfer. After commencement of Allergan’s Development
activities under this Agreement, at Allergan’s request and expense, Serenity
shall provide reasonable assistance and technical expertise as necessary to
transfer appropriate technology to support Development of Products under this
Agreement. Promptly after any such request by

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Allergan, Serenity shall transfer, ***, Information relating to the applicable
Products sufficient to enable the commencement of Development of such Products
by Allergan.

4.7          Subcontracting of Development Work.

(a)        Subject to this Section 4.7, Serenity shall not subcontract any of
its Development obligations under this Agreement, including without limitation
the Nocturia Development and Supply Plan, with respect to Products other than
Products for the PNE Indication without the prior written approval of the JDC.
The Parties acknowledge that, as of the Effective Date, Serenity has engaged for
Development purposes subcontractors pursuant to the agreements with the
subcontractors listed on Exhibit 4.7(i) and has entered into the Clinical Trial
agreements listed on Exhibit 4.7(ii) (such Clinical Trial agreements, the
“Existing Clinical Trial Agreements”). Serenity represents and warrants that it
has not granted, in any of the Existing Clinical Trial Agreements, any rights or
licenses under any intellectual property rights relating to Products, the
Assigned Patent Rights, the Licensed Patents Rights, or the Licensed Know-How,
except for the sole purpose of conducting Clinical Trials on behalf of Serenity
with respect to Products, and any and all inventions arising out of the
activities performed under the Existing Clinical Trial Agreements shall be owned
solely by Serenity. Except with respect to the Existing Clinical Trial
Agreements, if not already provided in the agreements with the subcontractors
listed on Exhibit 4.7(i), Serenity will use commercially reasonable efforts to
amend the agreements with the subcontractors listed on Exhibit 4.7(i) so that
*** such subcontractor is obligated to comply with all applicable regulatory
obligations and other Applicable Laws ***. Serenity shall update Exhibits
4.7(a)(i) and 4.7(a)(ii) each Calendar Quarter with the then-current agreements
approved by Allergan. Notwithstanding anything to the contrary in this
Agreement: (x) none of the rights of Allergan hereunder shall be adversely
affected as a result of such subcontracting, and (y) Serenity shall at all times
be responsible for the performance of its subcontractors.

(b)        After the Effective Date, Serenity may provide to Allergan a draft of
any proposed subcontractor agreement prior to execution for Allergan’s review
and approval. Other than with respect to the agreements listed on Exhibits
4.7(a)(i) and 4.7(a)(ii) as of the Effective Date, or any subcontractor
agreement for which Allergan has provided such approval, Serenity’s
subcontractor agreements shall provide that (i) such subcontractor shall be
bound by obligations of confidentiality and restrictions on use of Confidential
Information that are no less restrictive than the obligations in Article 12;
(ii) Serenity will (A) retain or obtain ownership of or (B) with respect to
Patents, Patent Applications, and other intellectual property rights that (1) do
not Cover the Product(s), or improvements or derivatives of the Product(s), and
(2) have general application to manufacturing processes or formulation
development of drug products or drug delivery systems other than Products,
obtain sufficient license to exploit, which shall be exclusive as it relates to
the exploitation of the Product(s): any and all Patents, Patent Applications,
and other intellectual property rights made by such Third Party in performing
such services for Serenity that are necessary for the Development, manufacture,
and Commercialization of Products; (iii) Allergan will have the same audit and
inspection rights as those provided in Section 5.3; (iv) the quality standards
of will be no less stringent than those

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

determined by the JSC pursuant to Section 4.10(d); (v) such subcontractor comply
with all applicable regulatory obligations and other Applicable Laws; and
(vi) Serenity will have the right to assign such agreement to Allergan after
commencement of Allergan’s Development activities under this Agreement, subject
to Serenity’s right under such agreement to fulfill Serenity’s Development
obligations under the Nocturia Development and Supply Plan. In accordance with
the foregoing, Serenity shall enter into a development agreement and a
commercial supply agreement with DPT within *** days after the Effective Date,
pursuant to which development agreement Serenity and DPT shall conduct final
phase development of the commercial manufacturing process, including without
limitation all CMC activities in connection therewith, pursuant to which
commercial supply agreement DPT shall supply Product to Serenity in accordance
with the applicable specifications as defined in such commercial supply
agreement, and unless Allergan pre-approves such agreements, such agreements
shall contain the terms agreed to by Serenity and DPT in the binding term sheet
executed by Serenity and DPT as of the Effective Date (such commercial supply
agreement with DPT, the “DPT Commercial Supply Agreement”).

4.8          Development Reports. Each Party will provide, once each Calendar
Quarter, the JDC with written Development reports or presentations at JDC
meetings. Each report or presentation shall include, but not be limited to, the
Development activities accomplished by or on behalf of such Party since the
previous JDC meeting, including without limitation a summary of significant
results, Information, and data generated, significant challenges anticipated,
and updates regarding significant intellectual property issues relating to each
Product. Upon reasonable request by a Party, the other Party shall provide
additional information with respect to the material experimental data underlying
such summary, drafts, summaries of available clinical protocols, investigator
brochures, non-clinical protocols, any analyses and reports, including without
limitation any study reports, any serious adverse event (SAE) reports prepared
during the Development activities and any documents for any and all CTD
regulatory submissions for review with respect to Products. Each such report or
presentation also shall include without limitation, with respect to each Product
other than Product for the PNE Indication Developed or Commercialized by
Serenity, a multi-year plan for conducting anticipated Development activities
with respect to such Product, including without limitation the following
anticipated activities or events: preclinical and Clinical Studies and
activities, a description of the Indication targeted, timelines for starting and
completing key activities, timelines for data preparation, including without
limitation any and all drafts, upon request, and final reports for all documents
and submission documents Regulatory Filings, ADME and pharmacology studies, and
manufacturing process development. Upon Allergan’s reasonable request,
Serenity’s JDC members shall meet with Allergan’s JDC members by teleconference,
video conference or in person to discuss any aspects of such reports and/or
submission documents for the CTD within a reasonable time period after such
request.

4.9          Records. Subject to Sections 4.7(a), each Party shall, and shall
require its contractors to, maintain, during the term of this Agreement and for
a period of *** years thereafter, complete and accurate records of all work
conducted in furtherance of the

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Development of Products other than Products for the PNE Indication Developed or
Commercialized by or on behalf of Serenity, and all results, Information, data,
and developments made in conducting such activities. Such records shall be
complete and accurate and shall fully and properly reflect all such work done
and results achieved in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes.

4.10        Manufacturing.

(a)        Obligations. The Parties shall perform their respective obligations
pertaining to manufacturing and supply of Products required for Development, and
establish a fully validated and approved supply process for the manufacture of
Commercial supplies of such Product meeting the Specifications therefor as set
forth in the applicable Development and Supply Plan. Subject to the terms and
conditions of this Agreement, and as set forth in the applicable Development and
Supply Plan, Serenity shall have manufactured and supplied to Serenity and/or
Allergan (if Allergan has Development activities under the applicable
Development and Supply Plan), ***, all of the requirements of Serenity and/or
Allergan (if applicable) for Products for clinical Development and establishment
of a fully validated and approved supply process for the manufacture of
Commercial supplies of such Products under the terms of this Agreement. Unless
otherwise agreed by the Parties, for no more than *** years following First
Commercial Sale of the Product for the Nocturia Indication in the United States
unless otherwise agreed by the Parties, Serenity shall have manufactured and
supplied to Allergan all of Allergan’s requirements for Products for the
Nocturia Indication for Commercial sale pursuant to a Commercial supply
agreement (the “Commercial Supply Agreement”) as described in Section 4.10(e).
Notwithstanding the foregoing, Allergan shall have the right to assume
Serenity’s manufacturing and supply responsibilities at any time upon *** days
prior written notice to Serenity pursuant to Section 4.10(g).

(b)        Subcontracting of Manufacturing Work under the Nocturia Development
and Supply Plan. Serenity may meet its obligations to supply the Product to
Allergan under the applicable Development and Supply Plan through subcontracts
with Third Parties, subject to the following requirements:

(i)         Serenity may not subcontract the performance of any services or
sublicense any rights set forth in this Section 4.10 to any subcontractor
without the prior written consent of Allergan, unless Allergan is notified of
the identity of such subcontractor and the terms of Section 4.10(b)(ii) and (v)
apply to such subcontractor. Allergan may, in its sole discretion, disapprove of
any subcontractor; provided, however, that Allergan hereby gives its written
consent to the use of the manufacturers set forth on Exhibit 4.10(b) as
subcontractors. For clarity, if Serenity elects to enter into an agreement with
any of the manufacturers set forth on Exhibit 4.10(b), the provisions of this
Section 4.10(b) shall apply with respect to any such agreement;

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii)          Subject to Section 4.10(b)(vi): (A) none of the rights of Allergan
hereunder shall be adversely affected as a result of such subcontracting;
(B) any such Third Party subcontractor to whom Serenity discloses Confidential
Information shall enter into an appropriate written agreement obligating such
Third Party to be bound by obligations of confidentiality and restrictions on
use of such Confidential Information ***; (C) Serenity will (1) *** or (2) with
respect to *** that (x) do not ***, and (y) ***; and (D) Serenity shall at all
times be responsible for the performance of such subcontractor, and the costs
and expenses incurred in connection with such subcontracting;

(iii)         Serenity will supervise each subcontractor’s performance of the
manufacturing and supply services and compliance with the terms of this
Agreement, the applicable Development and Supply Plan, and the Commercial Supply
Agreement;

(iv)         Prior to any termination of Serenity’s responsibility to have
manufactured and supplied Product to Allergan pursuant to this Section 4.10, all
fees, costs, and other expenses relating to each subcontractor shall be borne by
Serenity, subject to any Unit Transfer Price payments by Allergan pursuant to
the Commercial Supply Agreement;

(v)          Subject to Section 4.10(b)(vi), Serenity must enter into a written
agreement with each subcontractor engaged by Serenity after the Effective Date
obligating such subcontractor to comply with Serenity’s obligations under the
applicable terms of this Agreement, including without limitation the quality
standards determined by the JSC pursuant to Section 4.10(d), and that such
subcontractor will comply with all applicable regulatory obligations. Serenity
shall require that ***. Any and all such agreements with manufacturers and/or
suppliers of components of the Product shall be ***. Serenity shall provide
Allergan with a copy of each executed agreement with each subcontractor
permitted hereunder. Any and all such subcontracts shall be ***;

(vi)         After the Effective Date, Serenity may provide to Allergan a draft
of any proposed subcontractor agreement prior to execution for Allergan’s review
and approval. Any such agreement entered into by Serenity and such subcontractor
in the form approved by Allergan shall not be subject to the requirements of
Sections 4.10(b)(ii)(C) and (D) and Section 4.10(b)(v).

(vii)        Serenity will not retain any subcontractor in any country where
doing so would violate any Applicable Laws, including without limitation due to
embargoes or other restrictions; and

(viii)       Serenity acknowledges and agrees that, except and to the extent
that Allergan assumes Serenity’s manufacture obligations under Section 4.10(g),
Allergan

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

has no obligations under this Agreement to any such subcontractor and no
subcontractor has any rights or remedies against Allergan hereunder (except
where such agreements are assigned to Allergan hereunder).

(c)        Allergan Cooperation. Allergan acknowledges that Serenity does not
possess manufacturing facilities and that Serenity’s ability to perform its
obligations under this Section 4.10 depends on the timely engagement of
manufacturing subcontractors that Serenity is obligated to engage hereunder.
Allergan agrees to cooperate with Serenity in the establishment of a Commercial
supply chain for the Product in the Field in the Territory.

(d)        Specifications. The current specifications for each of the Compound,
the Device(s), and the Product (“Specifications”) are attached hereto as Exhibit
4.10(d). Exhibit 4.10(d) can be amended only by written agreement of the
Parties. For clarity, prior to submission of an NDA for a Product, the
Specification for such Product shall be amended to include the final Commercial
packaging configurations for such Product. If and to the extent that Serenity
ships any Product to Allergan, each shipment shall be in accordance with
Allergan’s written instructions and Applicable Laws governing the shipment,
labeling, and packaging of such Product. Prior to the production of Product
under this Agreement, the JSC shall determine the quality standards applicable
to the manufacture of the Product.

(e)        Commercial Supply. At least *** prior to the anticipated date of
Regulatory Approval of the Product in the United States, (i) Serenity shall have
executed Commercial supply agreements with manufacturers and/or suppliers of
components of the Product, including without limitation the Compound and
Device(s), provided that Serenity shall not enter into any such agreement
without the prior written consent of Allergan, unless Allergan is notified of
the identify of such manufacturer/supplier and the remaining terms of this
Section 4.10(e) apply to such manufacturer/supplier, and (ii) the Parties shall
negotiate in good faith, and enter into, the Commercial Supply Agreement which
will provide for the manufacture and supply of the Product in the Field for
Commercial purposes on terms mutually acceptable to the Parties, with terms
shall be consistent with the terms contained in such Commercial supply
agreements with manufacturers and/or suppliers of components of the Product, and
upon the Commercial Supply Agreement going into effect, the terms of this
Agreement concerning Commercial supply of Product shall be superseded and
replaced by the Commercial Supply Agreement. Serenity shall provide Allergan
with a copy of each executed agreement with each subcontractor permitted
hereunder. Any and all such subcontracts shall be ***. Such Commercial supply
agreements shall contain:

(i)         terms consistent with provisions customarily found in agreements for
the manufacture and supply of commercial quantities of products of a similar
nature, including without limitation provisions relating to timing and size of
production orders, shipping, certificates on delivery, risk of loss, inspection
and acceptance, timing of invoices and payments, failure to supply, and remedies
for breach of representations and warranties;

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii)          terms obligating such subcontractor to comply with Serenity’s
obligations under the applicable terms of this Agreement, including without
limitation ***, and that such subcontractor will comply with all applicable
regulatory obligations. Serenity shall require that ***. Any and all such
agreements with manufacturers and/or suppliers of components of the Product
shall be ***;

(iii)         the Unit Transfer Price for all such Product;

(iv)         the representations and warranties set forth in Section 9.2(n) for
the commercial supply of Product in the Field (unless the Parties mutually agree
to modify such provisions); and

(v)          the indemnification and disclaimers and limitations on liability no
less stringent than the terms set forth in Articles 10 and 11 for the commercial
supply of Product in the Field (unless the Parties mutually agree to modify such
provisions).

(f)         Commercial Supply Agreement Mediation. The Parties acknowledge that
timely negotiation of Commercial Supply Agreement will be critical to the
ability to launch the Product. If at any time more than *** days after the
commencement of negotiation of such agreement, either Party believes such
negotiations have reached an impasse, such Party may by written notice to the
other Party cause a meeting of the Vice President of Global Technical Operations
of Allergan and the Chief Executive Officer of Serenity to seek to resolve such
impasse. Such meeting shall be held within *** days following such written
notice. If, following such meeting of senior executives, either Party believes
an impasse still exists, then such Party may by written notice cause the Parties
to engage in a non-binding mediation of their differences over the proposed
agreement. Unless the Parties otherwise agree at the time, such mediation,
including without limitation the selection of the mediator, shall be conducted
in accordance with the rules of the American Arbitration Association. The fees
and costs of the mediator shall be borne equally by the Parties, regardless of
the outcome of the mediation.

(g)        Right to Terminate. Allergan may terminate Serenity’s responsibility
to have manufactured and supplied Product to Allergan under this Agreement at
any time with prior written notice. Such termination shall be effective *** days
after delivery of the notice, or such later date, at Allergan’s sole discretion,
as necessary to complete transition to another manufacturer or to Allergan.
Termination of Serenity’s manufacture and supply obligation shall not relieve
the Parties of any amounts owing between them. On termination of Serenity’s
manufacture and supply obligation, Serenity shall provide to Allergan a copy of
all of the then-current Information Controlled by Serenity necessary or useful
for the manufacture of the Product in the Field, shall make its manufacturing
personnel available for reasonable consultation with Allergan regarding the
processes for Product manufacture, and shall provide all other technical
transfers of all parts of the validated process for the Product in the Field,
including without limitation Regulatory Filings and other regulatory items.
Serenity shall assign to Allergan, and Allergan shall assume responsibility
under, all of Serenity’s supply subcontracts

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

for the Product applicable to the Field. The Parties shall negotiate in good
faith the transition of Serenity’s sourcing of Product from such Third Party.
After termination of Serenity’s manufacturing and supply obligations as set
forth herein, Allergan shall be solely responsible for all supply and
manufacture of Product in the Field in the Territory, including without
limitation all costs and expenses associated therewith, fulfilling such
subcontract agreements from the applicable date of assignment. After Allergan
terminates Serenity’s manufacturing responsibilities under this Section 4.10(g),
to the extent that such responsibilities are transferred to Allergan, Serenity
shall have no further performance obligation or liability under this
Section 4.10.

(h)        If Allergan assumes manufacturing and supply obligations under
Section 4.10(g), to the extent any of the subcontracts entered into pursuant to
Sections 4.10(b) cover the same components used by Serenity in the Product for
the PNE Indication, Allergan agrees to work in good faith to assist Serenity in
obtaining supply of such components from the relevant subcontractor for
Serenity’s development of the Product for the PNE Indication.

(i)         For the purposes of this Section 4.10, the term “Unit Transfer
Price” of a unit of Product means *** percent (***%) of actual out-of-pocket
costs that are incurred by Serenity in the manufacture of such Product
(determined in good faith and in accordance with GAAP) of such Product meeting
the Specifications supplied to Allergan, its Affiliates or Sublicensees, to the
extent directly attributable and allocable to the manufacture and supply of such
Product, which costs shall include the actual charges from Third Parties for
manufacturing, FDA establishment fee, packaging, freight, insurance, exporting
the Product, Product quality assurance/control costs, the cost of materials, the
cost of ***, stability, in process and release specification testing,
validation, and all other testing required to meet Specifications, and all other
amounts invoiced by Third Parties, such as DPT, associated with the manufacture
of such Product. No internal Serenity costs, including without limitation any
FTE costs, overhead or general and administrative costs, idle or excess
capacity, the cost of capital expenditures (including without limitation
depreciation), or other direct or indirect costs of Serenity, will be included
in the Unit Transfer Price. Notwithstanding anything to the contrary in this
Agreement the Unit Transfer Price paid by Allergan to Serenity for a Product at
any time prior to the *** anniversary of the First Commercial Sale of the
Product for the Nocturia Indication shall not be greater than the price
applicable Unit Transfer Price cap (based on volume of Product ordered per year)
set forth in Exhibit 4.10(i). For clarity, in the event any validation batches
of Product meet the applicable Specifications suitable for Commercialization of
such Product, Serenity may supply such Product to Allergan in consideration for
the Unit Transfer Price for such Product.

(j)         If, while DPT is manufacturing Product on behalf of either Party and
during the remaining useful life of any equipment listed on Exhibit 4.10(j) (the
“Equipment”) owned by CPEX Pharmaceuticals, Inc. (“CPEX”) and provided to DPT on
or before the Effective Date for DPT’s use in manufacturing Products for or on
behalf of Serenity

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

is removed from its location as of the Effective Date or otherwise becomes
unavailable for use by DPT for manufacture of the Product by DPT for reasons
other than normal wear and tear, *** so that DPT’s manufacture of the Product on
behalf of either Party for Development and Commercial purposes under this
Agreement is uninterrupted.

(k)        If Allergan elects, during the period beginning on the receipt by
Serenity of the *** Dollar ($***) payment upon achievement of the milestone set
forth in Section 7.2 entitled *** and ending on the earlier of (i) *** or
(ii) *** years after First Commercial Sale of the Product for the Nocturia
Indication, to enter into an agreement with DPT to purchase all or a portion of
the manufacturing equipment owned by DPT as of the Effective Date, or any new
equipment that Allergan reasonably believes would increase the efficiency of the
existing manufacturing line that is in place at DPT as of the Effective Date,
and used by DPT to manufacture Product for commercial supply of Product,
Serenity will pay to Allergan an amount equal to the lesser of (x) *** percent
(***%) of all costs and expenses incurred by Allergan in connection with such
purchase or (y) *** Dollars ($***) (such amount, the “Serenity Portion”).
Serenity may elect to either pay Allergan the full amount of the Serenity
Portion, or to permit Allergan to set off royalties payable by Allergan to
Serenity pursuant to Section 7.4(a) in the amount of the Serenity Portion, such
set off to equal, in any Calendar Quarter, up to *** percent (***%) of Net Sales
by Allergan or its Affiliates in such Calendar Quarter; provided that any amount
of such set off in excess of ***percent (***%) of Net Sales by Allergan or its
Affiliates in such Calendar Quarter shall be carried forward and credited
against royalties otherwise payable to Serenity under Section 7.4(a) in
subsequent Calendar Quarters (again subject to such *** percent (***%) Net Sales
limit each Calendar Quarter). ***.

5.           REGULATORY MATTERS.

5.1         Obligations of the Parties Relating to Regulatory Submissions.

(a)        The following terms shall apply during the period commencing on the
Effective Date and ending on the date upon which Allergan delivers notice under
Section 5.1(b):

(i)         Serenity shall own all Regulatory Filings and Regulatory Approvals
relating to the Product in the United States;

(ii)        Serenity hereby appoints Allergan as its exclusive (even as to
Serenity) authorized agent for all regulatory activities relating to the Product
in the Field in the United States, other than Products for the PNE Indication
unless Allergan is Developing or Commercializing such Products for the PNE
Indication in accordance with the terms and

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

conditions hereof, including without limitation obtaining and maintaining
Regulatory Approvals and authorizations and all substantive interactions with
FDA related thereto; provided that Serenity will cooperate, as set forth in this
Section 5.1(a) and as reasonably requested by Allergan, in the preparation,
submission, and maintenance of such Regulatory Filings and Regulatory Approvals.
Serenity shall notify the FDA within fifteen (15) days after the Effective Date
of its appointment of Allergan as such authorized agent. In order to perfect the
foregoing appointment, Serenity irrevocably appoints Allergan as Serenity’s
attorney-in-fact for the purpose of acting as authorized agent. As Serenity’s
authorized agent or attorney-in-fact, Allergan shall have primary responsibility
for all communications and correspondence with the FDA relating to such Product.
After notifying the FDA of Allergan’s appointment as Serenity’s authorized
agent, unless required by Applicable Laws, Serenity shall not file any formal
regulatory submission or initiate any substantive communication without the
prior written approval of Allergan, which will not be unreasonably withheld or
delayed. Upon Allergan’s sole discretion and prior written approval, Allergan
may authorize Serenity to file regulatory submissions. Allergan’s authorization
or approval of a Serenity regulatory submission is not approval of such
submission through Allergan’s quality control review process and shall not imply
or suggest that Allergan has processed such submissions through its internal
quality control review process or otherwise audited, verified, or validated any
data, reports, analyses, statistics, conclusions, or other information contained
within any submissions filed with the FDA. Serenity shall be solely responsible
for ensuring the truth, completeness, accuracy, validity, and accuracy of all
information, claims, reports, and statistics and other data and conclusions
derived therefrom utilized as the basis for or submitted in connection with any
and all regulatory submissions by Serenity. Allergan may revoke such authorized
agent status at any time upon written notice to Serenity. For clarity, this
Section 5.1(a)(ii) shall not apply to Product for the PNE Indication Developed
or Commercialized by Serenity;

(iii)      Serenity shall prepare all formal regulatory submissions relating to
the Product in the Field in the United States in the electronic CTD (“eCTD”)
format, as applicable and consistent with FDA requirements and guidance. For
clarity, the format of the NDA shall be a CTD with all documents that are
required to be included in a CTD, as applicable and consistent with FDA
requirements and guidance. Serenity shall provide Allergan with draft copies of
all formal regulatory submissions to Regulatory Authorities relating to the
Product other than Product for the PNE Indication Developed or Commercialized by
Serenity for Allergan’s feedback, including without limitation a draft copy of
each module of the eCTD form as each module is being created and each completed
module promptly when available. In addition, Serenity shall provide to Allergan
copies of all final versions of submissions to Regulatory Authorities that
relate to the Product other than Product for the PNE Indication Developed or
Commercialized by Serenity in the Field in the United States reasonably in
advance of the applicable deadline for Allergan’s filing of such submissions;

(iv)      Each Party shall notify the other Party within *** Business Days after
receipt of any written, electronic, or verbal communications to or from
Regulatory Authorities on matters relating to the Product in the Field in the
United States or which could

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

reasonably be deemed to impact the Product in the Field or its Development,
manufacture, or Regulatory Approval and will provide the other Party, upon such
other Party’s request, with copies of any such electronic or written
communications within *** Business Days after such other Party’s request, or
such earlier date as required by Applicable Law. If a Regulatory Authority
requests additional information regarding a formal regulatory submission,
Allergan shall advise Serenity of such requested information, and Serenity will
supply the information requested by FDA in a timely fashion to Allergan;

(v)      Allergan shall organize and conduct all negotiations with Regulatory
Authorities in the United States relating to the Product in the Field, other
than Products for the PNE Indication unless Allergan is Developing or
Commercializing such Products for the PNE Indication in accordance with the
terms and conditions hereof, provided that Allergan shall use commercially
reasonable efforts to schedule such negotiations or any other meetings or
teleconferences with Regulatory Authorities to allow Serenity to participate. In
addition, at Allergan’s reasonable request, Serenity will make appropriate
personnel reasonably available for such meetings or teleconferences. Allergan
shall provide copies of all materials relating thereto to Serenity and shall
advise Serenity of, and Serenity may provide prompt input relating to, all
planned regulatory activities and exchanges with Regulatory Authorities for
Product in the Field within the United States. A written summary of all meetings
or teleconferences with Regulatory Authorities shall be prepared by Allergan and
circulated within thirty (30) days after such meeting or teleconference;

(vi)      The Regulatory Filing fees for Regulatory Approval of the first
Product in the United States shall be borne solely by Serenity. Notwithstanding
the foregoing, ***; and

(vii)      Allergan shall not be responsible or liable for any taxes assessed by
a Government Authority as a result of Allergan’s appointment and actions under
this Section 5.

(b)        Allergan may provide notice to Serenity at any time during the term
of this Agreement of its election to obtain ownership and control of any and all
Regulatory Filings and Regulatory Approvals relating to the Product in the Field
in the United States, other than Products for the PNE Indication except to the
extent that Allergan, its Affiliates or Sublicensees are Developing or
Commercializing such Product for the PNE Indication pursuant to the terms and
conditions hereof. Upon delivery of such notice to Serenity with respect to such
Regulatory Filings and/or Regulatory Approvals, Serenity shall, at Allergan’s
expense, assign to

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Allergan all such Regulatory Filings and Regulatory Approvals within thirty
(30) days thereafter. Upon assignment to Allergan, Serenity shall submit
notifications, filings, and submissions to all Regulatory Authorities as are
necessary to transfer Serenity’s rights with respect to such Regulatory Filings
and Regulatory Approvals to Allergan. Thereafter, (i) Allergan or its designee
shall be the owner of any and all Regulatory Filings and Regulatory Approvals
covering the Products in the Territory, other than Products for the PNE
Indication except to the extent that Allergan, its Affiliates or Sublicensees
are Developing or Commercializing such Product for the PNE Indication pursuant
to the terms and conditions hereof, (including without limitation all INDs and
Regulatory Approvals (including without limitation NDAs) therefor),
(ii) Allergan shall have the responsibility, but not the obligation (except as
otherwise provided herein), at its sole expense and with the reasonable
assistance of Serenity, for all regulatory activities and interactions relating
to such Product, including without limitation preparing, obtaining, and
maintaining Regulatory Approvals and all substantive interactions with
Regulatory Authorities relating thereto, (iii) Allergan shall determine, in its
sole discretion, the content of all such submissions and of all correspondence
with Regulatory Authorities relating to the such Product, (iv) Allergan shall be
the sole point of contact with Regulatory Authorities in the United States in
all matters relating to such Products and (v) the Regulatory Filing fees for
such Product in the Field shall be borne ***. Serenity shall have the right to
prepare, at Serenity’s cost, and retain a copy of any and all Regulatory Filings
and Regulatory Approvals transferred to Allergan pursuant to this
Section 5.1(b).

(c)        Prior to the date on which all Regulatory Filings and Regulatory
Approvals relating to the Product in the United States are transferred to
Allergan pursuant to Section 5.1(b), Serenity shall provide Allergan with
written notice at such time as: (i) Serenity fails to have at least *** Dollars
($***) cash on hand, net of any debt obligations; (ii) Serenity is unable to pay
its debts as they become due; (iii) there is an occurrence of a default by
Serenity with respect to any of its debt or payment obligations or any agreement
having an adverse affect on this Agreement or the Development of Products;
(iv) Serenity suspends, closes, or otherwise ceases to operate a portion of its
business, having an adverse affect on this Agreement; (v) Serenity plans to take
any action that would give Allergan a termination right under Section 13.4,
which notice must be provided as soon as practicable and if possible at least
*** days prior to the effectiveness of such action; and/or (vi) any corporate or
other action is taken by Serenity for the purpose of effecting any of the
foregoing. Serenity will furnish to Allergan, within *** days after a written
request of Allergan (such request not to be made more than *** times during any
Calendar Year, most recent financial statements, including without limitation a
balance sheet as of the last date of the month of such request, a statement of
income (or monthly operating expenses) for such month, together with a
cumulative statement of income from the first day of the current year to the
last day of such month prior to such request. Allergan will treat all notices
and financial reports (and the information contained therein) as Confidential
Information of Serenity, subject to the terms of Article 12.

(d)        Outside of the United States, Allergan shall own and be solely
responsible for all Regulatory Filings, and Regulatory Approvals, and regulatory

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

communications with Regulatory Authorities with respect to the Product in the
Field, other than Products for the PNE Indication except to the extent that
Allergan, its Affiliates or Sublicensees are Developing or Commercializing such
Product for the PNE Indication pursuant to the terms and conditions hereof,
provided that Allergan shall consult with Serenity with respect thereto.
Serenity shall provide reasonable assistance with respect to such activities, at
Allergan’s expense, including, but not limited to, making its personnel
reasonably available to assist with any discussions and negotiations with
Regulatory Authorities outside the United States.

(e)        Each Party shall deliver written notice to the other Party of any
Abbreviated New Drug Application or other foreign equivalent filings it receives
for generic equivalents or competitors to the Product in the Field in the
Territory within *** days after receipt or notice of such filings. Allergan
shall have the sole right to respond to each such ANDA or other foreign
equivalent filings filed for a Product, other than Products for the PNE
Indication except to the extent that Allergan, its Affiliates or Sublicensees
are Developing or Commercializing such Product for the PNE Indication pursuant
to the terms and conditions hereof, provided that Allergan shall consult with
the JDC and Serenity and shall take note of and include any reasonable requests
by Serenity. Serenity shall have the sole right to respond to each such ANDA or
other foreign equivalent filings filed for a Products for the PNE Indication,
except to the extent that Allergan, its Affiliates or Sublicensees are
Developing or Commercializing such Product for the PNE Indication pursuant to
the terms and conditions hereof, provided that Serenity shall consult with
Allergan and shall take note of and include any reasonable requests by Allergan.

5.2        Regulatory Inspection or Audit. If a Regulatory Authority desires to
conduct an inspection or audit with respect to the Product of Serenity’s
facility or a facility under contract with Serenity where a Product is
manufactured, packaged, stored, and developed or has been developed, including
without limitation Clinical Study sites, central laboratories, data management
organization, and/or any vendor Serenity has used for the Development of
Products (a “Facility Inspection”), Serenity shall permit and cooperate with
such Facility Inspection, and shall cause such contract facility to permit and
cooperate with such Regulatory Authority and Allergan during such Facility
Inspection. Upon receipt of notice or any other indication whatsoever of any
Regulatory Authority of any Facility Inspection, and in no event more than
forty-eight (48) hours after receiving such notice, Serenity will promptly
notify Allergan thereof. Serenity will permit a representative of Allergan to be
present during applicable portions of the inspection, and Serenity will provide
Allergan with all documents and any other relevant information available about
the progress of the inspection. Serenity will provide copies of any inspection
reports or notifications received during or after the inspection, including any
notices of observation the facility receives or other reports of the outcome of
such inspection. Serenity shall obtain and reveal to Allergan, all inspection
reports for itself, its Affiliates, or for any of its vendors, suppliers, or
other Third Parties by any Government Authority arising from a Facility
Inspection, and the progress and outcome of any Facility Inspection as it may
relate to the Product. Following receipt of the inspection or audit observations
of such Regulatory Authority, Serenity shall provide a copy of such observations
to Allergan, Serenity shall prepare a draft

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

response to any such observations, in consultation with Allergan, and Serenity
shall prepare and file the final response with such Regulatory Authority,
subject to Allergan’s prior approval of such final response. Serenity agrees to
conform its activities under this Agreement to any commitments made in such a
response, except to the extent that any such commitment violates Applicable
Laws.

5.3          Audits. Allergan and its duly authorized representatives shall have
the right to inspect, audit, and investigate all facilities, equipment,
record-keeping procedures, and records utilized by Serenity or its
subcontractors in connection with the development, conduct of Clinical Studies,
manufacture, sale, storage, or distribution of the Product, upon reasonable
prior written notice during normal business hours to ensure compliance with the
terms and conditions of this Agreement, and compliance by Serenity with industry
standards and Applicable Laws with respect to Product it manufactures for
itself. In the event of a disagreement between the Parties as to (a) whether a
material adverse defect exists with respect to a Product or (b) the outcome of a
particular audit, the dispute shall be settled in accordance with Section 14.9.
The cost of such arbiter shall be ***. All audits shall be conducted without any
undue disruption to the business and operations of Serenity. Any Third Parties
conducting such audits shall enter into confidentiality agreements with Serenity
in a form reasonably suitable to Allergan. Both Parties shall correct, or cause
the correction of, any deficiencies which are discovered by any such audit.

5.4          Regulatory Authority Communications Received by a Party. Each Party
shall immediately notify the other Party of any information it receives
regarding any threatened or pending action, inspection, or communication by or
from any party, including without limitation a Governmental Authority, that may
affect the safety or efficacy claims of the Product, the continued marketing of
the Product, or that otherwise suggests the Product may be in violation of
Applicable Laws. Upon receipt of such information, the Parties shall consult
with each other in an effort to arrive at a mutually acceptable procedure for
taking appropriate action. The Parties shall allocate all costs and expenses
associated with taking such action as is described with regard to Remedial
Actions in Section 5.7(b). Other than with respect to Product for the PNE
Indication Developed or Commercialized by Serenity, each Party shall keep the
other Party informed, in a timely manner compliant with the reporting
requirements of Regulatory Authorities, of notification of any action by any
Regulatory Authority, or notification or other information that the first Party
receives (directly or indirectly) from any such Regulatory Authority, and
provide to such other Party copies of all documents, if any, it received from
such Regulatory Authority. If any communication from a Regulatory Authority
pertains to Development activities performed by Serenity with respect to Product
other than Product for the PNE Indication Developed or Commercialized by
Serenity, Serenity will prepare, promptly enough to enable adequate time to
prepare a response to the Regulatory Authorities, the response to such
Regulatory Authority regarding such communication, including without limitation
preparing any additional analyses and documents, and provide to Allergan any and
all documents requested by such Regulatory Authority, as may be necessary or
helpful for Allergan to review and approve Serenity’s response to an inquiry
from a Regulatory Authority. Serenity shall be

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

responsible for submitting any and all such responses to such Regulatory
Authority. If the Parties disagree concerning the form or content of such a
response to a Regulatory Authority in a particular territory, Allergan shall
decide the appropriate form and content of such response. Any additional work
resulting from the preparation for such a response will be conducted by Serenity
unless otherwise agreed to by Allergan. If Serenity is required to provide such
a response to any Regulatory Authority, Serenity shall seek the input and
approval of Allergan before responding. Serenity shall also provide Allergan in
a timely manner with a copy of all correspondence received from a Regulatory
Authority specifically regarding the matters referred to above. Serenity shall
permit Allergan to access, and shall provide Allergan with rights to reference
and use in association with the Product, all of its, its Affiliates’, and its or
their Sublicensees’ regulatory, preclinical, CMC, and clinical data
documentation, Regulatory Filings, and Regulatory Approvals with respect to the
Product other than Product for the PNE Indication Developed or Commercialized by
Serenity. Allergan shall be entitled to provide such data to its Affiliates and
Sublicensees.

5.5          No Harmful Actions. Serenity shall not take any action with respect
to Products that could reasonably be expected to have an adverse impact upon the
regulatory status or potential sales of Products; provided that the foregoing
shall not restrict Serenity from taking actions reasonably required to avoid or
address any safety or human health problems as required by Regulatory
Authorities or the relevant independent data safety monitoring board. If
Allergan believes that Serenity is taking or intends to take any action that
could reasonably have such an impact, Allergan shall bring the matter to the
attention of the JDC. The JDC shall discuss whether any such action reasonably
would be expected to have such an impact, and potential alternative courses of
action that Serenity could take to avoid such an impact. If the JDC cannot reach
agreement as to such matters, then Allergan shall decide the appropriate courses
of action. Notwithstanding the foregoing, this Section 5.5 shall not apply with
respect to Products for the PNE Indication Developed or Commercialized by
Serenity, which shall be subject to Section 2.4(c)(ii).

5.6          Adverse Event Reporting and Safety Data Exchange. Prior to the
earlier of transfer to Allergan of the Regulatory Filings and Regulatory
Approvals pursuant to Section 5.1(b) or receipt of Regulatory Approval of an NDA
for the Product for the Nocturia Indication (the “PV Responsibility Transfer
Date”), Serenity shall be primarily responsible for the monitoring of all
clinical experiences, and filing of all required reports throughout clinical
Development of the Product. After the PV Responsibility Transfer Date, Allergan
shall be primarily responsible for the monitoring of all clinical experiences,
post-marketing experiences, and filing of all required reports with respect to
the Product, other than any Product for the PNE Indication unless Allergan is
Developing or Commercializing such Products for the PNE Indication in accordance
with the terms and conditions hereof. After PV Responsibility Transfer Date,
except to the extent that Allergan, its Affiliates or Sublicensees are
Developing or Commercializing such Product for the PNE Indication pursuant to
the terms and conditions hereof, Serenity shall be primarily responsible for the
monitoring of all clinical experiences and filing of all required reports with
respect to the Product for the PNE Indication. Promptly after the PV
Responsibility Transfer Date, or Allergan’s request if earlier, Serenity shall
transfer to

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Allergan the patient database, including without limitation the databases, in
their entirety, containing pharmacokinetic, pharmacodynamic, efficacy, and
safety information, developed in connection with the conduct of Clinical Trials
for the Product, and all information relating thereto, in the format requested
by Allergan. Serenity shall have the right to retain a copy of any and all such
information transferred to Allergan. Each Party shall (i) notify the other Party
immediately, but in no event later than ***, after becoming aware of any
information concerning any complaint involving the possible failure of Product
to meet any requirement of Applicable Laws, and any serious or unexpected side
effect, injury, toxicity, or sensitivity reaction or any unexpected incidents
associated with the distribution of the Product and (ii) with respect to adverse
events, comply with the provisions of this Section 5.6, and the applicable
agreements described herein. Specific details regarding the exchange and
management of information relating to adverse events related to the use of the
Product shall be delineated in a separate agreement that shall be agreed to by
the Parties within *** days after the Effective Date, but in no event later than
the first Regulatory Filing prior to the first dosing to the first patient in
the clinical trial conducted by Serenity hereunder of the Product. The
pharmacovigilance and product labeling personnel of each Party shall work in
good faith together during such time to negotiate an agreement that:

(a)        identifies which safety information shall be exchanged, which shall
include without limitation all adverse events for any Indication or condition;

(b)        identifies when such information shall be exchanged (which SAE
information shall be provided within *** Business Days after notification of
such SAE);

(c)        provides that, prior to the PV Responsibility Transfer Date, with
respect to Products for any and all any Indications, Serenity shall (i) have
regulatory reporting responsibilities, (ii) manage the global safety database,
(iii) be obligated to obtain follow-up information on incomplete safety reports,
(iv) review the literature for safety report information, and (v) prepare
required periodic safety updates;

(d)        provides that, after the PV Responsibility Transfer Date, with
respect to Products for any and all any Indications other than the PNE
Indication except to the extent that Allergan, its Affiliates or Sublicensees
are Developing or Commercializing such Product for the PNE Indication, Allergan
shall (i) have regulatory reporting responsibilities, (ii) manage the global
safety database, (iii) be obligated to obtain follow-up information on
incomplete safety reports, (iv) review the literature for safety report
information, and (v) prepare required periodic safety updates;

(e)        provides that, at all times, with respect to Products for the PNE
Indication except to the extent that Allergan, its Affiliates or Sublicensees
are Developing or Commercializing such Product for the PNE Indication, Serenity
shall (i) have regulatory

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

reporting responsibilities, (ii) manage the global safety database, (iii) be
obligated to obtain follow-up information on incomplete safety reports,
(iv) review the literature for safety report information, and (v) prepare
required periodic safety updates;

(f)        sets forth the roles and responsibilities of the Parties related to
review and approval of safety information for inclusion in the Product labeling;
provided that Allergan shall have the final decision-making authority with
respect to any disputes regarding such activities with respect to Product other
than any Product for the PNE Indication unless Allergan is Developing or
Commercializing such Products for the PNE Indication in accordance with the
terms and conditions hereof, and Serenity shall have the final decision-making
authority with respect to any disputes regarding such activities with respect to
Product for the PNE Indication; and

(g)        identifies any other details required to appropriately manage safety
information for the Product.

5.7          Remedial Actions.

(a)        Each Party will notify the other Party immediately, and promptly
confirm such notice in writing, if it obtains information indicating that any
Product in the Field may be subject to a Remedial Action. A “Remedial Action” is
any recall, market withdrawal, safety alert, corrective action or other
regulatory action taken by virtue of Applicable Laws. The Parties will assist
each other in gathering and evaluating such information as is required to
determine the necessity of conducting a Remedial Action with respect to a
Product in the Field; provided, however, that Serenity shall have sole
responsibility for collecting information from its customers in the Territory,
including without limitation customer complaints, with respect to Product for
the PNE Indication unless Allergan is Developing or Commercializing such
Products for the PNE Indication in accordance with the terms and conditions
hereof, and Allergan shall have sole responsibility for collecting information
from its customers in the Territory, including without limitation customer
complaints, with respect to all other Products. Each Party will maintain
adequate records to permit the Parties to trace the manufacture of the Product
in the Field and the distribution and use of the Product in the Field. In the
event Allergan determines that any Remedial Action with respect to the Product
in the Field, other than Product for the PNE Indication unless Allergan is
Developing or Commercializing such Products for the PNE Indication in accordance
with the terms and conditions hereof, in the Territory should be commenced or
Remedial Action is required by any Governmental Authority having jurisdiction
over the matter, Allergan will control and coordinate all efforts necessary to
conduct such Remedial Action provided that Allergan shall consult with Serenity.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        The cost and expense of a Remedial Action (including the Parties’
reasonable costs and expenses in conducting such Remedial Action, but excluding
claims described in Article 10) shall be allocated as follows:

(i)      if and to the extent that such Remedial Action is due to (A) Allergan’s
gross negligence or willful misconduct, (B) Allergan’s material breach of this
Agreement, or (C) Allergan’s material breach of or substantial noncompliance
with any Law, but only to the extent such Remedial Action is due to
Sections 5.7(b)(i)(A)–(C), such costs and expenses shall be borne and paid by
Allergan;

(ii)      if and to the extent that such Remedial Action is due to
(A) Serenity’s gross negligence or willful misconduct, (B) Serenity’s material
breach of this Agreement, or (C) Serenity’s material breach of or substantial
noncompliance with any Law, but only to the extent such Remedial Action is due
to Sections 5.7(b)(ii)(A)–(C), such costs and expenses shall be borne and paid
by Serenity; and

(iii)      if and to the extent that such Remedial Action is due to reasons
other than as set forth in Sections 5.7(b)(i) and (ii), then: (A) Serenity shall
bear and pay the costs and expenses incurred by the Parties ***; and
(B) Allergan shall bear and pay the costs and expenses incurred by the Parties
***.

6.           COMMERCIALIZATION.

6.1          Efforts.

(a)        Excluding any Products Commercialized by Serenity, its Affiliates, or
its Sublicensees for the PNE Indication pursuant to the licenses granted in
Section 2.4(c): (i) Allergan shall use Commercially Reasonable Efforts to
commercialize the Products in the Field in the Territory in accordance with the
terms of this Agreement, and (ii) Allergan shall have control and direction
generally for the Commercialization of the Products in the Field in the
Territory, and, as between the Parties, shall book all sales of Products in the
Field in the Territory.

(b)        Solely with respect to any Product commercialized by Serenity, its
Affiliates, or its Sublicensees for the PNE Indication pursuant to the license
granted in Section 2.4(c): (i) Serenity shall use Commercially Reasonable
Efforts to Commercialize such Products for the PNE Indication in the Territory
in accordance with the terms of this Agreement, and (ii) Serenity shall, subject
to the terms of this Agreement, have control and direction generally for the
Commercialization of such Products for the PNE Indication in the Territory, and,
as between the Parties, shall book all sales of such Products for the PNE
Indication in the Territory.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        Within *** months after the Effective Date, Allergan will provide to
Serenity a summary of its plans for pre-commercialization launch activities.
Prior to First Commercial Sale of a Product, Allergan will provide to Serenity a
summary of its plan for Commercializing Products. Thereafter, on each
anniversary of the Effective Date during the period beginning on First
Commercial Sale and ending on the *** anniversary of the Effective Date,
Allergan will provide to Serenity any updates to such plan.

(d)        For the period commencing on the Effective Date and ending *** years
after the First Commercial Sale of a Product in the Field in the Territory,
neither Allergan nor its Affiliates will Develop or Commercialize any Low Dosage
nasal formulation that includes the Compound for the Nocturia Indication other
than a Product, without Serenity’s written consent. It shall not be a breach of
this Section 6.1(d) to the extent that a Third Party that is acquired by or
acquires Allergan, at the time of such acquisition, is Developing or
Commercializing itself or through its Affiliates any product that includes the
Compound.

6.2          Trademarks.

(a)        Product Trademark. Each Product (other than any Product
Commercialized by Serenity, its Affiliates, or its Sublicensees pursuant to the
license granted in Section 2.4(c)), and all packaging, promotional materials,
package inserts, and labeling for such Product, shall bear one or more
Trademark(s) that pertain specifically to such Product chosen and owned by
Allergan (“Product Trademark”). Allergan may, at its sole discretion, rebrand
and rename such Products in connection with Allergan’s marketing, distribution,
and sale of such Products. Except as set forth in Section 6.2(d), Allergan shall
be the sole and exclusive owner of any such brand or name and all Trademarks
therein, including without limitation Product Trademarks.

(b)        Prosecution and Maintenance of Trademarks. Allergan shall bear the
full costs and expense of and be responsible for filing, prosecuting, and
maintaining, including without limitation searching and policing, any and all
Product Trademarks, and conducting litigation with respect thereto. Serenity
shall bear the full costs and expense of and be responsible for filing,
prosecuting and maintaining, including without limitation searching and
policing, any and all Serenity Product Marks, and conducting litigation with
respect thereto.

(c)        No Use by Serenity. Except as expressly permitted by Allergan,
Serenity shall make no use of the Product Trademarks or any Trademark that
includes any of the Product Trademarks, or is confusingly similar thereto, or
any of Allergan’s or its Affiliates’ Trademarks, on or in connection with any
product or service anywhere in the world. Without limiting the generality of the
foregoing, Serenity shall not use any Trademark that is the same as, or similar
to (so as to cause confusion in consumers), the Product Trademarks or any other
Trademark used by Allergan or its Affiliates to market the Product. The
foregoing shall not be

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

construed as restricting Serenity from making factual references to the Product
Trademarks in its Regulatory Filings under this Agreement or to satisfy its
legal and regulatory obligations.

(d)        Serenity Product Marks. Each Product for use by Serenity for the PNE
Indication pursuant to the license granted in Section 2.4(c), and Product
packaging, promotional materials, package inserts, and labeling with respect
thereto, may also bear one or more Trademarks of Serenity (the “Serenity Product
Marks”) to the extent provided in this Section 6.2(d). Serenity shall retain the
right to monitor the quality of the goods on which any Serenity Product Mark is
used.

(e)        No Use by Allergan. Except as expressly permitted by Serenity,
Allergan shall make no use of the Serenity Product Trademarks, or any Trademark
that includes any of the Serenity Product Trademarks, or is confusingly similar
thereto, or any of Serenity’s or its Affiliates’ Trademarks, on or in connection
with any product or service anywhere in the world. Without limiting the
generality of the foregoing, Allergan shall not use any Trademark that is the
same as, or similar to (so as to cause confusion in consumers), the Serenity
Product Trademarks or any other Trademark used by Serenity or its Affiliates to
market the Product for the PNE Indication. The foregoing shall not be construed
as restricting Allergan from making factual references to the Serenity Product
Trademarks in its Regulatory Filings under this Agreement or to satisfy its
legal and regulatory obligations.

7.           PAYMENT OBLIGATIONS.

7.1          Intellectual Property Assignment and License Fee. In consideration
for the intellectual property rights assigned and licenses granted to Allergan
by Serenity under Sections 2.1, 2.2 and 2.5, Allergan shall pay to Serenity a
one-time, nonrefundable, noncreditable payment of Forty-Three Million Dollars
($43,000,000) within *** Business Days after the Effective Date.

7.2          Development Milestone Payments. Allergan shall notify Serenity
promptly, but in no event later than *** days, after the first achievement of
the relevant Development milestone for Products as set forth in the table in
this Section 7.2, below. In consideration for Development activities conducted
by Serenity under this Agreement, Allergan shall make the following one-time,
nonrefundable, noncreditable milestone payments to Serenity within *** days
after receipt of an invoice from Serenity therefor.

 

Milestone Event   

Payment

(millions of Dollars)

    ***

   ***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Total    $122

7.3          Net Sales Milestone Payments. Allergan shall notify Serenity
promptly, but in no event later than *** days, after the first achievement of
the relevant sales milestone for Products as set forth in the table in this
Section 7.3, below. In consideration for the intellectual property rights
assigned and licenses granted to Allergan by Serenity under Sections 2.1, 2.2,
and 2.5, Allergan shall make the following one-time, nonrefundable,
noncreditable milestone payments to Serenity within *** days after receipt of an
invoice from Serenity therefor.

 

Milestone Event   

Payment

(millions of Dollars)

    ***    ***

Total

   ***

7.4          Royalties; Sublicense Income; Other Product Consideration.

(a)        Royalties, Sublicense Income and Other Product Consideration to
Serenity. In consideration for the intellectual property rights assigned and
licenses granted to Allergan by Serenity under Sections 2.1, 2.2, and 2.5:

(i)      Allergan shall pay Serenity royalties on the total aggregate annual
Royalty-Bearing Sales by Allergan and its Affiliates of all Products (including
for any and all Indications and formulations for such Products) during a
Calendar Year, in accordance with the rates set forth in the tables in this
Section 7.4(a)(i), below:

 

Portion of Royalty-Bearing Sales in a

Calendar Year in the United States

(millions of Dollars)

  

Royalty Rate on

such Net Sales

***

  

***

 

Portion of aggregate Royalty-Bearing Sales in a Calendar Year in

all countries in the Territory other than the United States

(millions of Dollars)

  

Royalty Rate on

such Net Sales

***

   ***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii)      Allergan shall pay Serenity an amount equal to *** percent (***%) of
Net Sublicensing Royalties. “Net Sublicensing Royalties” means any and all ***
received by Allergan or any of its Affiliates from Sublicensees in consideration
for *** with respect to the Development or Commercialization of the Product,
less any amounts ***. “Net Sublicensing Royalties” does not include (A) payments
made ***, or (B) payments *** by such party or its Affiliates, including without
limitation payments for ***.

(iii)      Allergan shall pay Serenity an amount equal to *** percent (***%) of
Other Product Consideration. “Other Product Consideration” means any and all
amounts received by Allergan and its Affiliates in consideration of a *** rights
(which consideration, for clarity, excludes any consideration received in
connection with ***, which consideration is subject Section 7.4(a)(ii)), less
the following: (A) any out-of-pocket expenses incurred by Allergan or its
Affiliates in connection with such grant for Product (such as, expenses incurred
by Allergan in ***) and (B) any such amounts that ***. Further, if such grant
includes rights with respect to products other than Products, any such amounts
received shall be *** treated as Other Product Consideration for purposes of
this Section 7.4(a)(iii).

(b)        Royalties to Allergan. In consideration for the rights granted to
Serenity by Allergan under Section 2.4, Serenity shall pay Allergan royalties
equal to *** percent (***%) of Royalty-Bearing Sales by *** of each Product for
the PNE Indication during a Calendar Year, on a country-by-country basis and on
a Product-by-Product basis, during the applicable Royalty Term in each country
of the Territory; provided that, if ***, Serenity *** shall pay Allergan
royalties equal to *** percent (***%) of Royalty-Bearing Sales by *** of each
Product for the PNE Indication during a Calendar Year, on a country-by-country
basis and on a Product-by-Product basis, during the applicable Royalty Term in
each country of the Territory; and provided further that if ***, shall pay
Allergan royalties equal to *** percent (***%) of Royalty-Bearing Sales by ***
of each Product for the PNE Indication during a Calendar Year, on a
country-by-country basis and on a Product-by-Product basis, during the
applicable Royalty Term in each country of the Territory.

(c)        Third Party Royalties.

(i)      Serenity shall reimburse Allergan for any payments that Allergan is
obligated to pay to CPEX under the CPEX License based on Net Sales of Products
by Serenity, its Affiliates, or its Sublicensees pursuant to the license set
forth in Section 2.4.

(ii)      If in Allergan’s reasonable business judgment it is necessary or
desirable to seek a license from any Third Party after the Effective Date under
any Patent in order for Allergan, its Affiliates, or its Sublicensees to make,
have made, use, sell, offer for sale or import Product, Allergan may obtain such
license in its discretion. In the event that Allergan exercises its reasonable
judgment under this Section 7.4(c)(ii), Allergan shall provide Serenity with
written notice of the need to obtain any such license. The Parties shall discuss
the

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

best course of action to resolve such potential license requirement(s), provided
that such discussions shall not limit or delay Allergan’s right to obtain such
license. With respect to any such Third Party license that is necessary in order
for Allergan or its Affiliates to make (or have made), use, sell, offer for sale
or import Product as described in the Specifications in the Regulatory Approval
for the Nocturia Indication in the United States, Allergan shall have the right
to set off an amount equal to *** percent (***%) of any and all payments
required to be paid by Allergan or its Affiliates to such Third Party under such
Third Party license (excluding, for clarity, any such payments that are based on
Net Sales by Allergan’s Sublicensees) against payments otherwise payable to
Serenity under Section 7.4(a), which set off in any Calendar Quarter shall not
exceed an amount equal to *** percent (***%) of the royalty payments otherwise
payable to Serenity under Section 7.4(a); provided that any amount of such set
off in excess of such payments otherwise payable to Serenity under
Section 7.4(a) shall be carried forward and credited against payments otherwise
payable to Serenity under Section 7.4(a) in subsequent Calendar Quarters. With
respect to any such Third Party license that is not necessary in order for
Allergan or its Affiliates to make (or have made), use, sell, offer for sale or
import Product as described in the Specifications in the Regulatory Approval for
the Nocturia Indication in the United States, Allergan shall have the right to
set off an amount equal to *** percent (***%) of any and all payments required
to be paid by Allergan or its Affiliates to such Third Party under such Third
Party license (excluding, for clarity, any such payments that are based on Net
Sales by Allergan’s Sublicensees) against payments otherwise payable to Serenity
under Section 7.4(a), which set off in any Calendar Quarter shall not exceed an
amount equal to *** percent (***%) of the royalty payments otherwise payable to
Serenity under Section 7.4(a) for such Calendar Quarter; provided that any
amount of such set off in excess of *** percent (***%) of the royalty payments
otherwise payable to Serenity under Section 7.4(a) shall be carried forward and
credited against payments otherwise payable to Serenity under Section 7.4(a) in
subsequent Calendar Quarters. In the event that the Parties agree that any such
Third Party Patents Cover the Product for use in the PNE Indication, Allergen
shall use commercially reasonable efforts to include Products for the PNE
Indication within the scope of the license granted by such Third Party for
sublicense to Serenity hereunder, and Serenity shall pay to Allergan an amount
equal to *** percent (***%) of any and all payments required to be paid by
Allergan or its Affiliates to such Third Party with respect to the PNE
Indication, including without limitation any payments that are based on Net
Sales of Products by Serenity and its Affiliates and Sublicensees for the PNE
Indication. For clarity, ***.

(iii)      If in Serenity’s reasonable business judgment it is necessary or
desirable to seek a license from any Third Party under any Patent in order for
Serenity, its Affiliates, or its Sublicensees to make (or have made), use, sell,
offer for sale or import a Product solely for the PNE Indication, to the extent
that Allergan is not then Commercializing such Products for the PNE Indication,
Serenity may obtain such license in its discretion; provided that any such
Patent that also Covers the Product for use in Indications other than the PNE
Indication shall be subject to Section 7.4(c)(ii) and not this
Section 7.4(c)(iii). In the event that Serenity or its Affiliate exercises its
reasonable judgment under this Section 7.4(c)(iii), Serenity shall provide
Allergan with written notice of the need to obtain any such license. The Parties
shall discuss the best course of action to resolve such potential license

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

requirement(s), provided that such discussions shall not limit or delay
Serenity’s or any of its Affiliate’s right to exercise its reasonable business
judgment. Serenity ***, shall have the right to set off an amount equal to ***
percent (***%) of any and all payments required to be paid by Serenity on sales
by ***, to such Third Party against payments otherwise payable to Allergan under
Section 7.4(b), which set off in any Calendar Quarter shall not exceed an amount
equal to *** percent (***%) of the royalty payments otherwise payable to
Allergan under Section 7.4(b) for such Calendar Quarter; provided that any
amount of such set off in excess of *** percent (***%) of the royalty payments
otherwise payable to Allergan under Section 7.4(b) shall be carried forward and
credited against payments otherwise payable to Allergan under Section 7.4(b) in
subsequent Calendar Quarters. For clarity, ***.

(d)        Royalty Term. Each Party’s obligation to make payments with respect
to a country and a Product under Section 7.4(a)(i) and 7.4(b) shall continue in
such country from the date of First Commercial Sale by such Party, its
Affiliates, or its Sublicensees of each Product in such country until the later
of (i) *** years after such First Commercial Sale of such Product in such
country, (ii) the expiration date of the last to expire Patent within the
Assigned Patent Rights, the Licensed Patent Rights, and the *** (including any
extensions of such Patents under Applicable Laws, including Patent term
extensions, or supplemental protection certificates or their equivalents in any
country) with a Valid Claim Covering such Product, or (iii) *** (for each
Product and each country, the “Royalty Term” for such Product and such country).
After the expiration of the Royalty Term in a particular country, but only if
such Party has fulfilled its payment obligations under this Article 7 in such
country: (A) the licenses set forth in Article 2 in such country shall be deemed
fully-paid up, perpetual and royalty-free (except with respect to any amounts
payable pursuant to Section 7.4(c)(i)); (B) such Party may use such licenses in
such country perpetually without additional royalties or other payments due
(except with respect to any amounts payable pursuant to Section 7.4(c)(i)); and
(C) such licenses in such country shall survive expiration or termination of
this Agreement regardless of cause.

(e)        Generic Product. If one or more Third Parties unauthorized by a Party
is selling a product or products that, in a particular country, satisfies all of
the following criteria: (i) contains ***, and (ii) is A/B Rated with respect to
the applicable Product (any such product, a “Generic Product”), such Party’s
royalty obligations under Section 7.4(a)(i) or 7.4(b), as applicable, shall be
reduced as follows: by *** percent (***%), once the sales of such Generic
Product(s) exceed ***percent (***%) of the Product’s unit volume in such
country; by *** percent (***%), once the sales of such Generic Product(s) exceed
*** percent (***%) of the Product’s unit volume in such country; and by ***
percent (***%), once the sales of such Generic Product(s) exceed *** percent
(***%) of the Product’s unit volume in such country. Such reduction shall be
first applied with respect to such country starting with sales in the Calendar
Quarter following the first Calendar Quarter where the sales of the Generic
Product(s) in such country exceed *** percent (***%) of the unit sales volume of
the applicable Product in the applicable Indication. For the purposes of this
Section 7.4(e), “A/B Rated” means, inside the United States, *** and, outside
the United States, ***.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(f)        In the event there is no Valid Claim of an Assigned Patent Right, a
Licensed Patent Right, *** Covering a Product during the applicable Royalty
Term, the royalties due on Royalty-Bearing Sales of such Product under
Section 7.4(a)(i) or 7.4(b), as applicable, shall be reduced by *** percent
(***%).

(g)        In no event shall the royalty amounts payable by Allergan to Serenity
under Section 7.4(a)(i) with respect to Royalty-Bearing Sales of Product in a
country be reduced, by the operation of any provision or combination of
provisions set forth herein, below *** percent (***%) of the amount otherwise
payable with respect to such Product under Section 7.4(a)(i). In no event shall
the royalty amounts payable by Serenity to Allergan under Section 7.4(b) with
respect to Royalty-Bearing Sales of Product in a country be reduced, by the
operation of any provision or combination of provisions set forth herein, below
*** percent (***%) of Net Sales ***.

7.5          CPEX License. If, following the Effective Date, as a result of an
amendment of the CPEX License:

(a)        the royalty reimbursement amounts required to be paid by Allergan to
CPEX Pharmaceuticals, Inc. on Net Sales by Allergan, its Affiliates, and
Sublicensees pursuant to the CPEX License are *** from the amount that Allergan
would have been required to pay pursuant to the CPEX License as in effect as of
the Effective Date, then ***; and/or

(b)        any of the milestone payments due from Allergan to CPEX
Pharmaceuticals, Inc. under Section 6.1 of the CPEX License are *** from the
amounts set forth in the table in such Section 6.1 as of the Effective Date,
then ***; and/or

(c)        in the event Allergan pays any amounts to CPEX in consideration for
any such ***, Allergan shall ***, an amount equal to ***, which *** in any
Calendar Quarter shall not exceed an amount equal to *** percent (***%) of ***
for such Calendar Quarter; provided that any amount of such *** in excess of ***
percent (***%) of such *** shall be carried forward and credited against
payments otherwise *** in subsequent Calendar Quarters. Except as expressly set
forth in Section 7.4(c) and this Section 7.5(c), any and all payments required
to be made under this Agreement shall be made ***.

7.6          Reports and Payments. During the term of this Agreement following
the First Commercial Sale by a Party, its Affiliates or its Sublicensees of any
Product, *** days after the end of each Calendar Quarter, such Party (the
“Payor”) shall pay to the other Party (the “Payee”) royalty payments payable by
the Payor for such Calendar Quarter and shall provide a report showing, on a
Product-by-Product and country-by-country basis:

(a)        the net quantity sold, total sales, total to net deducts, and Net
Sales of Product for which royalties are due hereunder that it has sold in the
prior Calendar Quarter;

(b)        the calculation in Dollars of royalty payments due hereunder with
respect to such Net Sales, including deduction for any offsets;

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)      regarding reports provided by Serenity, a calculation of amounts
payable by Serenity under Section 7.4(b) or (c) for such Calendar Quarter;

(d)      withholding taxes on Net Sales, if any, required by Applicable Laws to
be deducted with respect to such royalties; and

(e)      the rate of exchange used by the Payor in determining the amount of
Dollars payable hereunder.

If no royalty or other payment is due for any period hereunder, the Payor shall
so report.

7.7          Currency of Payment. All payments to be made under this Agreement
shall be made in Dollars by electronic funds transfer to such bank accounts as
the Payee may designate from time to time, or by check. When Allergan sells a
Product for monies other than Dollars, Allergan will convert any non-Dollar
currencies into Dollars with the exchange rate it uses in preparing its
financial statements pursuant to GAAP for the applicable reporting period. When
Serenity sells a Product for monies other than Dollars, Serenity will convert
any non-Dollar currencies into Dollars calculated with the exchange rate for the
purchase of Dollars with such domestic currency as quoted by The Wall Street
Journal, New York edition, for the last business day of the Calendar Quarter for
which the payment is made.

7.8          Accounting.

(a)      The Payor shall determine Net Sales with respect to the Product sold
using its standard accounting procedures, consistent with GAAP, as if the
Product was a solely owned product of the Payor, except as specifically provided
in this Agreement. In the case of amounts to be determined by Third Parties (for
example, Net Sales by Sublicensees), such amounts shall be determined in
accordance with generally accepted accounting principles in effect in the
country in which such Third Party is engaged. The Parties also recognize that
such procedures may change from time to time and that any such changes may
affect the definition of Net Sales. The Parties agree that, where such changes
are economically material to the Payee, adjustments shall be made to compensate
such Payee in order to preserve the same economics as are reflected under this
Agreement under the Payor’s accounting procedures in effect prior to such
change. Where the change is or would be material to such Party, the Payor shall
provide an explanation of the proposed change and an accounting of the effect of
the change on the relevant revenue, cost, or expense category.

(b)      In the event of the payment or receipt of non-cash consideration in
connection with the performance of activities under this Agreement, the Payor
shall advise the Payee of such transaction, including without limitation the
Payor’s assessment of the fair market value of such non-cash consideration and
the basis therefor. Such transaction shall be accounted for on a cash equivalent
basis, as mutually agreed by the Parties in good faith.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.9          Withholding Tax. Notwithstanding anything to the contrary herein,
in the event that withholding taxes apply with respect to any amounts due by a
Payor hereunder, such Payor shall be entitled to withhold from any payment due
to the Payee under this Agreement any taxes that such Payor is required to pay
and such withholding shall decrease by an equivalent amount the payment due to
such Payee. Such Payor shall provide such Payee with notification of any
anticipated withholding requirements with as much advance notice as practicable
and shall cooperate in good faith with such Payee to legally minimize such
withholding taxes. Such Payor will timely pay to the proper governmental
authority the amount of any taxes withheld and will provide such Payee with an
official tax certificate or other evidence of tax obligation, together with
proof of payment from the relevant governmental authority sufficient to enable
such Payee to claim such payment of taxes.

7.10        Books and Records; Audit Request.

(a)      During the term of this Agreement and for *** years thereafter, the
Parties shall keep and maintain, and shall cause each of its Affiliates, and
Sublicensees, if any, to keep and maintain, at their respective regular places
of business complete and accurate books, records, and accounts in accordance
with GAAP, or other accounting standards mandated by the U.S. Securities and
Exchange Commission, in sufficient detail to reflect all amounts required to be
paid under this Agreement, as well as any other books, records or accounts
required to be maintained in connection with the Product under any Applicable
Laws, necessary to permit the audits contemplated under Section 7.10(b). Prior
to destroying any books, records or accounts which are material to the Parties’
rights and obligations under this Agreement, a Party must seek prior written
consent from the other Party, which consent may not be unreasonably withheld.

(b)      During the term of this Agreement and for *** years thereafter, each
Payee shall have access to and the right to examine such relevant records and
accounts that the Payor is required to maintain pursuant to Section 7.10(a) at
the Payor’s premises for the sole purpose of verifying the accuracy of any
report or payment made under this Agreement in the *** preceding years;
provided, however, that any such examination: (i) shall be at the auditing
Party’s expense; (ii) shall not occur more than once during each Calendar Year;
(iii) shall be during normal business hours upon reasonable prior written notice
which shall in no event be less than *** Business Days; and (iv) shall not
unreasonably interfere with such other Party’s operations and activities.
Neither Party may re-audit the other Party’s records once audited. If the Payee
desires to audit such records, it shall engage an independent, certified public
accountant reasonably acceptable to the Payor, to examine such records under
conditions of confidentiality with respect thereto at least as stringent as
those specified for in Article 12. Such accountant shall be instructed to
provide to the Payee a report verifying any report made or payment submitted by
the Payor during such period, but shall not disclose to the Payee any
confidential Information of the Payor not necessary therefor. The expense of
such audit shall be borne by the Payee; provided, however, that, if an error of
more than *** percent (***%) is discovered, then such expenses shall be paid by
the Payor. If such accountant concludes that

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

additional payment amounts were owed to the Payee during any period, the Payor
shall pay such payment amount (including without limitation interest thereon
from the date such amounts were payable) within *** days after the date the
Payee delivers to the Payor such accountant’s written report so concluding,
unless the Payor notifies the Payee of any dispute regarding the audit. If such
accountant concludes that the Payor has overpaid any amounts to the Payee during
any period, in the Payor’s discretion, the Payor may credit such amounts against
future payments due to the Payee or the Payee shall pay such amounts (including
without limitation interest thereon from the date such amounts were payable),
unless the Payee notifies the Payor of any dispute regarding the audit. Any
Information received by the Payee pursuant to this Section 7.10 shall be deemed
to be Confidential Information of the Payor.

7.11        Blocked Currency. If by Applicable Laws or fiscal policy of a
particular country, conversion into Dollars or transfer of funds of a
convertible currency to the United States is restricted or forbidden, royalties
accrued in such country shall be paid to the Payee in the country in local
currency by deposit in a local bank designated by the Payee for such deposit,
unless the Parties otherwise agree.

7.12        Interest. If a Party does not receive payment of any sum due to it
on or before the due date, simple interest shall thereafter accrue on the sum
due to such Party from the due date until the date of payment at a rate equal to
***, as reported in The Wall Street Journal, *** or the maximum rate allowable
by Applicable Laws, whichever is less.

8.          INTELLECTUAL PROPERTY.

8.1          Existing Intellectual Property.

(a)      Other than as provided in this Agreement, neither Party grants any
right, title, or interest in any Patent, Patent Application, Information, or
other intellectual property right Controlled by such Party to the other Party.

(b)      Allergan shall be responsible, using patent counsel selected by
Allergan (such selection to be subject to Serenity’s approval, such approval not
to be unreasonably withheld), for the preparation, filing, prosecution
(including without limitation any interferences, reissue proceedings,
cancellations, oppositions, and reexaminations), and maintenance of any and all
Assigned Patent Rights and Allergan Patent Rights. Serenity agrees and
acknowledges that *** to prosecute and maintain the Assigned Patents rights.
Serenity shall execute, acknowledge and deliver any instruments, and to do all
such other acts, as may be necessary or appropriate in order to enable such
patent counsel to continue to prosecute and maintain such Assigned Patent
Rights. The Parties shall reasonably consult with each other, and shall consider
any comments from each other in good faith, with respect to the preparation,

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

filing, prosecution, and maintenance of such Assigned Patent Rights and Allergan
Patent Rights and patent strategy for the Assigned Patent Rights and Allergan
Patent Rights. *** costs and expenses incurred by the Parties after the
Effective Date in the preparation, filing, prosecution, and maintenance of any
Assigned Patent Rights and Allergan Patent Rights. Allergan shall provide to
Serenity copies of any papers relating to the filing, prosecution or maintenance
of the Assigned Patent Rights or Allergan Patent Rights promptly upon their
being filed or received. Allergan shall not *** during prosecution and
maintenance of the Assigned Patent Rights or Allergan Patent Rights *** with
Serenity.

(c)      Allergan presently envisions that it will prosecute and maintain the
Assigned Patent Rights in ***. Allergan shall not knowingly permit any of the
Assigned Patent Rights or Allergan Patent Rights to be abandoned in any country
without Serenity first being given an opportunity to assume full responsibility
for the continued prosecution and maintenance of same. In the event that
Allergan decides not to continue the prosecution or maintenance of a Patent
Application or Patent within the Assigned Patent Rights or Allergan Patent
Rights in any country, Allergan shall provide Serenity with notice of this
decision at least *** days prior to any pending lapse or abandonment thereof. In
the event that Serenity elects to assume responsibility for such prosecution and
maintenance within *** days of Allergan’s notice, Section 8.1(b) shall
thereafter apply to such Patent Application(s) and Patent(s) except that the
role of Allergan and Serenity shall be reversed thereunder (including that ***
costs arising from those activities). Such Patent Application(s) and Patent(s)
shall otherwise continue to be subject to all of the terms and conditions of the
Agreement in the same way as the other Assigned Patent Rights and Allergan
Patent Rights.

(d)      Serenity shall be responsible for the preparation, filing, prosecution
(including without limitation any interferences, reissue proceedings,
cancellations, oppositions, and reexaminations), and maintenance of any and all
Licensed Patent Rights. Serenity shall consult with Allergan, and consider
Allergan’s comments, in good faith with respect to the preparation, filing,
prosecution, and maintenance of any Licensed Patent Rights to the extent that
Serenity has the right, under any agreement with any applicable licensor, to
file, prosecute, and maintain such Licensed Patent Rights.

(e)      Serenity shall not knowingly permit any of the Licensed Patent Rights
to be abandoned in any country without Allergan first being given an opportunity
to assume full responsibility for the continued prosecution and maintenance of
same. In the event that Serenity decides not to continue the prosecution or
maintenance of a Patent Application or patent within the Licensed Patent Rights
in any country, Serenity shall provide Allergan with notice of this decision at
least *** days prior to any pending lapse or abandonment thereof. In the event
that Allergan elects to assume responsibility for such prosecution and
maintenance within *** days of Serenity’s notice, Section 8.1(d) shall
thereafter apply to such Patent Application(s) and Patent(s) except that the
role of Serenity and Allergan shall be reversed thereunder (including that ***
costs arising from those activities). Such Patent Application(s)

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

and Patent(s) shall otherwise continue to be subject to all of the terms and
conditions of the Agreement in the same way as the other Licensed Patent Rights.

(f)      Within *** days after the Effective Date, Allergan shall *** in
connection with the filing, prosecuting and maintaining of Patent Applications
***, such expenses not to exceed *** Dollars ($***).

8.2          Inventions.

(a)      Disclosure. Each Party shall promptly disclose to the other Party any
Inventions that it or its employees, Sublicensees, Affiliates, independent
contractors, or agents solely or jointly make, conceive, reduce to practice,
author, or otherwise discover.

(b)      Ownership. As between the Parties, all Inventions shall be owned solely
by Allergan. Allergan shall solely own any and all Patents and Patent
Applications claiming such Invention(s) and other intellectual property rights
therein.

(c)      Assignment and Perfection of Interests. Without additional
consideration, Serenity hereby assigns to Allergan all of its right, title, and
interest in and to any Inventions, and Patents and Patent Applications claiming
such Inventions, and all other intellectual property rights therein, and shall
require its Sublicensees and Affiliates, and all independent contractors,
employees, and agents of Serenity, its Affiliates, or its Sublicensees to so
assign to Allergan such of their right, title, and interest in and to them.
Serenity shall, and shall cause its Sublicensees and Affiliates, and all
independent contractors, employees, and agents of Serenity, its Affiliates, or
its Sublicensees to, cooperate with Allergan and take all reasonable additional
actions and execute such agreements, instruments, and documents as may be
reasonably required to perfect Allergan’s right, title, and interest in and to
such Inventions, Patents, and Patent Applications, and other intellectual
property rights thereon or therein. Serenity shall also include without
limitation provisions in its relevant agreements with Third Parties that effect
the intent of this Section 8.2(c).

(d)      Patent Filings.

(i)      Allergan shall have sole discretion and responsibility to prepare,
file, prosecute, and maintain any Patents and Patent Applications claiming
Inventions, and shall be responsible for related interference proceedings.
Allergan shall bear all costs incurred pursuant to this Section 8.2(d)(i) for
such Patents and Patent Applications. The Parties’ respective patent counsel
shall meet no fewer than once per Calendar Year to discuss strategies for
preparation, filing, prosecution, and maintenance of any Patents and Patent
Applications claiming Inventions. Allergan shall consider in good faith any
comments provided by Serenity

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

with respect to the foregoing. In the event of any dispute between Parties with
respect to such strategies, either Party may notify the Alliance Managers. In
the event of any dispute between the Alliance Managers, Allergan shall have the
final decision-making authority with respect to such dispute.

(ii)      In no event will Allergan knowingly permit any Patent or Patent
Application within the Assigned Patent Rights or any Patent or otherwise
claiming an Invention to be abandoned in any country in the Territory, or elect
not to file a new Patent Application claiming priority to any such Patent
Application or claiming an Invention, either before such Patent Application’s
issuance or within the time period required for the filing of an international
(i.e., Patent Cooperation Treaty), regional (including European Patent Office)
or national application, without Serenity first being given an opportunity to
assume full responsibility for the continued prosecution and maintenance of such
Patent or Patent Application, or the filing of such new Patent Application.
Accordingly, Allergan shall provide Serenity with notice of the allowance and
expected issuance date of any Patent or Patent Application within the Assigned
Patent Rights or claiming an Invention, or any of the aforementioned filing
deadlines, and Serenity shall provide Allergan with prompt notice as to whether
Serenity desires Allergan to file such new Patent Application. In the event that
Allergan decides either (i) not to continue the prosecution or maintenance of a
Patent or Patent Application within the Assigned Patent Rights or claiming an
Invention or (ii) not to file such new Patent Application, Allergan shall
provide Serenity with notice of this decision at least *** days prior to any
pending lapse or abandonment thereof. In such event, Allergan shall provide
Serenity with an opportunity to assume responsibility for the filing and/or
further prosecution and maintenance of such Patent Application and any Patent
issuing thereon (such filing to occur prior to the issuance of the Patent to
which the application claims priority or expiration of the applicable filing
deadline, as set forth above). In the event that Serenity assumes such
responsibility for such filing, prosecution and maintenance, Serenity shall have
the right to transfer the responsibility for such filing, prosecution and
maintenance of such Patent Applications and Patents to patent counsel selected
by Serenity and reasonably acceptable to Allergan. In such case,
Section 8.2(d)(i) shall apply to such Patent Applications and patents except
that the role of Allergan and Serenity shall be reversed. Such Patent
Applications and patents shall otherwise continue to be subject to all of the
terms and conditions of the Agreement in the same way as the other Assigned
Patent Rights or Patents or Patent Applications claiming Inventions.

8.3          Infringement by Third Parties.

(a)      Enforceable Patents. “Enforceable Patent Rights” shall mean any Patent
(i) within the Assigned Patent Rights or Allergan Patent Rights or (ii) to the
extent either Party has the right to enforce such Patent, within the Licensed
Patent Rights, that, in the absence of ownership thereof or an appropriate
license thereto, would be infringed by the manufacture, use, import, offer for
sale, or sale of a Product in the Field.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      Notice. Each Party shall promptly notify the other Party in writing of
any alleged or threatened infringement of the Enforceable Patent Rights of which
it becomes aware, and following such notification, the Parties shall confer. The
notice shall set forth the facts of such infringement in reasonable detail.

(c)      Infringement of Enforceable Patent Rights.

(i)      If a Third Party is infringing, or either Party reasonably believes a
Third Party may be infringing, any Enforceable Patent Right, Allergan shall have
the first right, but not the obligation, to institute, prosecute, and control
any action or proceeding with respect to such infringement by counsel of its own
selection, at its expense. Serenity shall have the right to participate in such
action and be represented, if it so desires, by counsel of its own selection and
at its own expense. To the extent required by Applicable Laws, Serenity agrees
to be joined as a party plaintiff (with Serenity having the right to be
represented, if it so desires, by counsel of its own selection and at its own
expense) if necessary for Allergan to bring and prosecute such action or
proceeding, and to give Allergan reasonable assistance and authority to bring
and prosecute such action or proceeding. If Allergan fails to bring an action or
proceeding within *** days after receiving or giving written notice pursuant to
Section 8.3(b), then, subject to the rights of Allergan’s other licensees,
Serenity shall have the right, but not the obligation, to bring and control any
such action by counsel of its own selection, at its expense (with Allergan
having the right to participate in such action and be represented, if it so
desires, by counsel of its own selection and at its own expense). To the extent
required by Applicable Laws, Allergan agrees to be joined as a party plaintiff
(with Allergan having the right to be represented, if it so desires, by counsel
of its own selection and expense therein) if necessary for Serenity to bring and
prosecute such action or proceeding, and to give Serenity reasonable assistance
and authority to bring and prosecute such action or proceeding. No settlement of
any such action or consent judgment or other voluntary final disposition which
restricts the scope, or adversely affects the enforceability, of an Enforceable
Patent Right may be entered into by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
delayed or conditioned.

(ii)      Each Party shall share in any recoveries obtained in connection any
action or proceeding described in Section 8.3(c)(i) as follows: (A) each Party’s
costs and expenses incurred in connection with bringing and prosecution any such
action or proceeding, including without limitation attorneys’ fees, first shall
be reimbursed from such recoveries, and if such recovery is insufficient to
cover all such costs and expenses of both Parties, it shall be shared ***,
(B) unless such action is related solely to infringement by reason of the
manufacture, use, or sale of products for the PNE Indication, and Allergan is
not then Commercializing Product for the PNE Indication, with respect to that
portion of any remaining recoveries, if Allergan controlled such action or
proceeding *** of such remaining recoveries, ***, and if Serenity controlled
such action or proceeding *** of such remaining recoveries, and (C) if such
action related solely to infringement by reason of the manufacture, use, or sale
of products for the PNE Indication, and Allergan is not then Commercializing
Product for the PNE Indication, then with respect to that portion of any
remaining recoveries, *** of such remaining

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

recoveries, ***, and if Allergan controlled such action or proceeding, *** of
such remaining recoveries.

(d)      Withdrawal. If either Party brings an action or proceeding under
Section 8.3(c)(i) and subsequently ceases to pursue or withdraws from such
action or proceeding, it shall promptly notify the other Party and the other
Party may substitute itself for the withdrawing Party under the terms of
Section 8.3(c)(i).

(e)      Oppositions by Parties. If either Party desires to bring an opposition,
action for declaratory judgment, nullity action, interference, reexamination, or
other attack upon the validity, title, or enforceability of any Patent or Patent
Application Controlled by a Third Party that Covers any Product in the Field,
such Party shall so notify the other Party and the Parties shall promptly confer
to determine whether to bring such action or the manner in which to settle such
action; provided that, (i) unless Allergan is then Commercializing Product for
the PNE Indication, Serenity shall have the sole right to bring such action with
respect to a Patent or Patent Application Controlled by a Third Party that
Covers any Product for the PNE Indication but no other Indications, (ii) except
as set forth in (i), Allergan shall have the sole right to bring such action
with respect to a Patent or Patent Application Controlled by a Third Party that
Covers any Product. Each Party shall be entitled to separate representation in
any such action by counsel of its own choice and at its own expense, and shall
cooperate fully with the other Party. Except as otherwise stated in this
Section 8.3(e), above, the costs of any such action shall be borne by the Party
bringing the action, and such Party shall retain any recoveries obtained in
connection therewith.

8.4          Infringement of Third Party Rights.

(a)      Notice. If the Development, manufacture, use, import, offer for sale,
sale, or other Commercialization of Products pursuant to this Agreement results
in a claim, action, suit, or proceeding that such activity infringes or
misappropriates the Patents or other intellectual property rights of a Third
Party (“Third Party Infringement Claim”), the Party first having notice shall
promptly notify the other Party in writing. The notice shall set forth the facts
of the Third Party Infringement Claim in reasonable detail.

(b)      Litigation.

(i)      Allergan shall have the sole right, but not the obligation, to defend,
at its expense, against any Third Party Infringement Claim, except for any Third
Party Infringement Claim regarding Products solely for the PNE Indication (and
no other Products) to the extent that Allergan is not then Commercializing such
Products for the PNE Indication. Allergan shall have full control over the
defense and settlement of such Third Party Infringement Claim, ***. Serenity
shall cooperate with Allergan, at Allergan’s expense and reasonable

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

request, in such defense and shall have the right to be represented by counsel
of its own choice, at Serenity’s expense. Allergan will pay any losses incurred
in defense or settlement of, or imposed pursuant to settlement of or judgment
on, such Third Party Infringement Claim, subject to Section 10.1. Any such
losses paid by Allergan shall, ***.

(ii)      Serenity shall have the sole right, but not the obligation, to defend,
at its expense, against any Third Party Infringement Claim solely regarding
Products for the PNE Indication (and for no other Indication) to the extent that
Allergan is not then Commercializing such Products for the PNE Indication.
Serenity shall have full control over the defense and settlement of such Third
Party Infringement Claim. Allergan shall cooperate with Serenity, at Serenity’s
expense and reasonable request, in such defense and shall have the right to be
represented by counsel of its own choice, at Serenity’s expense. Serenity will
pay any losses incurred in defense or settlement of, or imposed pursuant to
settlement of or judgment on, such Third Party Infringement Claim. Any such
losses paid by Serenity shall ***.

(c)      Oppositions by Third Parties. If any Patent (i) within the Assigned
Patent Rights or Allergan Patent Rights, or (ii) to the extent Serenity has the
right to defend such Patent, within the Licensed Patent Rights, becomes the
subject of any proceeding commenced by a Third Party in connection with an
opposition, reexamination request, action for declaratory judgment, nullity
action, interference, or other attack upon the validity, title, or
enforceability thereof, then Allergan shall control such defense at its sole
cost. Allergan shall permit Serenity to participate in the proceeding to the
extent permissible under Applicable Laws, and to be represented by its own
counsel in such proceeding, at Serenity’s expense. If Allergan elects not to
defend against such action with respect to a Patent within the Licensed Patent
Rights within *** days after first learning of such action or proceeding, then
Serenity shall have a backup right to assume defense of such Third Party action
at its own expense. Any awards or amounts received in bringing any such action
shall be first allocated to reimburse the Parties’ expenses in such action, and
any remaining amounts shall be retained by the Party bringing such action.

9.        REPRESENTATIONS, WARRANTIES, AND COVENANTS.

9.1          The Parties’ Representations and Warranties. Serenity and Allergan
(each, a “Representing Party”) each hereby represents and warrants to each
other, as of the Effective Date, that:

(a)      such Representing Party is a corporation or limited liability company,
as applicable, duly organized and subsisting under the laws of its jurisdiction
of organization;

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      such Representing Party has the power, authority, and legal right, and
is free, to enter into this Agreement on behalf of itself and its Affiliates and
to perform its respective obligations hereunder and to cause its Affiliates to
perform their respective obligations hereunder;

(c)      such Representing Party has the power, authority, and legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as it is contemplated to be conducted by this Agreement;

(d)      this Agreement constitutes a legal, valid, and binding obligation of
such Representing Party and is enforceable against it in accordance with its
terms, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights and judicial
principles affecting the availability of specific performance and general
principles of equity, whether enforceability is considered a proceeding at law
or equity;

(e)      the execution and delivery of this Agreement and the performance of
such Representing Party’s and its Affiliates’ obligations hereunder (i) have
been duly authorized and approved by all necessary action by such Representing
Party, and all necessary consents, approvals, and authorizations of all
Regulatory Authorities and other Third Parties required to be obtained by such
Representing Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained;
(ii) do not conflict with or violate any requirement of Applicable Laws or any
provision of the articles of incorporation, bylaws, limited partnership
agreement, or any similar instrument of such Representing Party, as applicable,
in any material way; and (iii) do not, and will not, conflict with or otherwise
interfere with in such a manner as to result in a violation, breach, or default
under or require any consent that has not been obtained under any contract
between such Representing Party or any of its Affiliates and any Third Party;

(f)      there are no, and shall be no, liens, conveyances, mortgages,
assignments, encumbrances, or other agreements that would prevent or impair such
Representing Party’s or any of its Affiliates’ full and complete exercise of the
terms and conditions of the Agreement;

(g)      such Representing Party and its Affiliates shall at all times comply
with all Applicable Laws relating or pertaining to their obligations under the
Agreement;

(h)      with respect to the services provided hereunder to the other Party, it,
its Affiliates and their respective employees, officers, contractors and agents
who perform services have the experience, capability, and resources to
efficiently and skillfully perform the services, and shall perform, where
applicable, all such services in a professional and

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

workmanlike manner and in accordance with the generally accepted then-current
standards, forms, procedures, and techniques established from time to time by
the industry;

(i)      all of its employees, officers, contractors, and consultants have
executed agreements requiring assignment to such Representing Party of all
Inventions and obligating each such employee, officer, contractor, and
consultant to maintain as confidential the Confidential Information of such
Representing Party; and

(j)      neither such Representing Party, nor any of its employees, officers,
subcontractors, or consultants who have rendered or will render services
relating to the Products: (i) has ever been debarred or is subject or debarment
or convicted of a crime for which an entity or person could be debarred under 21
U.S.C. Section 335a or (ii) has ever been under indictment for a crime for which
a person or entity could be debarred under said Section 335a.

9.2          Additional Representations, Warranties, and Covenants of Serenity.
Serenity hereby represents, warrants, and covenants to Allergan that:

(a)      as of the Effective Date, Serenity is entitled to grant the rights and
licenses purported to be granted to Allergan under this Agreement, and to assign
the rights purported to be assigned to Allergan under this Agreement, and is not
currently bound by any agreement with any Third Party, or by any outstanding
order, judgment, or decree of any court or administrative agency, that restricts
it from granting to Allergan the rights and licenses purported to be granted or
assigning to Allergan the rights purported to be assigned as set forth in this
Agreement;

(b)      as of the Effective Date, Serenity is the sole and exclusive owner of
all right, title, and interest, in, to, and under Assigned Serenity Patent
Rights, the Licensed Patent Rights and the Licensed Know How, and Reprise is the
sole and exclusive owner of all right, title, and interest, in, to, and under
Assigned Reprise Patent Rights;

(c)      as of the Effective Date, the Assigned Patent Rights and the Licensed
Patent Rights are free and clear of any liens, charges, encumbrances, or
judgments, and Serenity has sufficient rights to assign and grant the licenses
and rights purported to be assigned and granted herein, free and clear of any
security interests, claims, encumbrances, or charges of any kind;

(d)      Serenity has not granted as of the Effective Date, and will not grant
during the term of this Agreement, any right, option, license, or interest in or
to any of the

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Licensed Patent Rights, and/or Licensed Know-How that is in conflict with the
rights assigned or granted to Allergan under this Agreement;

(e)      as of the Effective Date, there is no legal, administrative,
arbitration, or other proceeding, suit, claim, or action of any nature,
judgment, decree, decision, injunction, writ, or order pending, or to Serenity’s
knowledge threatened by, against or involving Serenity, regarding the Assigned
Patent Rights, Licensed Patent Rights, and/or Licensed Know-How, or this
Agreement, whether at law or in equity, before or by any Third Party. Serenity
has not received any written communications alleging that it has violated,
through the manufacture, Development, import, or other exploitation of Products,
any intellectual property rights of any Third Party. Serenity shall provide
notice of any of the foregoing to the extent they involve the Product, the
Assigned Patent Rights, Licensed Patent Rights, Licensed Know-How, and/or this
Agreement;

(f)      as of the Effective Date, to Serenity’s knowledge: (i) the Patents in
the issued Assigned Patent Rights and Licensed Patent Rights are valid and
enforceable; (ii) there is no reason why the claims that may issue from the
Patent Applications in the Assigned Patent Rights and Licensed Patent Rights
would not be valid and enforceable; and (iii) no Third Party has asserted that
any of the Assigned Patent Rights, Licensed Patent Rights, and/or Licensed
Know-How is invalid or not enforceable. As of the Effective Date, all
applications, registrations, maintenance and renewal fees due in respect of any
of the Assigned Serenity Patent Rights and Licensed Patent Rights, and to
Serenity’s knowledge, the Assigned Reprise Patent Rights, have been paid and all
documents and certificates required to be filed with the relevant agencies for
the purpose of maintaining the Assigned Patent Rights and Licensed Patent Rights
have been filed. As of the Effective Date, none of the Assigned Patent Rights,
the Licensed Patent Rights, and/or Licensed Know-How was developed with federal
or state funding from any Governmental Authority such that any Governmental
Authority has any march in rights or other rights to use the Assigned Patent
Rights, Licensed Patent Rights, and/or Licensed Know-How;

(g)      to Serenity’s knowledge, except as set forth on Exhibit 9.2, no Third
Party has infringed or misappropriated any of the Assigned Patent Rights,
Licensed Patent Rights, and/or Licensed Know-How;

(h)      as of the Effective Date, to Serenity’s knowledge, except as set forth
on Exhibit 9.2, the Assigned Patent Rights, Licensed Patent Rights, and/or
Licensed Know-How assigned under Section 2.1 and licensed under Section 2.2
constitutes all of the intellectual property rights that are necessary to make,
have made, use, market, sell, offer for sale, have sold, import, export and
otherwise exploit the Product in the Field in the Territory;

(i)      as of the Effective Date, Serenity has made available to Allergan
copies of all material documents in its possession relating to the Development,
manufacture, and commercialization of Product in the Field and the Assigned
Patent Rights, Licensed Patent

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Rights, and/or Licensed Know-How, has made available to Allergan all applicable
Serenity employees materially involved in the development of the Assigned Patent
Rights, Licensed Patent Rights, and/or Licensed Know-How to reasonably assist
Allergan in understanding the data and Information delivered to Allergan, to the
knowledge of Serenity, has provided complete and accurate factual responses to
all material requests for information that were made by Allergan prior to the
Effective Date, and Serenity, to the knowledge of Serenity, has not omitted to
supply Allergan with any information in its possession concerning the Assigned
Patent Rights, Licensed Patent Rights, and/or Licensed Know-How or Product in
the Field in the Territory or the transactions contemplated by this Agreement
that would be material to Allergan’s decision to enter into this Agreement;

(j)      as of the Effective Date, all inventors of any inventions included
within the Assigned Serenity Patent Rights and the Assigned Reprise Patents have
assigned their entire right, title, and interest in and to such inventions and
the corresponding Patents and Patent Applications to Serenity and Reprise,
respectfully, and have been listed in the Assigned Patent Rights as inventors;

(k)      if, during the term of this Agreement, Serenity has reason to believe
that it or any of its employees, officers, subcontractors, or consultants
rendering services relating to the Product: (i) is or will be debarred or
convicted of a crime under 21 U.S.C. Section 335a, or (ii) is or will be under
indictment under said Section 335a, then Serenity shall immediately notify
Allergan in writing;

(l)      for Product supplied to Allergan by Serenity or Serenity’s
subcontractors prior to agreement on the Commercial supply agreement pursuant to
Section 4.10(e): (i) all Products are provided free of defects in materials and
workmanship and manufacturing; (ii) all Products shall be manufactured in
compliance with the applicable Specifications and shall be free and clear of all
liens, security interests, and encumbrances; (iii) Serenity’s and Serenity’s
subcontractor’s manufacturing facilities will be in compliance with all
Applicable Laws, including without limitation, as applicable, with GMP/QSR
Regulations and ISO 13485:1996, EN 46001 requirements; and (iv) if applicable,
no Product, at the time of delivery to Allergan, shall be adulterated or
misbranded or an article which may not be introduced into interstate commerce
within the meaning of the FD&C Act;

(m)      Except to the extent that it would not adversely affect the
Development, manufacture, Commercialization, or other exploitation of the
Product, all Information known to Serenity and relating to the Product in the
Field has been kept confidential, except for public disclosures customarily made
in the industry. All employees, officers, consultants, agents and contractors of
Serenity and its Affiliates, or other Third Parties, to whom Serenity has
disclosed such Information have executed, and are subject to, agreements
containing confidentiality and non-use restrictions or other obligations of
confidentiality binding on such employees, officers, consultants, agents and
contractors of Serenity and its Affiliates, or other

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Third Parties with respect to such Information that are at least as stringent as
those set forth in Article 12;

(n)      no agreements that Serenity or its Affiliates may have with any Third
Party provide such Third Party with any rights of first offer, rights of first
refusal, or any other rights to make, have made, use, conduct Clinical Studies
for, sell, offer for sale, have sold, import, export, or otherwise exploit the
Product in the Field in the Territory or the right to use the Assigned Patent
Rights, Licensed Patent Rights, and/or Licensed Know-How in connection with the
manufacture, Development, or Commercialization of any Product in the Field in
the Territory; and Serenity has received no notice from a Third Party of any
suit, action, proceeding, or arbitration pending or threatened against it that
the proposed terms and conditions of this Agreement, and the Parties’
performance in accordance therewith, do or shall conflict or interfere with in a
manner resulting in a breach or default under, or other violation of, any
agreements that Serenity or its Affiliates may have with any Third Party;

(o)      to Serenity’s knowledge, (i) the CPEX License is valid and enforceable
in accordance with its terms, is in full force and effect, and there are no
approvals or consents required to make it effective, (ii) Serenity has supplied
Allergan with a true and correct copy of the CPEX License, together with all
amendments, waivers, or other changes thereto, (iii) Serenity has performed all
material obligations required to be performed by it in connection with the CPEX
License, (iv) Serenity is not in material breach of the CPEX License,
(v) Serenity is not in receipt of any claim of default, cure notice, or show
cause notice under the CPEX License, and (vi) there is no current material
breach or anticipated material breach by any other party to the CPEX License;

(p)      as of the Effective Date, Serenity has provided Allergan with all
applicable details on the regulatory status of all Products in the Field in the
Territory currently being Developed by Serenity, and Serenity has provided
copies of all clearances and applications therefor;

(q)      (i) Serenity is the owner of record of IND Number 76,667 (filed with
the FDA) for the Product, except to the extent that Allergan takes ownership
pursuant to its rights under this Agreement; and (ii) with respect to all
Regulatory Filings to obtain Regulatory Approvals for the Product in the Field:
(A) the data, information and/or all other documents in Serenity’s or its
Affiliates submissions were, are and shall be free from fraud or material
falsity, and neither Serenity nor its Affiliates has made any material
misrepresentation or omission in connection with such data; (B) the Regulatory
Approvals have not been and will not be obtained either through bribery or the
payment of illegal gratuities by Serenity; (C) the data, information and/or all
other documents in Serenity’s or its Affiliates’ submissions are, were and shall
be accurate and reliable for purposes of supporting approval of the submissions;
and (D) the Regulatory Approvals shall be obtained without illegal or unethical
behavior of any kind by Serenity or its Affiliates; provided that Serenity shall
not be deemed to be in breach of this

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 9.2(q) if the violation of this Section 9.2(q) results from the action
or omission of Allergan, its Affiliates or Sublicensees;

(r)      Serenity agrees not to, and agrees to cause its Affiliates and
Sublicensees not to (i) assign, transfer, convey or otherwise encumber any
right, title or interest in or to the Licensed Patent Rights, the Licensed
Know-How, or any Regulatory Filings that is subject to the rights and licenses
granted in Section 2.2, (ii) grant any license or other right, title or interest
in or to any of the foregoing in any manner, or (iii) agree to or otherwise
become bound by any covenant not to sue for any infringement, misuse or other
action or inaction with respect to any of the foregoing, in each case
(clauses (i) to (iii)) to the extent that such action would conflict with the
licenses and other rights granted to Allergan and its Affiliates under this
Agreement; and

(s)      other than the Reprise-Serenity-Allergan Agreement and the CPEX
License, Serenity and/or its Affiliates have not entered into any agreements
with any Third Party, pursuant to which any Third Party has granted to Serenity,
or Serenity has granted to any Third Party, any rights to licenses to, in or
under any of the Assigned Patent Rights, Licensed Patent Rights, Licensed
Know-How, or any Patents or other intellectual property rights that relate to
Products.

9.3          Additional Representations, Warranties, and Covenants of Allergan.
Allergan hereby represents, warrants, and covenants to Serenity that:

(a)      if, during the term of this Agreement Allergan has reason to believe
that it or any of its employees, officers, subcontractors, or consultants
rendering services relating to the Product: (i) is or will be debarred or
convicted of a crime under 21 U.S.C. Section 335a, or (ii) is or will be under
indictment under said Section 335a, then Allergan shall immediately notify
Serenity in writing;

(b)      as of the Effective Date, there is no legal, administrative,
arbitration, or other proceeding, suit, claim, or action of any nature,
judgment, decree, decision, injunction, writ, or order pending or, to the
knowledge of Allergan’s senior management, threatened by, against Allergan
regarding this Agreement, whether at law or in equity, before or by any Third
Party. Allergan shall provide notice of any of the foregoing to the extent they
involve this Agreement;

(c)      except for information provided by Serenity, its Affiliates or
Sublicensees, with respect to all Regulatory Filings to obtain Regulatory
Approvals for Products in the Field: (i) the data and information in Allergan’s
submissions and modifications thereof shall be free from fraud or material
falsity; (ii) the Regulatory Approvals will not be obtained either through
bribery or the payment of illegal gratuities by Allergan; (iii) the data and
information in Allergan’s submissions and modifications thereof shall be
accurate and reliable

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

for purposes of supporting approval of the submissions; and (iv) the Regulatory
Approvals shall be obtained without illegal or unethical behavior of any kind by
Allergan; provided that Allergan shall not be deemed to be in breach of this
Section 9.3(c) if the violation of this Section 9.3(c) results from the action
or omission of Serenity, its Affiliates or Sublicensees; and/or

(d)      Allergan agrees not to, and agrees to cause its Affiliates and
Sublicensees not to (i) assign, transfer, convey or otherwise encumber any
right, title or interest in or to the Allergan Patent Rights, the Assigned
Patent Rights, the Licensed Patent Rights, the Allergan Know-How, the CPEX
License or any Regulatory Filings that is subject to the licenses granted in
Section 2.4, (ii) grant any license or other right, title or interest in or to
any of the foregoing in any manner, or (iii) agree to or otherwise become bound
by any covenant not to sue for any infringement, misuse or other action or
inaction with respect to any of the foregoing, in each case (clauses (i) to
(iii)) to the extent that such action would conflict with the licenses and other
rights granted to Serenity and its Affiliates under this Agreement.

9.4          Inaccuracies. Without limiting either Party’s rights and remedies
at law, in equity or under this Agreement, if, at any point in time (not just at
the times when the warranties are deemed granted), either Party becomes aware of
any inaccuracies in the foregoing warranties and representations, such Party
shall promptly notify the other Party of such inaccuracies, with a detailed
written explanation.

10.          INDEMNIFICATION AND INSURANCE.

10.1        Indemnification by Serenity. Except to the extent of any Losses
covered by Section 10.2, Serenity and its Affiliates shall defend, indemnify,
and hold harmless Allergan, its Affiliates, and their respective directors,
officers, employees, and agents and their respective successors, heirs and
assigns and representatives from and against any and all damages, losses, suits,
proceedings, liabilities, costs (including without limitation reasonable legal
expenses, costs of litigation and reasonable attorney’s fees), or judgments,
whether for money or equitable relief, of any kind (“Losses”) arising out of a
claim by a Third Party arising out of, resulting from or relating to: (a) the
gross negligence or willful misconduct of Serenity, its Affiliates, and/or its
Sublicensees and its or their respective directors, officers, employees, and
agents, in connection with Serenity’s performance of its obligations or exercise
of its rights under this Agreement; (b) any material breach by Serenity of any
obligation, representation, warranty, or covenant set forth in this Agreement;
(c) the failure to comply with Applicable Laws by Serenity, or any of its
Affiliates, Sublicensees, agents, or contractors; (d) the Development,
Commercialization, transfer, importation, exportation, manufacture, labeling,
handling or storage, or use of, or exposure to, any Product by Serenity or any
of its Affiliates, Sublicensees, agents, and contractors; (e) any allegation
that the manufacture, use, sale, offer for sale, or importation of the Product
as described in the Specifications in the Regulatory Approval for the Nocturia
Indication in the United States infringes upon or misappropriates the
intellectual property rights of any Third Party in the Field in the Territory,
***; and/or (f) any allegation that

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

personal injury or death, or any damage to any property, was caused or allegedly
caused by a manufacturing defect in any Product manufactured by Serenity or for
Serenity by Third Parties. Notwithstanding the foregoing, Allergan and Serenity
agree that reasonable legal expenses, costs of litigation and reasonable
attorney’s fees incurred by Allergan in connection with the defense of any Third
Party Claim described in Section 10.1(e) shall be borne ***, and accordingly
Serenity’s obligation to indemnify Allergan with respect to such legal expenses,
costs of litigation and attorney’s fees shall not exceed an amount equal to ***
of such legal expenses, costs of litigation and attorney’s fees.

10.2        Indemnification by Allergan. Except to the extent of any Losses
covered by Section 10.1, Allergan and its Affiliates shall defend, indemnify and
hold harmless Serenity, its Affiliates, and their respective directors,
officers, employees, and agents and their respective successors, heirs and
assigns and representatives from and against any and all Losses arising out of a
claim by a Third Party arising out of, resulting from or relating to: (a) the
gross negligence or willful misconduct of Allergan, its Affiliates, and/or its
Sublicensees and its or their respective directors, officers, employees, and
agents, in connection with Allergan’s performance of its obligations or exercise
of its rights under this Agreement; (b) any material breach by Allergan of any
obligation, representation, warranty, or covenant set forth in this Agreement;
(c) the Development, Commercialization, transfer, importation, exportation,
manufacture, labeling, handling or storage, or use of, or exposure to, any
Product by Allergan or any of its Affiliates, Sublicensees, agents, and
contractors; and/or (d) the failure to comply with Applicable Laws by Serenity,
or any of its Affiliates, Sublicensees, agents, or contractors; and/or (e) any
allegation that personal injury or death, or any damage to any property, was
caused or allegedly caused by a manufacturing defect in any Product manufactured
by Allergan or for Allergan by Third Parties.

10.3        Process for Indemnification. A claim to which indemnification
applies under Section 10.1 or Section 10.2 shall be referred to herein as an
“Indemnification Claim”. If a party (collectively, the “Indemnitee”) intends to
claim indemnification under Section 10.1 or Section 10.2, the Indemnitee shall
notify the other Party (the “Indemnitor”) in writing promptly upon becoming
aware of any claim that may be an Indemnification Claim (it being understood and
agreed, however, that the failure by an Indemnitee to give such notice shall not
relieve the Indemnitor of its indemnification obligation under this Agreement
except and only to the extent that the Indemnitor is actually prejudiced as a
result of such failure to give notice). The Indemnitor shall have the right to
assume and control the defense of the Indemnification Claim at its own expense
with counsel selected by the Indemnitor and reasonably acceptable to the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the Indemnitee, if
representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceedings. If the Indemnitor does not assume the defense of the
Indemnification Claim as described in this Section 10.3, above, the Indemnitee
may defend the Indemnification Claim but shall have no obligation to do so. The
Indemnitee shall not settle or

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

compromise the Indemnification Claim without the prior written consent of the
Indemnitor, and the Indemnitor shall not settle or compromise the
Indemnification Claim in any manner which would have an adverse effect on the
Indemnitee’s interests, without the prior written consent of the Indemnitee,
which consent, in each case, shall not be unreasonably withheld, delayed, or
conditioned. The Indemnitee shall reasonably cooperate with the Indemnitor at
the Indemnitor’s expense and shall make available to the Indemnitor all
pertinent information under the control of the Indemnitee, which information
shall be subject to Article 12.

10.4        Insurance.

(a)      At all times during the term of this Agreement and for *** years
thereafter, Serenity shall at its sole cost: (i) maintain Commercial General
Liability, including without limitation product liability insurance (including
without limitation bodily injury and property damage coverage and all of
Serenity’s indemnification obligations hereunder)) including coverages of:
(A) products and completed operations; (B) premises – operations; and (C) broad
form contractual liability at limits not less than US $*** per occurrence/US
$*** aggregate (D) if a claims made policy, coverage will include a retro date
prior to the inception of this Agreement (collectively, the “Serenity Insurance
Policies”); (ii) include Allergan as “Additional Insured” under the Serenity
Insurance Policies; and (iii) provide, within thirty (30) days of Allergan’s
request, Certificates of Insurance verifying insurance limits agreed upon as
well as a thirty (30) day notice of cancellation, non-renewal, or material
change;. Serenity shall obtain all the insurance policies described in clauses
(i) through (vii) from insurers having A.M. Best’s Ratings of A - VII or higher.
Any and all deductibles in the above described insurance policies shall be
assumed by Serenity. The policy limits stated above do not limit the obligation
of Serenity under this Agreement.

(b)      At all times during the term of this Agreement and for *** years
thereafter, Allergan shall at its sole cost: (i) maintain Commercial General
Liability, including without limitation product liability insurance (including
without limitation bodily injury and property damage coverage) including
coverages of: (A) products and completed operations; (B) premises – operations;
and (C) broad form contractual liability at limits not less than US $*** per
occurrence/US $*** aggregate (collectively, the “Allergan Insurance Policies”);
(ii) include Serenity as “Additional Insured” under the Allergan Insurance
Policies; and (iii) provide, within thirty (30) days of Serenity’s request,
Certificates of Insurance verifying insurance limits agreed upon as well as a
thirty (30) day notice of cancellation, non-renewal or material change; Allergan
shall obtain all the insurance policies described in clauses (i) through
(vi) from insurers having A.M. Best’s Ratings of A - VII or equivalent. Any and
all deductibles in the above described insurance policies shall be assumed by
Allergan. The policy limits stated above do not limit the obligation of Allergan
under this Agreement.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.          LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTY.

11.1        LIMITATION OF LIABILITY. EXCEPT FOR BREACH BY EITHER PARTY OF
ARTICLE 12, AND WITHOUT LIMITING THE PARTIES’ OBLIGATIONS UNDER ARTICLE 10, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY
FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOSS OF USE, LOSS
OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR OTHER ECONOMIC LOSS) ARISING
FROM OR RELATING TO THIS AGREEMENT, WHETHER THE BASIS OF THE LIABILITY IS BREACH
OF CONTRACT, TORT, STATUTES, OR ANY OTHER LEGAL THEORY, AND WHETHER SUCH FIRST
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT.

11.2        DISCLAIMER OF WARRANTY. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY PROVIDES ANY WARRANTIES, WHETHER WRITTEN OR ORAL,
EXPRESS OR IMPLIED, AND EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
FREEDOM FROM INFRINGEMENT OF THIRD PARTY RIGHTS.

12.          CONFIDENTIALITY.

12.1        Confidentiality; Exceptions.

(a)      Confidentiality. For the term of this Agreement and for a period of ***
years thereafter, each Party shall maintain in confidence all Information and
materials of the other Party disclosed or provided to it by the other Party
pursuant to this Agreement and/or the Mutual Confidential Disclosure Agreement
between Serenity and Allergan, Inc., dated April 3, 2008 (the “Confidentiality
Agreement”) and identified as confidential, either in writing or verbally
(together with all embodiments thereof, the “Confidential Information”).
Confidential Information also includes, but is not limited to, Information
generated during the course of performing the activities contemplated under this
Agreement, including without limitation the any Development and Supply Plan, and
Information regarding intellectual property and confidential or proprietary
Information of Third Parties. In addition, and notwithstanding the foregoing,
any and all Information constituting Inventions or relating to Products (except
to the extent relating solely to the PNE Indication), the Assigned Patent Rights
and/or the Licensed Patent Rights shall be deemed to be Confidential Information
of Allergan, even if such Information is initially generated and disclosed by
Serenity. The terms and conditions of this Agreement shall be deemed
Confidential Information of both Parties.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      Exceptions. Notwithstanding the foregoing, the obligations of
nondisclosure and non-use set forth in this Article 12 shall not apply to any
portion of Information or materials that the receiving Party can demonstrate by
contemporaneous written records was: (i) known to the general public at the time
of its disclosure to the receiving Party, or thereafter became generally known
to the general public, other than as a result of actions or omissions of the
receiving Party or anyone to whom the receiving Party disclosed such
Information; (ii) known by the receiving Party prior to the date of disclosure
by the disclosing Party; (iii) disclosed to the receiving Party on an
unrestricted basis from a source unrelated to the disclosing Party and not under
a duty of confidentiality to the disclosing Party; or (iv) independently
developed by the receiving Party by personnel that did not have access to or use
of Confidential Information of the disclosing Party. Any combination of features
or disclosures shall not be deemed to fall within the foregoing exclusions
merely because individual features are published or known to the general public
or in the rightful possession of the receiving Party unless the combination
itself and principle of operation thereof are published or known to the general
public or are in the rightful possession of the receiving Party.

12.2        Degree of Care. Each Party shall take reasonable steps to maintain
the confidentiality of the Confidential Information of the other Party, which
steps shall be no less protective than those steps that such Party takes to
protect its own Information and materials of a similar nature, but in no event
less than a reasonable degree of care. Neither Party shall use or permit the use
of any Confidential Information of the other Party except for the purposes of
carrying out its obligations or exercising its rights under this Agreement or
the Confidentiality Agreement, and neither Party shall copy any Confidential
Information of the other Party except as may be reasonably useful or necessary
for such purposes. All Confidential Information of a Party, including without
limitation all copies and derivations thereof, is and shall remain the sole and
exclusive property of the disclosing Party and subject to the restrictions
provided for herein. Neither Party shall disclose any Confidential Information
of the other Party other than as permitted under this Agreement.

12.3        Permitted Disclosures. The obligations of Sections 12.2, and 12.6
shall not apply to the extent that the receiving Party (a) is required to
disclose Confidential Information it receives pursuant to (i) an order of a
court of competent jurisdiction, (ii) Applicable Laws, (iii) regulations or
rules of a securities exchange, including without limitation as required in
connection with a public offering of a Party’s stock or to comply with
regulations imposed by the United States Securities and Exchange Commission,
NASDAQ or stock exchange disclosure requirements, (iv) requirement of a
governmental agency for purposes of obtaining approval to test or market the
Product, (v) disclosure of Information to a patent office for the purposes of
filing or prosecuting a Patent Application as permitted in this Agreement, or
(vi) the exercise by each Party of its rights granted to it under this Agreement
or its retained rights, or (b) discloses such Confidential Information to
Affiliates, potential or actual acquirers, merger partners, licensees, external
advisors, Sublicensees, assignees, subcontractors, licensors, investment
bankers, investors, lenders, venture capital firms, investment bankers, or other
potential financial partners, and their and each of the Parties’ respective
directors, employees,

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

contractors, and agents; provided that such Third Party or person or entity in
subsection (b) (except for venture capital firms) agrees to confidentiality and
non-use obligations with respect thereto at least as stringent as those
specified for in this Article 12; provided that, in the case of (a)(i) through
(iv), the receiving Party shall provide prior written notice thereof to the
disclosing Party and, where practicable, reasonable opportunity for the
disclosing Party to review and comment on such required disclosure and request
confidential treatment thereof or a protective order therefore, which review and
comment shall be provided at least *** days after the disclosing party receives
such written notice. In addition to the foregoing, at Serenity’s request,
Allergan shall review and approve in good faith the use by Serenity of a packet
of Confidential Information of Allergan provided by Serenity that Serenity may
disclose, under commercially reasonable confidentiality obligations that are
less stringent than those specified for in this Article 12, to actual or
potential investment bankers, investors, lenders, venture capital firms,
investment bankers, or other potential financial partners, and their and each of
the Parties’ respective directors, employees, contractors, and agents for
purposes of raising capital.

12.4        Irreparable Injury. The Parties acknowledge that either Party’s
breach of this Article 12 would cause the other Party irreparable injury for
which it would not have an adequate remedy at law. In the event of a breach, the
nonbreaching Party may seek injunctive relief, whether preliminary or permanent,
in addition to any other remedies it may have at law or in equity, without
necessity of posting a bond.

12.5        Return of Confidential Information. Each Party shall return or
destroy, at the other Party’s instruction, all Confidential Information of the
other Party in its possession upon termination or expiration of this Agreement,
except any Confidential Information that is necessary to allow such Party to
perform or enjoy any of its rights or obligations that expressly survive the
termination or expiration of this Agreement.

12.6        Public Disclosure. The Parties agree that the initial public
announcement of the execution of this Agreement shall be in the form set forth
on Exhibit 12.6 (the “Press Release”). Allergan shall determine the timing of
disclosure of such Press Release.

(a)      During the term of this Agreement, in all cases other than the
announcement set forth in the Press Release, Serenity shall submit to Allergan
for review and approval all proposed press releases, academic, scientific, and
medical publications and public presentations, including without limitation any
and all abstracts, public presentations at congresses or scientific meetings or
other public meetings, and any publication manuscripts, relating to each Product
and/or resulting from Development activities under this Agreement that have not
been previously publicly disclosed and that are not otherwise permitted under
Section 12.3. Such review and approval shall be conducted for the purposes of
preserving intellectual property protection and determining whether any portion
of the proposed publication or presentation containing the Confidential
Information of Allergan should be modified or deleted. Notwithstanding anything
to the contrary, Allergan reserves the right to determine the timing of

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

such a presentation or abstract submission or publication. Serenity shall submit
written copies of such proposed publications and presentations (other than press
releases to Allergan no later than *** days before submission for publication or
presentation. Allergan shall review such publications and presentations in good
faith, and provide its comments, if any, and (if it so chooses) its approval
within *** days after its receipt of any other written copy.

(b)      During the term of this Agreement, Allergan shall have the right to
issue, publish and present press releases, academic, scientific, and medical
publications and public presentations, including without limitation abstracts,
public presentations at congresses or scientific meetings or other public
meetings, and publication manuscripts, relating to each Product and/or resulting
from Development activities under this Agreement that have not been previously
publicly disclosed and that are not otherwise permitted under Section 12.3;
provided that prior to the date on which the first Regulatory Approval is
received for a Product, Allergan shall not include any Confidential Information
of Serenity in such release, publication, or presentation.

(c)      This Agreement supersedes the Confidentiality Agreement, provided that
all “Confidential Information” disclosed by a Party thereunder shall be deemed
“Confidential Information” hereunder and shall be subject to the terms and
conditions of this Agreement.

13.          TERM AND TERMINATION.

13.1        Term. The term of this Agreement shall commence as of the Effective
Date and, unless sooner terminated as specifically provided in this Agreement,
shall continue in effect on a country-by-country basis until the expiration of
the last to expire Royalty Term in such country.

13.2        Termination by Allergan. Allergan shall have the right to terminate
this Agreement at will upon *** days prior written notice to Serenity.

13.3        Termination for Material Breach.

(a)      If either Party believes the other Party is in material breach of an
obligation under this Agreement, it may give notice of such breach to such other
Party, and such other Party shall have *** days in which to remedy such material
breach. Subject to Section 13.3(b), if such alleged material breach is not
remedied in the time period set forth above, the nonbreaching Party shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement, and in addition to any other remedies available to it by law or in
equity, to terminate this Agreement upon written notice to such other Party.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      If the allegedly breaching Party disputes in good faith the existence
or materiality of a breach specified in a notice provided by the nonbreaching
Party pursuant to Section 13.3(a), and the allegedly breaching Party provides
notice to the nonbreaching Party of such dispute within *** days after receipt
of such notice, the nonbreaching Party shall not have the right to terminate
this Agreement unless and until the existence of such material breach by the
allegedly breaching Party has been determined in accordance with Section 14.9
(each such termination delay, a “Toll Period”) and the breaching Party fails to
cure such default within *** days following such determination; provided that,
if it is determined that such material breach occurred and such breach is not
cured within such *** day period, then, for purposes of Section 13.5(c)(iii),
this Agreement shall be deemed to have been terminated as of the date of
delivery of notice of such breach under Section 13.3(a). During the pendency of
such a dispute, all of the terms and conditions of this Agreement shall remain
in effect and the Parties shall continue to perform all of their respective
obligations hereunder. Notwithstanding anything to the contrary in the
foregoing, neither Party shall be entitled to more than *** Toll Periods in any
*** year period during the term of this Agreement.

13.4        Termination upon Insolvency. To the extent permitted under
Applicable Laws, either Party may terminate this Agreement if, at any time, the
other Party shall file in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of such other Party or of its assets, or if such other Party proposes a
written agreement of composition or extension of its debts, or if such other
Party shall be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within *** days
after the filing thereof, or if such other Party shall propose or be a party to
any dissolution or liquidation, or if such other Party shall make an assignment
for the benefit of its creditors.

13.5        Consequences of Expiration or Termination.

(a)      Upon expiration of this Agreement under Section 13.1 in a country,
Allergan shall have a fully paid-up, irrevocable, perpetual, transferable,
sublicenseable, non-exclusive license, under the Licensed Patent Rights in such
country and Licensed Know-How, to Develop, make, use, sell, offer to sell,
import, and Commercialize Products in the Field in such country.

(b)      Upon early termination of this Agreement by Allergan pursuant to
Section 13.2 or Serenity pursuant to Section 13.3 or 13.4:

(i)          Allergan shall assign and transfer to Serenity, and shall cause its
Affiliates and Sublicensees to assign and transfer to Serenity, without
additional compensation, all of their right, title, and interest in, to, and
under, subject to any licenses or

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

sublicenses granted by Allergan that expressly survive any such termination
pursuant to Section 2.3:

(A)        any and all Assigned Serenity Patent Rights and Allergan Patent
Rights;

(B)        all Regulatory Filings and Regulatory Approvals relating to Products;

(C)        its entire right in the CPEX License and any other agreement with any
Third Party pursuant to which such Third Party has granted rights to Allergan,
or has agree to perform activities, in each case, that are necessary or useful
for the Development or Commercialization of Products; and

(D)        its entire right title in interest in and to the Products Trademarks.

(ii)          Allergan shall assign and transfer to Reprise, and shall cause its
Affiliates and Sublicensees to assign and transfer to Reprise, without
additional compensation, all of their right, title, and interest in, to, and
under the Assigned Reprise Patent Rights, subject to any licenses or sublicenses
granted by Allergan that expressly survive any such termination pursuant to
Section 2.3 and the Reprise-Serenity-Allergan Agreement.

(iii)          Notwithstanding anything in Section 13.5(b)(i), in the case that
the items listed in 13.5(b)(i) relate to compounds or products other than
Products, then Allergan, its Affiliates and Sublicensees shall retain their
respective rights thereto to the extent that they relate to the products other
than Products, and grant to Serenity as of the effective date of such
termination a sole and exclusive (including with regard to Allergan, its
Affiliates and Sublicensees, a perpetual, irrevocable, worldwide, royalty-free
license, with the right to grant sublicenses (through multiple tiers of
sublicensees), under any such (A) Allergan Patent Rights and Allergan Know-How
and (B) all Regulatory Filings and Regulatory Approvals relating to Products, in
each case (clauses (A) and (B)) solely to Develop and Commercialize Product in
the Field in the Territory.

(iv)          Allergan shall cease all use of the all use of the Assigned Patent
Rights, Allergan Patent Rights, Allergan Know-How, Licensed Know-How and
Licensed Patents Rights in connection with the Development or Commercialization
of Products.

(v)          Upon early termination of this Agreement by Serenity pursuant to
Section 13.3 or 13.4, but not by Allergan pursuant to Section 13.2, all amounts
due or payable to Serenity that were accrued, or that arise out of acts or
events occurring, prior to the effective date of such termination shall remain
due and payable, but Allergan shall have no obligation to make any payments
accruing under this Agreement after the effective date of such termination,
except as otherwise set forth in Section 13.5(b)(viii).

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(vi)          Upon early termination of this Agreement by Allergan pursuant to
Section 13.2, but not by Serenity pursuant to Section 13.3 or 13.4, all amounts
due or payable to Serenity that were accrued, or that arise out of acts or
events occurring, prior to the date of notice of such termination shall remain
due and payable, but Allergan shall have no obligation to make any payments
accruing under this Agreement after such date of notice of such termination,
except as otherwise set forth in Section 13.5(b)(viii).

(vii)          Subject to any licenses or sublicenses granted by Allergan that
expressly survive any such termination pursuant to Section 2.3, the licenses and
rights granted to Allergan pursuant to Sections 2.2 and 2.5 shall terminate.

(viii)        Should Allergan have any inventory of any Product approved and
allocated prior to termination for sale in the Territory, Allergan shall for a
period not to exceed *** months following the effective date of such termination
be permitted to sell any such inventory of the Product in the Field in its, or
its Affiliates’ or Sublicensees’, possession, and the licenses hereunder shall
continue on a non-exclusive basis until all such units have been sold, provided
that (A) such Product shall not be sold at a discount to a purchaser that is
greater than the average discount provided to such purchaser for such Product
during the *** month period preceding such termination and, in addition, such
sales shall not result in the applicable wholesaler inventory levels for such
Product exceeding the average levels for the *** month period preceding such
termination, and (B) Allergan continues to pay, during the applicable Royalty
Term, the applicable royalty and, if applicable, sales milestones, on resulting
applicable Net Sales by Allergan, its Affiliates, or its Sublicensees of Product
in the Territory.

(c)      Upon early termination of this Agreement by Allergan pursuant to
Section 13.3 or 13.4:

(i)        Serenity shall cease its practice of the licenses granted to it
pursuant to Section 2.4,

(ii)        upon Allergan’s written request to Serenity, Serenity shall assign
and transfer to Allergan, without additional compensation, its entire right in
all clinical and related study data based on use or research on Product(s) and
all Regulatory Filings and Regulatory Approvals for Products,

(iii)        Allergan shall continue to have the right to continue to exercise
its license under Section 2.2, subject to the payment of the milestone payments
pursuant to Section 7.3 and royalty payments pursuant to Section 7.4(a)(i) due
to Serenity; provided that, without limiting any other remedy available at law
or in equity, any and all of such payments shall be reduced to *** percent
(***%) of those otherwise payable pursuant to Sections 7.3 and 7.4(a)(i);
provided further that, ***, and is not the result of intentional misconduct or
any breach that materially affects the value of the Product ***, any and all of
such payments shall be reduced to *** percent (***%) of those otherwise payable
pursuant to Sections 7.3 and 7.4(a)(i);

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv)        all amounts due or payable to Allergan that were accrued, or that
arise out of acts or events occurring, prior to the effective date of
termination shall remain due and payable; and

(v)        the licenses and rights granted to Serenity pursuant to Section 2.4
shall terminate. For clarity, the provisions that survive any such termination
shall continue to be subject to termination by Serenity for Allergan’s material,
uncured breach.

13.6        General Surviving Obligations. The rights and obligations set forth
in this Agreement shall extend beyond the expiration or termination of the
Agreement only to the extent expressly provided for herein, or to the extent
that the survival of such rights or obligations are necessary to permit their
complete fulfillment or discharge. Expiration or termination of this Agreement
for any reason shall not (a) release any Party from any obligation that has
accrued prior to the effective date of such expiration or termination (including
without limitation the obligation to pay amounts accrued and due under this
Agreement prior to the effective date of such termination but that are unpaid or
become payable thereafter), (b) preclude any Party from claiming any other
damages, compensation, or relief that it may be entitled to upon such expiration
or termination, or (c) terminate any right to obtain performance of any
obligation provided for in this Agreement that shall survive expiration or
termination. Without limiting the foregoing, the Parties have identified various
rights and obligations which are understood to survive, as follows. In the event
of expiration or termination of this Agreement for any reason, the following
provisions shall survive in addition to others specified in this Agreement to
survive in such event: Sections 2.7, 4.9 (for the period set forth therein),
5.2, 5.3 (for *** years after such expiration or termination, but, with respect
to subcontractors, only to the extent permitted in the applicable subcontract),
5.4, 5.5, 5.6, 5.7, 8.1(a), 10.1, 10.2, 10.3, 10.4 (for the applicable period
set forth therein), 13.5 (as applicable), 13.6, and 13.7 and Articles 1, 7 (with
respect to (i) unpaid payments that have accrued thereunder prior to the date of
termination, and (ii) payments that are expressly payable following termination
as set forth herein), 11, 12 (for the period set forth in Section 12.1, provided
that the penultimate sentence of Section 12.1(a) shall not survive any
termination by Allergan pursuant to Section 13.2 or by Serenity pursuant to
Section 13.3), and 14. All other provisions not expressly set forth above or in
Section 13.5, as applicable, shall terminate.

13.7        Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Serenity or Allergan are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of right to “intellectual property” as defined under Section 61
of the United States Bankruptcy Code. The Parties agree that the Parties, as
licensees of such rights under this Agreement, shall retain and may fully
exercise all of their rights and elections under the United States Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against either Party under the United States
Bankruptcy Code, the Party that is not a party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

already in the non-subject Party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon the non-subject
Party’s written request therefor, unless the Party subject to such proceeding
elects to continue to perform all of its obligations under this Agreement, or
(b) if not delivered under clause (a) above, following the rejection of this
Agreement by or on behalf of the Party subject to such proceeding upon written
request therefor by the non-subject Party.

14.          MISCELLANEOUS.

14.1        Agency. Neither Party is, nor shall be deemed to be, an employee,
agent, co-venturer, or legal representative of the other Party for any purpose,
except as expressly set forth in Section 5.1(a)(ii). Neither Party shall be
entitled to enter into any contracts in the name of, or on behalf of the other
Party, nor shall either Party be entitled to pledge the credit of the other
Party in any way or hold itself out as having the authority to do so.

14.2        Assignment. Except as expressly provided in this Agreement, neither
Party may assign any rights or delegate any duties under this Agreement to any
Third Party without the prior written consent of the other Party; provided,
however, that either Party may freely assign (a) its right to receive royalty
payments hereunder without such consent of the other Party, or (b) this
Agreement as a whole without such consent to an Affiliate or to a Successor in
connection with a Change of Control of such Party or of that part of such
Party’s business to which this Agreement relates, provided that such Party
provides written notice to the other Party of such Change of Control and such
Successor agrees in writing to be bound as such Party hereunder. Notwithstanding
the foregoing ***, Serenity and its Affiliates shall not permitted to, and shall
not, assign any rights or delegate any duties under this Agreement to any Third
Party (whether by Change of Control or otherwise) without the prior written
consent of Allergan, which consent may be withheld in Allergan’s sole
discretion. This Agreement shall be binding upon and inure to the successors and
permitted assignees of the Parties and the name of a Party appearing herein
shall be deemed to include the names of such Party’s Successors and permitted
assigns to the extent necessary to carry out the intent of this Agreement. Any
assignment or transfer not in accordance with this Section 14.2 shall be void.
Notwithstanding anything to the contrary in this Agreement, if a Party undergoes
a Change of Control, no Information, Patent, Patent Application or other
intellectual property rights owned or otherwise controlled by any Third Party
(and its Affiliates) involved in such Change of Control prior to such Change of
Control, or developed or obtained thereafter outside the scope of activities
conducted with respect to Products, shall be included in the Information,
Patent, Patent Application or other intellectual property rights licensed to the
other Party under this Agreement.

14.3        Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.4        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given: (a) when personally delivered or
sent by confirmed facsimile (with hard copy to follow); (b) one (1) Business Day
after sent by reputable overnight express courier (charges prepaid); or (c) five
(5) Business Days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing, such notices to Serenity and Allergan shall be sent to the addresses
indicated below:

 

If to Allergan, addressed to:      

Allergan Sales, LLC

2525 Dupont Drive

Irvine, CA 92612

  

Attn: General Counsel

Facsimile No.: ***

   and   

Allergan USA, Inc.

2525 Dupont Drive

Irvine, CA 92612

  

Attn: General Counsel

Facsimile No.: ***

   and   

Allergan, Inc.

2525 Dupont Drive

Irvine, CA 92612

  

Attn: General Counsel

Facsimile No.: ***

If to Serenity, addressed to:    Serenity Pharmaceuticals LLC    105 Hawk Court
   Milford, PA 18337    Attn: Samuel Herschkowitz    With a copy (not
constituting notice) to    Goodwin Procter LLP   

The New York Times Building

620 Eighth Avenue

New York, NY 10018-1405

   Attention: ***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  

Telephone:***

Facsimile No.:***

14.5        Amendment. No amendment, modification, or supplement of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

14.6        Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

14.7        Counterparts; Electronic Delivery. This Agreement may be executed
simultaneously in two or more counterparts, any of which need not contain the
signature of more than one Party but both such counterparts taken together shall
constitute one and the same agreement. Signatures to this Agreement transmitted
by facsimile, by email in “portable document format” (“.pdf”), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement shall have the same effect as physical delivery of
the paper document bearing original signature.

14.8        Construction. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Except where the context
otherwise requires, wherever used the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The language of this Agreement shall be deemed to be the language mutually
chosen by the Parties and no rule of strict construction shall be applied
against either Party.

14.9        Governing Law; Dispute Resolution.

(a)      This Agreement shall be governed by and interpreted in accordance with
the substantive laws of the State of New York, U.S.A. without regard to its or
any other jurisdiction’s choice of law rules that would result in the
application of the laws of any jurisdiction other than the State of New York,
U.S.A.

(b)      Except as otherwise provided in this Agreement, in the event of any
dispute, controversy, or claim (“Dispute”) between the Parties in connection
with this Agreement, the construction hereof, or the rights, duties or
liabilities of either Party under this Agreement, the Parties shall first
attempt in good faith to resolve such Dispute by negotiation and consultation
between themselves. In the event that such Dispute is not resolved on an
informal basis within *** Business Days after one Party provides notice to the
other Party of such Dispute, either Party may, by written notice to the other
Party, refer such Dispute to the

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

other Party for attempted resolution by good faith negotiation by the Executive
Officers within *** days after such notice is received. In the event that any
Dispute is not resolved under the foregoing provisions, each Party may, at its
sole discretion, seek resolution of such Dispute in accordance with
Section 14.9(c).

(c)      In the event the Parties’ Executive Officers are not able to resolve
such dispute, either Party may at any time after such *** day period submit such
dispute to be finally settled by arbitration administered in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of submission. The arbitration shall be heard and determined
by three (3) arbitrators. Allergan and Serenity shall each appoint one
arbitrator and the third arbitrator shall be selected by the two Party-appointed
arbitrators, or, failing agreement within *** days following the date of receipt
by the respondent of the claim, by the AAA. Such arbitration shall take place in
New York, NY. The arbitration award so given shall be a final and binding
determination of the dispute, shall be fully enforceable in any court of
competent jurisdiction, and shall not include any damages expressly prohibited
by Section 11.1. The Parties agree that all applicable statutes of limitation
and time-based defenses (such as estoppel and laches) shall be tolled while the
dispute resolution procedures set forth in this Section 14.9(c) are pending.

(d)      Notwithstanding anything herein to the contrary, nothing in this
Section 14.9 shall preclude either Party from seeking interim or provisional
relief, including a temporary restraining order, preliminary injunction or other
interim equitable relief concerning a Dispute, including in a court of law, if
necessary to protect the interests of such Party. This Section 14.9(d) shall be
specifically enforceable.

(e)      Notwithstanding the foregoing, any disputes regarding the validity,
scope or enforceability of Patents or trademarks shall be submitted to a court
of competent jurisdiction in the territory in which such rights apply.

14.10      Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Laws, but if any provision of this Agreement is held to be prohibited
by or invalid under Applicable Laws, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement. In the event of such invalidity, the Parties shall seek to
agree on an alternative enforceable provision that preserves the original
purpose of this Agreement.

14.11      Compliance with Applicable Laws. Each Party will comply with all
Applicable Laws in performing its obligations and exercising its rights
hereunder.

14.12      Remedies. The exercise of any remedies hereunder shall be cumulative
and in addition to and not in limitation of any other remedies available to such
Party at law or in equity.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.13      Force Majeure. Neither Party shall be liable for delay or failure in
the performance of any of its obligations hereunder if such delay or failure is
due to causes beyond its reasonable control, including, without limitation, acts
of God, fires, earthquakes, strikes and labor disputes, acts of war, terrorism,
or civil unrest (“Force Majeure”); provided that the affected Party promptly
notifies the other Party and further provided that the affected Party shall use
its commercially reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance with the utmost dispatch whenever such causes are removed.
In the event any such Force Majeure event continues for *** months or more, the
unaffected Party shall have the right to terminate this Agreement pursuant to
Section 13.3, effective as of the date of delivery of notice, which notice shall
not be delivered prior to the end of such *** month period.

14.14      Interpretation. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Applicable Laws herein shall be construed
as referring to such Applicable Laws as from time to time enacted, repealed or
amended, (c) any reference herein to any person or entity shall be construed to
include the person’s or entity’s successors and assigns, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, and (e) all references herein to Articles, Sections, Exhibits, Schedules
or Appendices, unless otherwise specifically provided, shall be construed to
refer to Articles, Sections, Exhibits, Schedules and Appendices of this
Agreement.

14.15      Entire Agreement of the Parties. This Agreement and the exhibits
attached hereto constitute and contain the complete, final, and exclusive
understanding and agreement of the Parties, and cancel and supersede any and all
prior and contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, between the Parties respecting the subject
matter hereof, including without limitation the Confidentiality Agreement
(defined in Section 12.1(a)), and neither Party shall be liable or bound to any
other Party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein. Nothing in this
Agreement, express or implied, is intended to confer upon any Party, other than
the Parties and their respective successors and assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided herein. To the extent that anything set forth in an exhibit
attached hereto conflicts with the terms of this Agreement, the terms of this
Agreement shall control.

[Signature Page Follows]

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives as set forth below:

 

SERENITY PHARMACEUTICALS LLC By:  

/s/ SAMUEL HERSCHKOWITZ, M.D.

Name:  

Samuel Herschkowitz, M.D.

Title:  

Chief Executive Officer

ALLERGAN SALES, LLC By:  

/s/ DAVID M. LAWRENCE

Name:  

David M. Lawrence

Title:  

Vice President

ALLERGAN USA, INC. By:  

/s/ DAVID M. LAWRENCE

Name:  

David M. Lawrence

Title:  

Vice President

ALLERGAN, INC. By:  

/s/ DAVID M. LAWRENCE

Name:  

David M. Lawrence

Title:  

Senior Vice President, Corporate Development

[Signature Page to License, Transfer, and Development Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT 1.8

ASSIGNED REPRISE PATENT RIGHTS

 

 

Country    Serial number    Status    Title    Patent
Number    Priority Date ***    ***    ***    ***    ***    ***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.9

ASSIGNED SERENITY PATENT RIGHTS

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.18

COMPOUND

 

“Compound” means (a) Desmopressin (1-desamino-8-D-arginine vasopressin, dDAVP),
and (b) ***.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.26

DEVELOPMENT SAFETY TRIGGERS

A Development Safety Trigger shall be any one or more of the following events or
occurrences, to the extent arising from treatment of a patient with the Product
for the PNE Indication:

***

If the *** not the result of treatment with the Product ***, the Parties will
discuss such events or occurrences in good faith. Allergan shall have the sole
decision-making authority with respect to any dispute between the Parties
regarding the cause of such events or occurrences.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.27

DEVICE(S)

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.45

LICENSED PATENT RIGHTS

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.49

NOCTURIA DEVELOPMENT AND SUPPLY PLAN

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)(i)

FORM OF PATENT ASSIGNMENT

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

PATENT ASSIGNMENT

WHEREAS, [                    ] (“ASSIGNOR”), a company organized and existing
under the laws of [                    ], having an address at
[                                        ] is the owner of the entire right,
title and interest in, to and under [                                        ]
and of the invention therein described; and

WHEREAS, Allergan, Inc. (“ASSIGNEE”), a Delaware corporation with its principal
place of business at 2525 Dupont Drive, Irvine, California 92612 is desirous of
obtaining the entire right, title and interest in, to and under such patent
application and any patents which may issue thereon and such invention.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt of
which is hereby acknowledged, ASSIGNOR has sold, assigned, transferred and set
over, and by these presents does hereby sell, assign, transfer and set over,
unto ASSIGNEE, its successors, legal representatives and assigns, the entire
right, title and interest, including, without limitation, the right to sue for
past infringement, in, to and under the invention, and the patent application
and any patents which may issue thereon and all divisions, renewals and
continuations thereof, and all patents of the United States which may be granted
thereon and all reissues and extensions thereof; and all applications for
industrial property protection, including, without limitation, all applications
for patents, utility models, and designs which may hereafter be filed for the
invention in any country or countries foreign to the United States, together
with the right to file such applications and the right to claim for the same the
priority rights derived from the patent application under the patent laws of the
United States, the International Convention for the Protection of Industrial
Property, or any other international agreement or the domestic laws of the
country in which any such application is filed, as may be applicable; and all
forms of industrial property protection, including, without limitation, patents,
utility models, inventors’ certificates and designs which may be granted for
said invention in any country or countries foreign to the United States and all
extensions, renewals and reissues thereof; and

ASSIGNOR HEREBY authorizes and requests the Commissioner of Patents and
Trademarks of the United States, and any official of any country or countries
foreign to the United States, whose duty it is to issue patents or other
evidence or forms of industrial property protection on applications as
aforesaid, to issue the same to ASSIGNEE, its successors, legal representatives
and assigns, in accordance with the terms of this instrument.

IN WITNESS AND IN TESTIMONY WHEREOF, I, as a duly authorized representative of
ASSIGNOR, hereunto set my hand and seal this              day of
                    .

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

     

 

         [                                ]   

 

State of    )       )    SS.: County of    )   

On this              day of                     , before me, a Notary Public in
and for the State and County aforesaid, personally appeared
[                                ] to me known and known to me to be the person
of that name, who signed and sealed the foregoing instrument, and he
acknowledged the same to be his free act and deed.

 

     

 

         Notary Public   

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 3.3

MEMBERSHIP OF THE JOINT DEVELOPMENT COMMITTEE

Allergan’s Members:

Voting Members:

***

Non-Voting Member:

***

or

***

Serenity’s Members:

Voting Members:

***

Non-Voting Member:

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 3.4

MEMBERSHIP OF THE JOINT SUPPLY COMMITTEE

Allergan’s Members:

Voting Members:

***

Non-Voting Member:

***

Serenity’s Members:

Voting Members:

***

Non-Voting Member:

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.1(d)

KEY DEVELOPMENT PERSONNEL

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.3(a)(iv)

NON-SHARED ACTIVITIES

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.7(a)(i)

SERENITY SUBCONTRACTORS PRIOR TO EFFECTIVE DATE

Serenity has entered into agreements regarding the performance of Development
activities with the following parties:

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.7(a)(ii)

EXISTING CLINICAL TRIAL AGREEMENTS

Serenity has entered into Clinical Trial agreements regarding the performance of
certain Development activities with the following investigators:

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.10(b)

SERENITY MANUFACTURERS AS OF THE EFFECTIVE DATE

Serenity obtains components for the manufacture of the Product on a purchase
order basis from the following suppliers:

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.10(d)

SPECIFICATIONS

Product

Statement of Composition of Product

The desmopressin drug product is an *** intended for intranasal delivery. It
contains ***. It is ***. The components of the *** formulation are as follows:

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.10(i)

UNIT TRANSFER PRICE CAP

Unit Transfer Price Cap During *** after First Commercial Sale

Tiered Costs based on Volume of Units Ordered for *** after First Commercial
Sale

 

   

Tier 1

 

Tier 2

 

Tier 3

 

Tier 4

U.S. Vol (‘000s) per year

 

 

***

 

 

***

 

 

***

 

 

***

 

    Unit Transfer Price Cap   ***   ***   ***   ***    

The Unit Transfer Price Cap for each of the tiers for the *** after First
Commercial Sale will be adjusted based on annual adjustments for inflation, if
any, of the prices paid by Serenity to DPT under the DPT Commercial Supply
Agreement.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 4.10(j)

EQUIPMENT

“Equipment” means the (i) ***, and (ii) *** that are used for the production of
Products.

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 9.2

EXCEPTIONS TO SERENITY REPRESENTATIONS

These exceptions to Serenity’s representations set forth in this Exhibit 9.2
shall not add to or otherwise affect the rights or obligations of the Parties as
set forth in this Agreement. Except as set forth below, there are no exceptions
to the representations and warranties set forth in Section 9.2(g) or 9.2(h).

Exception to Representation in Section 9.2(g):

***

Exception to Representation in Section 9.2(h):

***

 

***Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 12.6

PRESS RELEASE

 



--------------------------------------------------------------------------------

ALLERGAN AND SERENITY PHARMACEUTICALS ENTER INTO GLOBAL AGREEMENT

FOR THE TREATMENT OF NOCTURIA

IRVINE, Calif. & Milford, Pa., April 1, 2010, Allergan, Inc. (NYSE: AGN) and
Serenity Pharmaceuticals, LLC today announced a global agreement for the
development and commercialization of Ser-120, a Phase III investigational drug
currently in clinical development for the treatment of nocturia, a common yet
often under-diagnosed urological disorder in adults characterized by frequent
urination at night time.

Under the terms of the agreement, Allergan receives exclusive worldwide rights
to develop, manufacture and commercialize Ser-120. The agreement encompasses all
potential indications except Primary Nocturnal Enuresis (pediatric bedwetting).
Allergan will make an upfront payment to Serenity of $43 million, potential
development and regulatory milestone payments of up to $122 million, future
potential sales milestones, and royalty payments on worldwide sales.

“There is a significant unmet medical need for the treatment of nocturia, which
often affects patients who suffer from urologic conditions such as overactive
bladder, benign prostatic hyperplasia and general primary nocturia. With
Allergan’s strategic focus on establishing a strong urology franchise and its
proven track record in pharmaceutical development and commercialization, we are
convinced that this will be a successful partnership,” said Samuel Herschkowitz,
M.D., Chief Executive Officer of Serenity Pharmaceuticals.

“We are pleased to be partnering with Serenity to further explore the potential
of Ser-120 as a possible treatment for nocturia, a condition that can negatively
impact a patient’s quality of life. If successful, Ser-120 would complement our
emerging urology portfolio of treatments for a variety of urinary disorders,”
said Scott Whitcup, M.D., Allergan’s Executive Vice President, Research &
Development and Chief Scientific Officer.

About SER-120

Ser-120 is a novel, nasally administered clinical drug candidate in Phase III
clinical trials being investigated for its safety and efficacy in relieving the
symptoms of nocturia and mitigating excessive urinary frequency at night.

About Serenity Pharmaceuticals.

Founded in 2006 and headquartered in Milford, Pa., Serenity develops patented
pharmaceuticals using unique delivery mechanisms combined with low threshold
efficacious formulations. This dual approach allows Serenity to engineer safer
drugs with minimal side effects in targeted populations.

About Allergan, Inc.

Founded in 1950, Allergan, Inc., with headquarters in Irvine, California, is a
multi-specialty health care company that discovers, develops and commercializes
innovative pharmaceuticals, biologics and medical devices that enable people to
live life to its greatest potential - to see more clearly, move more freely,
express themselves more fully. The Company employs approximately 8,300 people
worldwide and operates state-of-the-art R&D facilities and world-class
manufacturing plants. In addition to its

 

2



--------------------------------------------------------------------------------

discovery-to-development research organization, Allergan has global marketing
and sales capabilities with a presence in more than 100 countries.

Serenity Forward-Looking Statement

This press release contains “forward-looking statements” as that term is defined
in the Private Securities Litigation Reform Act of 1995, regarding the research,
development and commercialization of pharmaceutical products. Such
forward-looking statements are based on current expectations and involve
inherent risks and uncertainties, including factors that could delay, divert or
change any of them, and could cause actual outcomes and results to differ
materially from current expectations. No forward-looking statement can be
guaranteed. Among other risks, there can be no guarantee that the compound
described in this release will move from early stage development into full
product development, that clinical trials of this compound will support a
regulatory filing, or that the compound will receive regulatory approval or
become a commercially successful product. Nor is there any guarantee that the
transaction described in this release will receive the necessary regulatory
approvals to close. Forward-looking statements in the press release should be
evaluated together with the many uncertainties that can effect the full
development of this pharmaceutical. Serenity undertakes no obligation to
publicly update any forward-looking statement, whether as a result of new
information, future events, or otherwise. Contact us at
akodsi@serenitypharma.com or 917-548-8181.

Allergan Forward-Looking Statement

This press release contains “forward-looking statements,” including statements
by Dr. Herschkowitz and Dr. Whitcup, and other statements regarding the safety,
effectiveness, development timing and market potential associated with Ser-120.
If the underlying assumptions prove inaccurate or unknown risks or uncertainties
materialize, actual results could vary materially from Allergan’s expectations
and projections. Risks and uncertainties include, among other things, general
industry and pharmaceutical market conditions; technological advances and
patents attained by competitors; challenges inherent in the research and
development and regulatory processes; challenges related to product marketing,
such as the unpredictability of market acceptance for new products;
inconsistency of treatment results among patients; the potential for product
failures; potential difficulties in manufacturing new products; and governmental
laws and regulations affecting domestic and foreign operations. Allergan
expressly disclaims any intent or obligation to update these forward-looking
statements except as required to do so by law.

Additional information concerning these and other risk factors can be found in
press releases issued by Allergan, as well as Allergan’s public periodic filings
with the Securities and Exchange Commission, including the discussion under the
heading “Risk Factors” in Allergan’s 2009 Form 10-K. Copies of Allergan’s press
releases and additional information about Allergan are available on the World
Wide Web at www.allergan.com or you can contact the Allergan Investor Relations
Department by calling 714-246-4636.

Serenity Pharmaceuticals LLC

Media

Dia Onizawa, 718-797-1691

 

3



--------------------------------------------------------------------------------

donizawa@serenitypharma.com

Allergan, Inc.

Media

Caroline Van Hove, 714-246-5134

vanhove_caroline@allergan.com

or

Investors

Jim Hindman, 714-246-4636

hindman_jim@allergan.com

Joann Bradley, 714-246-4766bradley_joann@allergan.com

Emil Schultz, 714-246-4474

schultz_emil@allergan.com

 

4